Exhibit 10.42





--------------------------------------------------------------------------------



TERM LOAN AGREEMENT
(JPY 47,500,000,000)




Borrower:
 
Equinix Japan K.K.
 
 
 
Arranger and Agent:
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
 
 
Lenders:
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
 
Mizuho Bank, Ltd.
 
 
Sumitomo Mitsui Banking Corporation
 
 
Shinsei Bank, Limited
 
 
IBJ Leasing Company, Limited
 
 
Mitsubishi UFJ Lease & Finance Company Limited
 
 
Sumitomo Mitsui Trust Bank, Limited
 
 
The Tokyo Star Bank, Limited
 
 
ORIX Bank Corporation
 
 
Resona Bank, Ltd.
 
 
The Bank of Yokohama, Ltd.
 
 
Aozora Bank, Ltd.
 
 
The Shoko Chukin Bank, Ltd.













September 30, 2016



--------------------------------------------------------------------------------



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
1

--------------------------------------------------------------------------------

Exhibit 10.42




Table of Contents




 
 
Page
1
DEFINITIONS
1
2
RIGHTS AND OBLIGATIONS OF LENDERS
15
3
USE OF PROCEEDS
15
4
CONDITIONS PRECEDENT FOR LOAN
15
5
MAKING OF LOANS
17
6
FAILURE TO MAKE LOAN
17
7
EXEMPTION OF LENDER
17
8
INCREASED COSTS
18
9
REPAYMENT OF PRINCIPAL
18
10
INTEREST
18
11
VOLUNTARY PREPAYMENT
18
12
MANDATORY PREPAYMENT
19
13
DEFAULT INTEREST
20
14
FEES
20
15
EXPENSES, TAXES AND PUBLIC CHARGES
21
16
GUARANTEE
22
17
PERFORMANCE OF OBLIGATIONS BY BORROWER AND EACH GUARANTOR
24
18
DISTRIBUTION TO LENDERS
25
19
REPRESENTATIONS AND WARRANTIES BY THE BORROWER AND GUARANTOR
28
20
COVENANTS OF THE BORROWER AND EACH GUARANTOR
31
21
EVENT OF DEFAULT
40
22
SET-OFF
42
23
ARRANGEMENTS AMONG LENDERS AND AGENT
43
24
RIGHTS AND OBLIGATIONS OF AGENT
44
25
RESIGNATION AND DISMISSAL OF AGENT
46
26
CLARIFICATION OF INTENTION OF LENDERS
47
27
AMENDMENT TO THIS AGREEMENT
47
28
ASSIGNMENT OF STATUS AS A PARTY
48
29
ASSIGNMENT OF LOAN RECEIVABLES, ETC.
49
30
COLLECTION FROM A THIRD PARTY
50
31
GENERAL PROVISIONS
51









Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
2

--------------------------------------------------------------------------------

Exhibit 10.42


Schedule 1    (List of Parties)
Schedule 2    (Hybrid Loan Agreements)
Schedule 3
(Material Assets)

Schedule 4    (Payment Schedule)
Exhibit A
(Letter of Guarantee)

Exhibit B
(Confirmation Letter)

Exhibit C
(Receipt)

Exhibit D
(Certificate on Conditions Precedent for Drawdown)

Exhibit E
(Report on the Situation of Compliance with the Negative Pledge Provisions,
Financial Covenants and the Provisions for Collection from a Third Party)

Exhibit F
(Report on the Situation of Compliance with the Negative Pledge Provisions)

Exhibit G    (Report on the Balance of the Hybrid Loans and Other Intercompany
Loans)
 




Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
3

--------------------------------------------------------------------------------


Exhibit 10.42


TERM LOAN AGREEMENT


Equinix Japan K.K. (hereinafter referred to as the “Borrower” or “EJKK”), the
financial institutions set forth in the section called “Lenders” of Schedule 1
attached hereto (each such financial institutions, together with any of its
Assignees, hereinafter respectively referred to as a “Lender”), and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., in its capacity as arranger and agent (together with
any of its successors and assigns permitted under this Agreement, hereinafter
referred to as the “Agent”), hereby agree, as follows, as of September 30, 2016
(hereinafter referred to as this “Agreement”).


1.
DEFINITIONS



In this Agreement, each of the following terms shall have the meanings set forth
below, unless it is apparent that such terms mean otherwise in the context
hereof. Unless otherwise provided, any agreements, instruments or other
documents referred to in this Article 1 or elsewhere in this Agreement shall
include any amendments, updates or modifications thereto (including any changes
or additions to the parties) or any individual contracts or other agreements
thereunder.


1.
“Additional Syndication Period” shall mean the period between the Drawdown Date
and the earlier of (i) January 31, 2017 and (ii) the date that the Successful
Syndication is completed.



2.
“Agent” shall have the meaning set forth in the introductory paragraph to this
Agreement.



3.
“Agent Account” means the current deposit account (touza yokin) (Account No.
0041097, Account Name: The Bank of Tokyo-Mitsubishi UFJ, Ltd., Syndicated Loan
Guchi (Kabushiki Kaisha Mitsubishi Tokyo UFJ Ginko Syndicate Loan Guchi) held by
the Agent at The Bank of Tokyo-Mitsubishi UFJ, Ltd., Tokyo Main Office, or any
other account designated from time to time by the Agent, the details of which
have been notified to the Borrower, All Guarantors and All Lenders.



4.
“Agent Fee” means the fees that the Borrower shall pay to the Agent as
separately agreed upon between the Borrower and the Agent.



5.
“Agent Services” means the services set forth in the provisions of this
Agreement which are entrusted to the Agent by All Lenders and which the Agent is
obligated to perform for the benefit of All Lenders.



6.
“All Guarantors” means, individually or collectively, all of the Guarantors.



7.
“All Lenders” means, individually or collectively, (i) all of the Lenders, prior
to the drawdown of the Loan, and (ii) all of the Lenders that hold the right to
make a claim for payment of the Outstanding Individual Loan Money with respect
to the Loan against the Borrower, after the drawdown of the Loan.



8.
“Antisocial Acts” means:



(i)
violent demand;



(ii)
unfair demand exceeding legal liabilities;



(iii)
menacing or violent acts with respect to transactions;





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
1

--------------------------------------------------------------------------------

Exhibit 10.42


(iv)
acts to impair the credit of the Lender by spreading rumors or using deceptive
scheme or force, or obstruct the business of the Lender; or



(v)
other acts similar to those specified in Sub-items (i) through (iv) above.



9.
“Antisocial Force Related Party” means:



(i)
being a “Boryokudan” (meaning an organization which is likely to encourage its
members (including the members of its member organization) to commit violent
illegal activities, etc. as a group or on a regular basis; the same shall apply
hereinafter in this Item 9);



(ii)
being a “Boryokudan Member” (meaning a member of Boryokudan; the same shall
apply hereinafter in this Item 9);



(iii)
having ceased to be a Boryokudan Member within five (5) years;



(iv)
being a “Boryokudan Associate Member” (meaning a person having a relationship
with a Boryokudan, other than the Boryokudan Member, who is likely to commit
violent illegal activities, etc. backed by the force of Boryokudan, or who
cooperates with or engages in the maintenance or operation of a Boryokudan by
supplying the Boryokudan or Boryokudan Members with funds, weapons, etc.; the
same shall apply hereinafter in this Item 9);



(v)
being a Boryokudan-related company (meaning a company with respect to which a
Boryokudan Member is substantially involved in the management, a company managed
by a Boryokudan Associate Member or former Boryokudan Member which actively
cooperates with or engages in the maintenance or operation of a Boryokudan by
supplying funds, etc., or a company which cooperates with the maintenance or
operation of a Boryokudan by actively utilizing it in operating business);



(vi)
being a sokaiya, etc. (meaning a sokaiya (a professional troublemaker at
stockholders’ meetings), kaisha goro (a corporate racketeer) or other person who
is likely to commit violent illegal activities, etc. to obtain unfair profits
from the corporations, etc. and thereby threaten safe civic life);



(vii)
being a shakai undo to hyobo goro (meaning a person who is likely to commit
violent illegal activities, etc. to obtain unfair profit by pretending or
advocating social or political movement and thereby threaten safe civic life);



(viii)
being a tokushu chino boryoku shudan, etc. (meaning a group or person, other
than those specified in Sub-items (i) through (vii) above, who plays a core role
in structural unfairness by utilizing the force of a Boryokudan backed by the
relationship, or by having a financial connection with a Boryokudan);



(ix)
being any other person similar to those specified in Sub-items (i) through
(viii) above;



(x)
having a relationship with any person specified in Sub-items (i) through (ix)
above (hereinafter referred to as the “Boryokudan Member, etc.” in this Item 9);
so that its management is deemed to be controlled by such Boryokudan Member,
etc.;



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
2

--------------------------------------------------------------------------------

Exhibit 10.42




(xi)
having a relationship with any Boryokudan Member, etc. so that such Boryokudan
Member, etc. is deemed to be substantially involved in its management;



(xii)
having a relationship with any Boryokudan Member, etc. so that it is deemed to
improperly utilize such Boryokudan Member, etc. for the purpose of seeking an
illicit profit for itself or any third party or giving damage to any third
party;



(xiii)
having a relationship with any Boryokudan Member, etc. so that it is deemed to
supply funds, etc. or provide favors to such Boryokudan Member, etc.; or



(xiv)
having an officer or any person substantially involved in its management who has
a socially reprehensive relationship with any Boryokudan Member, etc.



10.
“Applicable Interest Rate” means the interest rate equal to the Base Rate plus
the Spread.



11.
“Assignee” means the person who receives the assignment of the Loan Receivables
in accordance with Article 29.



12.
“Assignor” means the person who assigns the Loan Receivables in accordance with
Article 29.



13.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with US
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with US GAAP if such lease were accounted for as a Capital Lease.



14.
“Base Rate” means three (3)-month interest rate among the Japanese Yen TIBOR
(Telerate page 17097 or its successor page) announced by the JBA TIBOR
Administration at 11:00 a.m. or the closest point in time after 11:00 a.m. on
the day two (2) Business Days prior to the commencement date of an Interest
Calculation Period; provided, however, that, if the rate is less than zero (0),
such rate shall be deemed to be zero (0). Further, if for some reason such rate
is not announced, an interest rate reasonably decided by the Agent will be the
Base Rate.



15.
“Bit-isle” means Bit-isle Equinix Inc.



16.
“Borrower” shall have the meaning set forth in the introductory paragraph to
this Agreement.



17.
“Borrower’s Officer” means representative director (daihyo torishimariyaku) of
the Borrower.



18.
“Break Funding Cost” means, in the cases where the principal of a Loan is repaid
or set off (including the cases where the guarantee obligations owed by any
Guarantor with respect to the principal of a Loan is repaid or set off; the same
shall apply hereinafter in this Item 18) on any day other than an Interest
Payment Date, and where the Reinvestment Rate falls below the Base Rate for the
Interest Calculation Period to which the date of such repayment or set-off
belongs, the amount calculated as the principal amount with respect to which
such repayment or set-off was made, multiplied by (i) the difference



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
3

--------------------------------------------------------------------------------

Exhibit 10.42


between the Reinvestment Rate and the Base Rate and (ii) the actual number of
days of the Remaining Period; provided, however, that such amount shall be
within the range not in violation of the Laws and Ordinances. “Remaining Period”
means the period commencing on the day on which the repayment or set-off was
made and ending on the next Interest Payment Date, and the “Reinvestment Rate”
means the interest rate reasonably determined by the relevant Lender as the
interest rate to be applied on the assumption that the prepaid or set off
principal amount will be reinvested in the Tokyo interbank market during the
Remaining Period. Such Break Funding Cost shall be calculated on a day-to-day
basis, inclusive of the first day and exclusive of the last day, and on the
basis of a year of 365 days, wherein divisions shall be done at the end of the
calculation, and fractions less than one yen (JPY 1) shall be rounded down.


19.
“Business Day” means any day, except the days on which banks are closed pursuant
to the Laws and Ordinances of Japan.



20.
“Capital Lease” means any lease obligation that, in accordance with US GAAP, is
required to be capitalized on the books of a lessee.



21.
“Closing Date Intercompany Loans” shall have the meaning set forth in Article
20.2(3)(e).



22.
“Consolidated EBITDAR” means, as of any date of determination, for the Borrower
and the Japanese Guarantors on a consolidated basis, an amount equal to
Consolidated Net Income for the Measurement Period plus the sum of the following
expenses (to the extent deducted in calculating such Consolidated Net Income)
for such Measurement Period: (i) interest expense, (ii) income tax expense,
(iii) depreciation expense, (iv) amortization expense, (v) non-cash stock-based
compensation expense and (vi) rent expense. For purposes of calculating
Consolidated EBITDAR, Consolidated Net Income shall be determined without
deduction for any of the following items: (a) noncash expenses, charges and
losses (including the write-down of any unamortized transaction costs, fees,
original issue or underwriting discounts and expenses as a result of the
redemption, refinancing, refunding, prepayment or exchange of, or modification
to the terms of, any indebtedness, to the extent not prohibited by this
Agreement) not to exceed one billion five hundred million yen (JPY
1,500,000,000) in the aggregate in any fiscal year of the Borrower and the
Japanese Guarantors on a consolidated basis, (b) one-time costs, fees, original
issue or underwriting discounts, premiums, expenses, charges and losses incurred
in connection with any actual or proposed (1) issuance of indebtedness or equity
securities, (2) redemptions, refinancings, refundings, prepayments or exchanges
of, or modifications to the terms of, any indebtedness, (3) restructurings of or
modifications to any operating leases, (4) acquisitions, (5) investments or (6)
dispositions, in each case to the extent not prohibited by this Agreement
(including, for the avoidance of doubt, the entry by the Borrower into this
Agreement and the other Loan Documents) and (c) ongoing expenses relating to the
maintenance of US Parent’s status as a REIT and compliance with REIT rules and
regulations. For purposes of calculating Consolidated EBITDAR for any period in
which an acquisition has been consummated, Consolidated EBITDAR shall be
adjusted to include the historical EBITDAR (to be calculated in accordance with
the US GAAP in the same method as Consolidated EBITDAR to the extent applicable;
the same applies hereinafter) of the Person acquired in such acquisition for the
applicable Measurement Period on a pro forma basis as if such acquisition had
been consummated on the first day of the applicable Measurement Period, as the
EBITDAR of such acquired Person is reflected in its historical audited financial
statements for the most recently ended fiscal year, and management prepared
unaudited statements for any periods following the end of such fiscal year. In
the event that there



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
4

--------------------------------------------------------------------------------

Exhibit 10.42


are only unaudited financial statements prepared in accordance with US GAAP or
no financial statements prepared in accordance with US GAAP available for such
acquired Person, then the pro forma adjustments described in the preceding
sentence shall be made based on such unaudited financial statements or
reasonable estimates as may be agreed between the Borrower and the Agent based
on good faith discussion between the Borrower and the Agent.


23.
“Consolidated Fixed Charges” means, as of any date of determination, for the
Borrower and the Japanese Guarantors on a consolidated basis, the sum of,
without duplication, (a) the current maturities of long-term debt for the next
twelve months (but excluding the final installment of the Loan), (b) the
principal portion of the current maturity of Capital Lease obligations for the
next twelve months, (c) interest expense for the Measurement Period most
recently ended, and (d) rent expense for the Measurement Period most recently
ended.



24.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the Measurement Period
ending on such date to (b) Consolidated Fixed Charges.



25.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and the Japanese Guarantors on a consolidated basis, the sum of (a)
the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all direct obligations arising under letters of credit
(including standby and commercial) and bank guaranties (but excluding any of the
foregoing to the extent secured by cash collateral), (c) Attributable
Indebtedness in respect of Capital Leases and Synthetic Lease Obligations, (d)
without duplication, all guarantees with respect to outstanding indebtedness of
the types specified in clauses (a) through (c) above of Persons other than the
Borrower or any Japanese Guarantor thereof, and (e) all indebtedness of the
types referred to in clauses (a) through (d) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which the Borrower or a Japanese Guarantor thereof is a
general partner or joint venturer, except to the extent such indebtedness is
expressly made non-recourse to the Borrower or such Japanese Guarantor.
Notwithstanding the foregoing, as of any date of determination, for purposes of
calculating the Consolidated Net Lease Adjusted Leverage Ratio, “Consolidated
Funded Indebtedness” shall not include (x) Permitted Intercompany Loans or (y)
the outstanding principal amount of any debt securities issued by the Borrower
to the extent that, (i) as of such date, the Borrower shall have delivered (or
the indenture trustee under the applicable indenture shall have delivered on the
Borrower’s behalf) to the holders of such debt securities an irrevocable notice
of redemption with respect to all of such debt securities and shall have
deposited funds with the indenture trustee or into an escrow account in an
amount required to effect such redemption, unless any portion of such debt
securities shall not in fact be redeemed within thirty five (35) days of such
notice of redemption and deposit of funds or (ii) the proceeds of such debt
securities are held by the trustee of the related indenture and have not been
released to the Borrower or are deposited into an escrow account pending the
closing of an acquisition or the redemption of other debt securities solely
until such proceeds are released, it being understood that any such proceeds
shall not be included in the calculation of clause (iii) of the definition of
Consolidated Net Lease Adjusted Indebtedness.



26.
“Consolidated Income from Operations” means, for any period, for the Borrower
and the Japanese Guarantors on a consolidated basis, the income from operations
of the



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
5

--------------------------------------------------------------------------------

Exhibit 10.42


Borrower and the Japanese Guarantors (excluding extraordinary gains and
extraordinary losses) for that period.


27.
“Consolidated Net Income” means, for any period, for the Borrower and the
Japanese Guarantors on a consolidated basis, the net income of the Borrower and
the Japanese Guarantors (excluding extraordinary gains and extraordinary losses)
for that period.



28.
“Consolidated Net Lease Adjusted Indebtedness” means as of any date of
determination, with respect to the Borrower and the Japanese Guarantors, the
sum, without duplication, of (i) Consolidated Funded Indebtedness as of such
date, plus (ii) rent expense for the Measurement Period ending on such date
multiplied by six (6), minus (iii) subject to sub-clause (y) of Article 12.1,
the amount of unencumbered and unrestricted cash, cash equivalents, freely
tradable and liquid short term investments, and freely tradable and liquid long
term investments of the Borrower and the Japanese Guarantors as of such date.



29.
“Consolidated Net Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Net Lease Adjusted Indebtedness as
of such date of determination to (b) Consolidated EBITDAR for the Measurement
Period ending on such date.



30.
“Consolidated Net Worth” means (a) the total equity of the Borrower and the
Japanese Guarantors which would be shown as total equity on a consolidated
balance sheet of the Borrower and the Japanese Guarantors as of such time
prepared in accordance with the US GAAP, but without elimination of amounts
attributable to minority interests, if any, in the stock of Subsidiaries plus
(b) the outstanding amount of the Permitted Intercompany Loans advanced by any
US Guarantor to the Borrower or the Japanese Guarantors as of the date of the
consolidated balance sheet of the Borrower minus (c) the outstanding amount of
loans advanced by the Borrower or the Japanese Guarantors to any Person in which
US Parent directly or indirectly has any interest (except for the Borrower and
Japanese Guarantor) as of the date of the consolidated balance sheet of the
Borrower.



31.
“Costs Increased Lender” means a Lender that has incurred the Increased Costs.



32.
“Damages” means damages, losses or expenses (including reasonable attorneys’
fees) within reasonable cause.



33.
“Default” means an event which may constitute an Event of Default with notice or
the passage of time, or both pursuant to Article 21.1(v) or Article 21.2.



34.
“Desired Termination Date” shall have the meaning set forth in Article 8.1.



35.
“Drawdown Date” means October 31, 2016



36.
“Due Date” means (i) with respect to the principal in relation to a Loan, each
of the Interim Principal Repayment Dates and the Maturity Date, (ii) with
respect to the interest on a Loan, each Interest Payment Date that is the last
day of each Interest Calculation Period, and (iii) with respect to other
amounts, the date set forth as the date on which payments shall be made in
accordance with this Agreement provided that if any such date falls on a day
other than a Business Day, the following Business Day shall be the relevant Due
Date unless such following Business Day occurs in the next month, in which case
the immediately preceding Business Day shall be the relevant Due Date.





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
6

--------------------------------------------------------------------------------

Exhibit 10.42


37.
“Due Time” means, if any Due Dates are set forth herein, 10:00 a.m., Tokyo time,
on such Due Date.



38.
“EBITDA” means operating profit after adding depreciation cost and depreciation
of goodwill.



39.
“EJAE2” means EJAE2 G.K.



40.
“EJE” means Equinix (Japan) Enterprises K.K.



41.
“EJKK” means Equinix Japan K.K.



42.
“EPLLC” means Equinix Pacific LLC.



43.
“Equinix Group” means, individually or collectively, the Borrower and the
Guarantors.



44.
“Event of Default” means an event set forth in each item of Article 21.1 or 21.2
(excluding any Default).



45.
“Exempted Restructuring Share Transfer” means any transfer of shares of the
Borrower or any Japanese Guarantor to another member of the Equinix Group so
long as, after giving effect to such transfer, (i) the Borrower remains,
directly or indirectly, wholly-owned by US Parent, and (ii) each Japanese
Guarantor shall remain Substantially Wholly-Owned by the Borrower.



46.
“Exemption Event” means any of the following events by which the Majority
Lenders (or, if it is difficult to clarify the intention of the Majority
Lenders, the Agent) reasonably determines that making of the Loans is
impossible: (i) an outbreak of a natural disaster, war or terrorist attack, (ii)
an interruption or disturbance in electricity, communications or various
settlement systems, (iii) any event occurring in the Tokyo interbank market
which disables loans in yen, and (iv) any other event objectively considered as
not attributable to the Lender.



47.
“Exemption Period” means the period commencing on (and including) the day on
which the Borrower receives the notice under Article 7.1 and ending on (and
including) the day on which it receives the notice under Article 7.2.



48.
“Existing Financial Obligations” means the Financial Obligations of the Borrower
existing as of the date of this Agreement pursuant to the Term Loan Agreement
(JPY 47,500,000,000) dated September 30, 2015 among QAON G.K., Equinix Japan
K.K., Equinix (Japan) Enterprises K.K. and EJAE2 G.K. as borrowers, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. as arranger and The Bank of Tokyo-Mitsubishi UFJ,
Ltd. as lender, as amended from time to time.



49.
“Financial Covenants” means the covenants set forth in Article 20.3.



50.
“Financial Obligations” means (i) short-term debts for borrowed money (excluding
trade accounts payable); (ii) commercial paper; (iii) long-term debts (including
any long-term debts the repayment dates of which arrive within one year); (iv)
bonds (including convertible bonds and convertible bond-type bonds with stock
acquisition rights); (v) any indebtedness under interest rate swap or other
derivative transactions (including exchange contracts); (vi) any indebtedness
under factoring transactions; (vii) any



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
7

--------------------------------------------------------------------------------

Exhibit 10.42


indebtedness related to bill discounts, (viii) lease obligations and (ix) any
indebtedness under guarantees of obligations of third parties described in
clauses (i) through (viii).


51.
“Fitch” means Fitch Ratings Inc. or any successor to the rating agency business
thereof.



52.
“FY 2015 Total Net Worth” means twenty five billion one hundred thirty five
million five hundred six thousand yen (JPY 25,135,506,000).



53.
“Governmental Authority” means the government of Japan, the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).



54.
“Guarantor” means Japanese Guarantors, US Guarantors and any additional
guarantor that became a Guarantor pursuant to Article 16.2 and their successors.



55.
“Guarantor Obligations” means obligations of the Guarantors under this Agreement
independently as a primary obligor, not as a guarantor to the obligations of the
Borrower or other Guarantors under this Agreement.



56.
“Hybrid Loans” means loans extended pursuant to the Hybrid Loan Agreements.



57.
“Hybrid Loan Agreements” means certain agreements as listed in Schedule 2.



58.
“Increased Costs” means, in the cases where the Lender’s lending expenses under
this Agreement are increased (excluding any increase caused by a change in tax
rates on taxable income of the Lender) due to (i) any enactment, repeal or
amendment of the Laws and Ordinances, or any change in the interpretation or
application thereof, or (ii) any change in the restrictions under, or
application of, the accounting rules, the portion of the lending expenses so
increased (in the amount reasonably calculated by the Lender).



59.
“Individual Loan” means a loan made by each Lender pursuant to its Lending
Obligation under Article 2.2.



60.
“Individual Loan Amount” means, for each Lender, the amount stated as the
“Individual Loan Amount” for such Lender in Schedule 1 attached hereto
(provided, however, that if such amount is changed in accordance with the
provisions of Article 28.3, the Individual Loan Amount for such Loan Lender
means the as amount so changed).



61.
“Individual Loan Money” means the money to be loaned by a Lender to the Borrower
as an Individual Loan.



62.
“Insolvency Proceedings” means bankruptcy procedures (hasan tetsuzuki kaishi),
civil rehabilitation procedures (minji saisei tetsuzuki kaishi), corporate
reorganization procedures (kaisha kosei tetsuzuki kaishi), special liquidation
(tokubetsu seisan kaishi) or any other similar statutory insolvency procedures.



63.
“Intention Clarification Time” means, in the cases where the Agent determines
that any event requiring instructions by the Majority Lender(s) has occurred,
the point in time when the Agent receives notice under Item (i) of Article 26.1,
and in the cases where the



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
8

--------------------------------------------------------------------------------

Exhibit 10.42


Agent determines it necessary to clarify the intention of the Majority
Lender(s), the point in time when the Agent gives notice set forth in Article
26.2.


64.
“Interest Calculation Period” means, for any Loan (i) the period commencing on
the relevant Drawdown Date and ending on the first relevant Interest Payment
Date and (ii) each subsequent period thereafter commencing on the last preceding
relevant Interest Payment Date and ending on the following relevant Interest
Payment Date.



65.
“Interest Payment Date” means the date on which interest on each Loan shall be
paid, which is (i) the end of each January, April, July or October in the years
occurring during the period through the Maturity Date and (ii) the Maturity
Date; provided, however, that if any such date falls on a day other than a
Business Day, the following Business Day shall be the relevant Interest Payment
Date, unless such following Business Day occurs in the next month, in which case
the immediately preceding Business Day shall be the relevant Interest Payment
Date.



66.
“Interim Principal Repayment Date” means the respective days set forth in the
section “Principal Repayment Date” in the Payment Schedule of Schedule 4
attached hereto, on which each of the principal amounts of Loan stated in the
section “Repayment Amount of Principal of Loan” in the said Schedule shall be
paid; provided, however, that the Maturity Date shall be excluded; provided,
further that if any such day falls on a day other than a Business Day, the
following Business Day shall be the relevant Interim Principal Repayment Date,
unless such following Business Day occurs in the next month, in which case the
immediately preceding Business Day shall be the relevant Interim Principal
Repayment Date.



67.
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or
equivalent) by Moody’s, BBB- (or equivalent) by S&P, BBB- (or equivalent) by
Fitch or an equivalent rating by any other Rating Agency.



68.
“Item Not Fully Covered” shall have the meaning set forth in Article 17.4.



69.
“Japan Accounting Documents” means the following documents:

(i)
for the fiscal year ended on December 31, 2015 of the Borrower, EJE, EJAE2 and
QAON: (x) the non-consolidated and unaudited balance sheet and profit/loss
statement accurately and duly prepared in light of Japan GAAP and prepared for
tax filing purposes in Japan and (y) non-consolidated and unaudited balance
sheet and profit/loss statement accurately and duly prepared in light of US GAAP
and used for preparing the consolidated and audited balance sheet and
profit/loss statement of US Parent;

(ii)
for the fiscal year ended on July 31, 2015 of Bit-isle, Bit-surf Inc. and
SiteROCK K.K.: (x) the consolidated and audited balance sheet and profit/loss
statement accurately and duly prepared in light of Japan GAAP and prepared for
tax filing purposes in Japan and (y) non-consolidated and unaudited balance
sheet and profit/loss statement accurately and duly prepared in light of US GAAP
covering the period after completion of the tender offer conducted by QAON to
acquire the shares of the Borrower and ended on December 31, 2015 and used for
preparing the consolidated and audited quarterly balance sheet and profit/loss
statement of US Parent;

(iii)
for the fiscal year ending on December 31, 2016 of the Borrower and each
Japanese Guarantor: (x)(a) if an accounting auditor (kaikei kansanin) is
appointed as required under the Laws and Ordinances, the non-consolidated
balance sheet and profit/loss statement accurately and duly prepared in light of
Japan GAAP and audited by such



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
9

--------------------------------------------------------------------------------

Exhibit 10.42


accounting auditor in accordance with the Laws and Ordinances or (b) if an
accounting auditor (kaikei kansanin) is not appointed, the non-consolidated and
unaudited balance sheet and profit/loss statement accurately and duly prepared
in light of Japan GAAP and prepared for tax filing purposes in Japan (for the
avoidance of doubt, no reconciliation of format between (a) and (b) above will
be made) and (y) quarterly non-consolidated and unaudited balance sheet and
profit/loss statement accurately and duly prepared in light of US GAAP and used
for preparing the consolidated and audited quarterly balance sheet and
profit/loss statement of US Parent; and
(iv)
for the fiscal year ending on December 31, 2017 and thereafter of the Borrower
and each Japanese Guarantor: (x)(a) if an accounting auditor (kaikei kansanin)
is appointed as required under the Laws and Ordinances, the non-consolidated
balance sheet and profit/loss statement accurately and duly prepared in light of
Japan GAAP and audited by such accounting auditor in accordance with the Laws
and Ordinances or (b) if an accounting auditor (kaikei kansanin) is not
appointed, the non-consolidated and unaudited balance sheet and profit/loss
statement accurately and duly prepared in light of Japan GAAP and prepared for
tax filing purposes in Japan (for the avoidance of doubt, no reconciliation of
format between (a) and (b) above will be made) and (y) quarterly consolidated
and unaudited balance sheet and profit/loss statement of the Borrower and the
Japanese Guarantors accurately and duly prepared in light of US GAAP and used
for preparing the consolidated and audited quarterly balance sheet and
profit/loss statement of US Parent.



70.
“Japan GAAP” means the generally-accepted accounting principles in Japan.



71.
“Japanese Guarantor” means, individually or collectively, EJE, QAON, EJAE2,
Bit-isle, Bit-surf Inc. and SiteROCK K.K., and their successors (if any) as of
the date of this Agreement and any additional guarantor that is a company
incorporated under Japanese law and becomes a Guarantor pursuant to Article 16.2
and their successors.



72.
“Japanese Guarantor’s Officer” means representative director (daihyo
torishimariyaku) or executive officer (shokumu shikkosha) of each Japanese
Guarantor.



73.
“Laws and Ordinances” means the treaties, laws, ordinances, cabinet orders,
ministerial ordinances, rules, announcements, judgments, decisions, arbitral
awards, directives and policies of relevant authorities, which may be applicable
to each party to this Agreement or Guarantor.



74.
“Lender” shall have the meaning set forth in the introductory paragraph to this
Agreement.



75.
“Lending Obligation” means the Lender’s obligation to make a loan of money to
the Borrower as set forth in Articles 2.2.



76.
“Letter of Guarantee” means a letter of guarantee in the form attached hereto as
Exhibit A.



77.
“Loan” means, collectively, all the Individual Loans.



78.
“Loan Amount” means the amount of the Loan that is scheduled to be loaned on the
Drawdown Date, in the amount of forty seven billion five hundred million yen
(JPY 47,500,000,000).





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
10

--------------------------------------------------------------------------------

Exhibit 10.42


79.
“Loan Documents” means, individually or collectively, this Agreement, the
Letters of Guarantee and the loan agreement for the Closing Date Intercompany
Loans.



80.
“Loan Receivables” means the loan receivables in relation to a Loan.



81.
“Majority Lender(s)” means one (1) or more Lender(s) whose Participation
Ratio(s) (x) as of the Intention Clarification Time or (y) as of any proposed
effective date of an amendment, supplement or waiver that pursuant to Article 27
requires the consent of the Majority Lenders, amount(s) to more than 50% in
total.



82.
“Material Assets” means assets of the Borrower and Japanese Guarantors listed in
Schedule 3.



83.
“Material Subsidiary” means (i) EJE, EJAE2, QAON, Bit-isle, Bit-surf Inc. and
SiteROCK K.K., and (ii) any other Substantially Wholly-Owned Subsidiary of the
Borrower whose EBITDA is three hundred million yen (JPY 300,000,000) or more as
of the end of any fiscal year; provided, however, that “Material Subsidiary”
shall not include Terra Power or any of its Subsidiaries..



84.
“Maturity Date” means October 29, 2021 (or, if such date falls on a day other
than a Business Day, the following Business Day shall be the Maturity Date,
unless such following Business Day occurs in the next month, in which case the
immediately preceding Business Day shall be the Maturity Date).



85.
“Measurement Period” means, at any date of determination, the rolling two most
recently completed fiscal quarters of the Borrower, annualized.



86.
“Mergers and Consolidations” shall have the meaning set forth in Article
20.1(3)(f).



87.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

88.
“Non-Drawdown Lender” shall have the meaning set forth in Article 6.1.



89.
“Outstanding Individual Loan Money” means the principal, interest, default
interest, Break Funding Cost and all other money payable under the payment
obligations that the Borrower owe pursuant to this Agreement with respect to an
Individual Loan.



90.
“Parent Company”, “Subsidiary” and “Affiliate” mean those as defined as
“oyagaisha”, “kogaisha” and “kanrengaisha”, respectively under Article 8 of the
Regulations Concerning Terminology, Forms and Method of Preparation of Financial
Statements, etc. of Japan.



91.
“Participation Ratio” means, as of any relevant time or date of determination,
the ratio of the total of the principal balance of the Loans held by each Lender
as of such time or date to the total of the principal balance of the Loans
relating to All Lenders as of such time or date; however, in the event that no
Individual Loan has been advanced, the ratio of the total of the amount of the
Loan Amount by each Lender to the total of the Loan Amount held by All Lenders.



92.
“Permitted Financial Obligations” means (i) existing and future leasing
obligations of the Borrower and the Guarantors under finance leases and
operating leases, and (ii)



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
11

--------------------------------------------------------------------------------

Exhibit 10.42


existing and future obligations of the Borrower and the Guarantors under
sale-and-leaseback transactions.


93.
“Permitted Intercompany Loans” means (i) the Hybrid Loans, (ii) a downstream
intercompany loan among the Borrower and the Japanese Guarantors which satisfies
the Subordination Requirements, (iii) an upstream or sidestream intercompany
loan among the Borrower and the Japanese Guarantors, (iv) an intercompany loan
extended by a US Guarantor to the Borrower or a Japan Guarantor which satisfies
the Subordination Requirement, (v) the Closing Date Intercompany Loans and (vi)
an intercompany loan extended by a US Guarantor to another US Guarantor.



94.
“Permitted Intercompany Mergers and Consolidations” shall have the meaning set
forth in Article 20.1(3)(f).



95.
“Permitted Treasury Obligations” means obligations under interest rate swap or
other derivative transactions (including exchange contracts) entered into for
the hedging of actual or projected real exposures arising in the ordinary course
of trading and other regular or customary business activities and not for
speculative purposes.



96.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.



97.
“QAON” means QAON G.K.



98.
“Qualified Assignee” means a Lender as of the date of the execution of this
Agreement; a person who operates a banking business with a license under the
Banking Act or the Long Term Credit Bank Act of Japan; a person who operates a
life insurance business or non-life insurance business with a life insurance
business license or non-life insurance business license under the Insurance
Business Act of Japan; a shinkin bank; Shinkin Central Bank; a labor bank; The
Rokinren Bank; a prefectural credit federation of Japan agricultural
cooperatives; The Norinchukin Bank; a credit cooperative; The Shinkumi
Federation Bank; National Mutual Insurance Federation of Agricultural
Cooperatives or The Shoko Chukin Bank, Ltd.; or a lease company which is a
regular member of the Japan Leasing Association registered under Article 3,
Paragraph 1 of the Money Lending Business Act of Japan.



99.
“Rating Agency” means (1) each of Moody’s, S&P and Fitch and (2) if Moody’s, S&P
and Fitch do not rate US Parent’s long‑term unsecured and non-credit enhanced
debt obligations, a “nationally recognized statistical rating organization” as
such term is defined in Section 3(a)(62) of the United States Securities
Exchange Act of 1934, as amended, selected by US Parent.



100.
“REIT Requirements” means the requirements to be fulfilled in order to be
treated as real estate investment trust under Sections 850-860 of the US 1986
Internal Revenue Act.



101.
“Restructuring Plan” shall have the meaning set forth in Article 4.1(iv)(i).



102.
“S&P” means S&P Global Ratings or any successor to the rating agency business
thereof.



103.
“Spread” means initially 1.50% per annum; provided, however, that if US Parent’s
long‑term unsecured and non-credit enhanced debt obligations receive an
Investment Grade Rating from any Rating Agency, with respect to the Interest
Calculation Period



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
12

--------------------------------------------------------------------------------

Exhibit 10.42


commencing on or after ten (10) Business Days from the date of such Investment
Grade Rating is received, the figure in the chart below in accordance with the
rating shall apply; provided, however, that if an Event of Default has occurred
as of such commencement date of the Interest Calculation Period, the highest
Spread shall apply.


Rating
Spread
Investment Grade Rating from any Rating Agency
1.25%
No Investment Grade Rating from any Rating Agency
1.50%



104.
“Subordination Requirements” means, with respect to any intercompany loan under
which the Borrower or any Guarantor is a borrower, all of the following
requirements: (a) such intercompany loan is subordinated to the Loans and the
guarantee obligation hereunder (which must be achieved by agreeing that the
relevant intercompany loan obligations will be treated as
consensually-subordinated bankruptcy claims (yakujo retsugo hasan saiken),
consensually-subordinated rehabilitation claims (yakujo retsugo saisei saiken)
and consensually-subordinated reorganization claims (yakujo retsugo kosei
saiken)), (b) such intercompany loan is non-interest bearing, (c) the loan
period for such intercompany loan is no less than 5 years and (d) such
intercompany loan shall have no scheduled repayments of the principal during the
first 5 years.



105.
“Substantially Wholly-Owned” means, when referring to any Person whose shares
are owned, directly or indirectly by the Borrower, that (i) the Borrower owns,
directly or indirectly, no less than 90% of the shares of such Person and (ii)
US Parent owns, directly or indirectly, the remaining shares of such Person.



106.
“Successful Syndication” means the primary syndication of the Loan that results
in Lenders (excluding the Underwriter) holding Individual Loans with an
aggregate principal amount that equals or exceeds the smaller amount of (i)
thirty seven billion five hundred million yen (JPY 37,500,000,000) or (ii) an
amount separately notified by the Underwriter to the Borrower in writing.



107.
“Syndicate Account” means the ordinary deposit account (Account No. 2035060,
Account Name: Equinix Japan K.K.) held by the Borrower at The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Toranomon Branch, or any account at the head office
or any branch of The Bank of Tokyo-Mitsubishi UFJ, Ltd. opened and held by the
Borrower and approved by the Agent.



108.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).



109.
“Taxes and Public Charges” means all public taxes or public charges including
income taxes, corporate taxes and other taxes, which may be imposed in Japan.



110.
“Terra Power” means Terra Power Co., Ltd.





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
13

--------------------------------------------------------------------------------

Exhibit 10.42


111.
“Temporary Advancement” means with respect to a repayment by the Borrower or a
Guarantor on a Due Date, the payment made by the Agent to the Lenders, before
the completion of the repayment by the Borrower or Guarantor, of an amount
equivalent to the amount to be distributed to the Lenders in accordance with
Articles 18.1 through 18.6. The Borrower, each Guarantor or the Lenders shall
not make any objection as to the Agent’s making the Temporary Advancement.



112.
“Temporary Advancement Costs” means, in the cases where the Agent makes a
Temporary Advancement, the amount calculated as the amount of such Temporary
Advancement, multiplied by (i) the Funding Rate and (ii) the actual number of
days of the Temporary Advancement Period. “Temporary Advancement Period” means
the period commencing on the date on which the Agent makes a Temporary
Advancement and ending on the date on which the Agent receives the amount
relating to such Temporary Advancement from the relevant Lender or the Borrower
or any Guarantor, and the “Funding Rate” means the interest rate reasonably
determined by the Agent as the interest rate to fund the amount of the Temporary
Advancement through the Temporary Advancement Period. Such Temporary Advancement
Costs shall be calculated on a day-to-day basis, inclusive of the first day and
exclusive of the last day, and on the basis of a year of 365 days, wherein
divisions shall be done at the end of the calculation, and fractions less than
one yen (JPY 1) shall be rounded down.



113.
“Total Outstanding Balance” means the total principal amount of the Outstanding
Individual Loan Money owed to All Lenders.



114.
“Underwriter” means The Bank of Tokyo-Mitsubishi UFJ, Ltd.



115.
“Underwriter’s Successful Syndication Amount” means the bigger amount of (i)
JPY10,000,000,000 or (ii) an amount separately notified by the Underwriter to
the Borrower in writing.



116.
“US GAAP” means accounting principles which are generally-accepted in the United
States.



117.
“US Guarantor” means, individually or collectively, US Parent, Equinix LLC,
EPLLC, Switch & Data LLC and their successors.



118.
“US Guarantor Existing Material Debt Documents” means, individually or
collectively,



(i)
the Credit Agreement, dated as of December 17, 2014, among US Parent, as
borrower, the guarantors party thereto, Bank of America, N.A, as administrative
agent, and the lenders party thereto;



(ii)
the Indenture dated as of March 5, 2013 by and between US Parent and U.S. Bank
National Association, as trustee, with respect to US Parent’s 4.875% Senior
Notes due 2020;



(iii)
the Indenture dated as of March 5, 2013 by and between US Parent and U.S. Bank
National Association, as trustee, with respect to US Parent’s 5.375% Senior
Notes due 2023; and



(iv)
the Indenture dated as of November 20, 2014 by and between US Parent and U.S.
Bank National Association, as trustee, as supplemented by that certain First



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
14

--------------------------------------------------------------------------------

Exhibit 10.42


Supplemental Indenture dated as of November 20, 2014 with respect to US Parent’s
5.375% Senior Notes due 2022, by that certain Second Supplemental Indenture
dated as of November 20, 2014 with respect to US Parent’s 5.75% Senior Notes due
2025 and by that certain Third Supplemental Indenture dated as of December 4,
2015 with respect to U.S. Parent’s 5.875% Senior Notes due 2026


in each case, as amended, amended and restated, extended, refinanced, replaced,
supplemented or otherwise modified from time to time. If any of the above-listed
documents ceases to be in effect or govern the terms of any of US Parent’s
indebtedness, such document shall no longer be a “US Guarantor Existing Material
Debt Document” for purposes of this Agreement.


119.
“US Guarantor’s Officer” means chief executive officer, chief financial officer,
treasurer or assistant treasurer of each US Guarantor.



120.
“US Parent” means Equinix Inc.




2.
RIGHTS AND OBLIGATIONS OF LENDERS



2.1
Unless otherwise set forth in this Agreement, each Lender may exercise the
rights under this Agreement separately and independently.



2.2
Each Lender shall lend money in the amount equivalent to its Individual Loan
Amount to the Borrower in the denomination of Japanese yen only.



2.3
Unless otherwise set forth in this Agreement, the obligations of each Lender
under this Agreement shall be separate and independent, and a Lender shall not
be released from its obligations under this Agreement for the reason that any of
the other Lenders fails to perform such obligations. No Lender shall be
responsible for any failure of any of the other Lenders to perform its
obligations under this Agreement.



2.4
If a Lender fails to make an Individual LoSean on the Drawdown Date in breach of
its Lending Obligation, such Lender shall, upon the request of the Borrower,
immediately compensate the Borrower for all Damages incurred by the Borrower
with respect to such breach.




3.
USE OF PROCEEDS



3.1
The Borrower shall use the money raised by the Loan only for the following
purposes (including lending to the Japanese Guarantors for such purposes):



(i)
Funds for refinancing the Existing Financial Obligations; and



(ii)
Funds for Taxes and Public Charges and fees and expenses related to the
foregoing.




4.
CONDITIONS PRECEDENT FOR LOAN



4.1
Each Lender shall make the Individual Loan on the condition that the conditions
set forth in each of the following items are satisfied as of the Drawdown Date
(regardless of whether or not a notice is given pursuant to Article 6.1).
Furthermore, each Lender shall judge whether or not such conditions are
satisfied, and the other Lenders and the Agent shall not incur any liability
resulting from such judgment and non-performance of the Individual Loan by such
Lender:





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
15

--------------------------------------------------------------------------------

Exhibit 10.42


(i)
no Exemption Event has occurred and is continuing;



(ii)
all of the matters set forth in each item of Articles 19.1 and 19.2 are true and
correct in material respects (except for those having been waived by the
Majority Lenders or cured);



(iii)
none of the Borrower or the Guarantors has breached any material provision of
this Agreement (except for those waived by the Majority Lenders or cured);



(iv)
the Borrower has submitted all of the following documents of the Borrower to the
Agent no later than three (3) Business Days prior to the Drawdown Date (except
Sub-items (f) and (h)), and the Agent and All Lenders are reasonably satisfied
with the content thereof:



(a)
a certified copy of the commercial registration (shogyo tokibo tohon), or the
certificate of all matters presently recorded (genzaijiko zembu shomeisho) or
the certificate of all matters historically recorded (rirekijiko zembu
shomeisho); provided, however, that the certified copy or certificate shall be
issued within three (3) months before the date of submission;



(b)
a certificate of registered seal impression (inkan shomeisho); provided,
however, that the certificate shall be issued within three (3) months before the
date of submission;



(c)
a certified copy of the articles of incorporation and the rules of the board of
directors (if any);



(d)
a notification of the seal impression or signature in the form prescribed by the
Agent;



(e)
a certified copy or certified extract copy of the minutes of the meeting of the
board of directors or minutes of the equivalent body or a confirmation letter in
the form attached hereto as Exhibit B that approved execution of and performance
of the obligations under the Loan Documents;



(f)
legal opinion(s) prepared by legal counsel to the Borrower, which includes the
statement opining that (a) the Borrower has been validly existing, (b) the
execution of the Loan Documents by the Borrower has been duly authorized, and
(c) the Loan Documents are legal, valid, binding and enforceable against the
Borrower; and



(g)
the Japan Accounting Documents prepared by the Borrower as of its latest fiscal
year end; and



(h)
a certificate by the Borrower’s representative attesting to satisfaction of the
conditions precedent for the drawdown of the Loan in the form attached hereto as
Exhibit D; and



(i)
a document which describes the contemplated restructuring of the Borrower and
its Subsidiaries and the estimated schedule of such restructuring (hereinafter
referred to as the “Restructuring Plan”).



(v)
US Parent has fulfilled the REIT Requirements, and US Parent has caused its
Subsidiaries and Affiliates to carry out their businesses so as to satisfy the
REIT Requirements;





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
16

--------------------------------------------------------------------------------

Exhibit 10.42


(vi)
valid and lawful joint and several guarantee by each Guarantor by way of
submission of the Letter of Guarantee has been made in accordance with Article
16; and



(vii)
all actions that are necessary to repay the Existing Financial Obligations on
the Drawdown Date shall have been completed, other than the funding of the Loan
that will be used to repay the Existing Financial Obligations on the Drawdown
Date.




5.
MAKING OF LOANS



5.1
Unless the relevant Lender gives a notice pursuant to Article 6.1, and if all
conditions set forth in each item of Article 4.1 are satisfied as of the
Drawdown Date or waived by such Lender (for the avoidance of doubt, such waiver
by the Lender shall not affect other Lenders whether such condition set forth in
Article 4.1 is also waived for such other Lenders), each Lender shall deposit
the Individual Loan Amount in the Syndicate Account on the Drawdown Date
(provided, however, that the Lender shall complete the remittance procedures for
such deposit of the Individual Loan Amount in the Syndicate Account no later
than 10:00 a.m., Tokyo time, on the Drawdown Date). The Individual Loan shall
have been made by such Lender as of the time of the deposit by such Lender of
the Individual Loan Amount in the Syndicate Account.



5.2
When the Loan is made pursuant to Article 5.1, the Borrower shall immediately
send to the Agent a written receipt describing the amount of the Loan and the
details of the Individual Loans, which receipt shall be prepared in the form
attached hereto as Exhibit C. The Agent shall, upon receiving such receipt,
promptly send a copy thereof to each of the Lenders who made the Individual
Loans. The Agent shall retain the original receipt on behalf of such Lenders
until the Outstanding Individual Loan Money is repaid in full.




6.
FAILURE TO MAKE LOAN



6.1
A Lender who decides not to make the Individual Loan for the reason that all or
part of the conditions set forth in Article 4.1 are not satisfied (hereinafter
referred to as the “Non-Drawdown Lender”) may notify the Agent, the Borrower and
all of the other Lenders of such decision, together with the reason therefor, by
5:00 p.m., Tokyo time, on the Business Day immediately preceding the Drawdown
Date; provided, however, that if, notwithstanding the satisfaction of all the
conditions set forth in Article 4.1, such notice is given and the Individual
Loan is not made, the Non-Drawdown Lender may not be released from liabilities
arising from the breach of its Lending Obligation.



6.2
Any Damages incurred by the Lender as a result of the Lender’s failure to make
the Loan in accordance with the procedure pursuant to this Article 6 shall be
borne by the Borrower; provided, however, that the foregoing shall not apply (i)
if the failure to make the Loan constitutes a breach of the Lender’s Lending
Obligation or (ii) to loss of anticipated investment or interest earnings from
the Loans (except for the Break Funding Cost).




7.
EXEMPTION OF LENDER



7.1
If the Agent determines, or if the Agent has been notified by the Majority
Lenders of their determination that, an Exemption Event has occurred, the Agent
shall immediately notify the Borrower and All Lenders of such event in writing.



7.2
After the notice set forth in Article 7.1 is given, when the Majority Lender(s)
(or, if it is difficult to clarify the intention of the Majority Lender(s), the
Agent) determine(s) that such Exemption Event has been resolved, the Agent shall
immediately notify the Borrower and All Lenders that the Exemption Event has
been resolved.



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
17

--------------------------------------------------------------------------------

Exhibit 10.42




7.3
During the Exemption Period, All Lenders shall be exempted from their Lending
Obligations.




8.
INCREASED COSTS



8.1
A Costs Increased Lender may request the Borrower to bear the Increased Costs,
and upon such request, the Borrower shall pay such Increased Costs to the Costs
Increased Lender. The Borrower may, by giving a notice to the Agent and All
Lenders within ten (10) Business Days from the date of receipt of such request,
terminate the Lending Obligation of the Costs Increased Lender on the date
designated in such notice as a date on which the Borrower desires such Lending
Obligation to be terminated (which shall be a date no earlier than ten (10)
Business Days after such notice has been given; hereinafter referred to as the
“Desired Termination Date”).



8.2
In the event that a notice set forth in the second sentence of Article 8.1 is
given, the Lending Obligation of the relevant Costs Increased Lender shall cease
to be effective as of the Desired Termination Date. In such case, the Borrower
shall pay to the Costs Increased Lender, on the Desired Termination Date, in
accordance with the provisions of Article 17, all obligations owed by it to the
Costs Increased Lender under this Agreement (including (i) the full amount of
the principal of the Individual Loans, the Due Dates of which are either on or
after the day immediately following the Desired Termination Date, (ii) the
accrued interest thereon, (iii) the Break Funding Cost to be notified by the
Costs Increased Lender, and (iv) the Increased Costs that the Borrower is
requested to bear; the same shall apply hereinafter in this Article 8.2). Until
the Borrower completes the performance of all obligations owed by it to the
Costs Increased Lender under this Agreement, the relevant provisions of this
Agreement regarding the performance of such obligations shall still remain in
full force and effect with respect to the Costs Increased Lender.




9.
REPAYMENT OF PRINCIPAL



9.1
The Borrower shall, in accordance with the provisions of Article 17, pay the
principal of the Loan to all the Lenders related to the Loan in installments,
and such installment payments shall be made on each of the Interim Principal
Repayment Dates and on the Maturity Date in accordance with the Payment Schedule
set forth in Schedule 4 attached hereto. The amount to be paid to each Lender on
each Interim Principal Repayment Date shall be the amount of the principal of
the Loan that is due and payable by the Borrower to all the Lenders related to
the Loan on such Interim Principal Repayment Date, and such amount payable shall
be prorated in proportion to the Participation Ratio of such Lender after the
drawdown of the Loan made on the Drawdown Date. The amount to be paid to each
Lender on the Maturity Date shall be the balance of the principal of the Loan of
such Lender as of the Maturity Date.




10.
INTEREST



10.1
The Borrower shall, in accordance with the provisions of Article 17, pay, on the
Interest Payment Date that is to be the last day of each Interest Calculation
Period, the total amount of interest calculated by multiplying the principal
amount of the Individual Loan of each Lender related to such Interest
Calculation Period by (i) the Applicable Interest Rate for such Interest
Calculation Period and (ii) the actual number of days of such Interest
Calculation Period.



10.2
The calculation method for interest under Article 10.1 shall be on a day-to-day
basis, inclusive of the first day and exclusive of the last day, and on the
basis of a year of 365 days, wherein divisions shall be done at the end of the
calculation, and fractions less than one yen (JPY 1) shall be rounded down.




11.
VOLUNTARY PREPAYMENT



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
18

--------------------------------------------------------------------------------

Exhibit 10.42




11.1
The Borrower may not prepay all or any part of the principal of the Loan payable
on any of the Interim Principal Repayment Dates or the Maturity Date in
accordance with the provisions of Article 9 prior to such Interim Principal
Repayment Date or the Maturity Date (hereinafter referred to as the “Prepayment”
in this Article 11 and Article 12); provided, however, that this shall not apply
if the Prepayment is made pursuant to Article 8 or Article 12 or in accordance
with the procedures set forth in Articles 11.2 through 11.4 below.



11.2
If the Borrower desires to make a Prepayment, the Borrower shall give a written
notice to the Agent by ten (10) Business Days prior to the date on which the
Borrower desires to make such Prepayment (hereinafter referred to as the
“Desired Prepayment Date” in this Article 11), and such notice shall state (a)
the principal amount of the Loans with respect to which the Borrower desires to
make such Prepayment (which amount shall be the full amount of the outstanding
principal amount of the Loan, or the amount of fifty million yen (JPY
50,000,000) or a whole multiple of twenty-five million yen (JPY 25,000,000) in
excess thereof; and if the principal amount desired to be prepaid by such
Prepayment is not the full amount of the outstanding principal amount of the
Loan, the amount to be prepaid by such Prepayment to the Lenders shall be in
proportion to the outstanding principal amounts of their respective Individual
Loans), (b) to the effect that the Borrower will pay, on the Desired Prepayment
Date, the full amount of the interest on the principal amount desired to be
prepaid by such Prepayment that has accrued by the Desired Prepayment Date
(inclusive) (hereinafter referred to as the “Accrued Interest” in this Article
11), and (c) the Desired Prepayment Date. After receiving such notice from the
Borrower, the Agent shall immediately notify All Lenders of Items (a) through
(c) of this Article 11.2. Each notice sent by the Borrower under this Article 11
shall be irrevocable by the Borrower. Each notice under this Article 11 shall be
sent by facsimile transmission or e-mail in PDF format. Such recipient of such
notice shall confirm with the sender whether the recipient received by facsimile
transmission or e-mail in PDF format the notice by phone.



11.3
If the Desired Prepayment Date falls on any day other than an Interest Payment
Date, All Lenders shall notify the Borrower, All Guarantors and the Agent of the
amount of the Break Funding Cost by two (2) Business Days prior to the Desired
Prepayment Date. The Borrower shall, in accordance with the provisions of
Article 17, pay the total sum of the principal, the Accrued Interest and the
Break Funding Cost (if any) in respect of the Loan to be prepaid by such
Prepayment on the Desired Prepayment Date.



11.4
If a Prepayment has been made with respect to any part of the principal of the
Loan pursuant to this Article 11, such prepaid amount shall be applied in the
inverse order of maturity to the repayment of the principal amounts due and
payable on each Interim Principal Repayment Date as specified in the Payment
Schedule set forth in Schedule 4 attached hereto; provided, however, that
notwithstanding anything to the contrary in this Agreement if a Prepayment is
made during the Additional Syndication Period, such prepaid amount shall be
applied, first, to the repayment of the principal amount of the Individual Loan
held by the Underwriter until the Underwriter’s Individual Loan amount is
reduced to the Underwriter’s Successful Syndication Amount and then, if there is
any remaining amount after such application, in accordance with the application
rules set forth above.




12.
MANDATORY PREPAYMENT



12.1
If the Borrower or any Japanese Guarantor sells or otherwise disposes of any
Material Asset or shares of any Material Subsidiary (other than Permitted
Intercompany Mergers and Consolidations and Exempted Restructuring Share
Transfers) to a Person (including a member of the Equinix Group but excluding
the Borrower and the Japanese Guarantors), the Borrower or such Japanese
Guarantor shall make the Prepayment of an amount equivalent to the full amount



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
19

--------------------------------------------------------------------------------

Exhibit 10.42


of the sale proceeds (less reasonable expenses (including Taxes and Public
Charges) and the amount of indebtedness secured by such Material Asset or such
shares of such Material Subsidiary or the assets held by such Material
Subsidiary, in each case that is required to be paid upon consummation of such
asset sale) on the Interest Payment Date arriving immediately after the tenth
(10th) Business Day after the day of the receipt of the asset sale proceeds;
provided, however, that, with respect to any sale proceeds of such Material
Asset or such shares of such Material Subsidiary realized under a sale or
disposal described in this Article 12.1, at the election of the Borrower or such
Japanese Guarantor (as notified by the Borrower to the Agent on or prior to the
date of such sale or disposal), and so long as no Event of Default nor Default
has occurred and is continuing, the Borrower or such Japanese Guarantor may
reinvest all or any portion of such sale proceeds of such Material Asset or such
shares of such Material Subsidiary in (1) properties and assets that replace the
properties and assets that were the subject of such asset sale, (2) expansion
capital expenditures or (3) any combination of (1) and (2), so long as (x)
within 360 days after the receipt of such asset sale proceeds, such reinvestment
shall have been consummated or the Borrower or such Japanese Guarantor shall
have entered into a definitive agreement for such reinvestment within such 360
day period and subsequently makes such reinvestment within 180 days thereafter
(in either case as certified by the Borrower in writing to the Agent), (y) the
amount of such sales proceeds are not included in clause (iii) of the definition
of Consolidated Net Lease Adjusted Indebtedness for the purpose of calculating
the Financial Covenant set forth in Article 20.3(2) and (z) the detailed plan of
such reinvestment is provided to the Agent and All Lenders as soon as it becomes
available; and provided, further, that any sale proceeds of such Material Asset
or such shares of such Material Subsidiary not so used within such time period
shall be promptly applied to the Prepayment as set forth in this Article 12.1.
Notwithstanding anything contrary to the foregoing, this Article 12.1 shall not
apply if (i) a transferee of the Material Asset or shares of a Material
Subsidiary is a Person incorporated in Japan that is Substantially Wholly-Owned
by the Borrower and (ii) such transferee becomes a new Guarantor by following
substantially the same process as provided in Article 16.2.


12.2
If a Prepayment has been made with respect to any part of the principal of the
Loan pursuant to the provisions of this Article 12, such prepaid amount shall be
applied in the inverse order of maturity to the repayment of the principal
amounts due and payable on each Interim Principal Repayment Date as specified in
the Payment Schedule set forth in Schedule 4 attached hereto.




13.
DEFAULT INTEREST



13.1
If the Borrower or each Guarantor defaults in the performance of its obligations
under this Agreement owed to a Lender or the Agent, the Borrower or Guarantor
shall, immediately upon the Agent’s request and in accordance with the
provisions of Article 17, for the period commencing on (and including) the due
date of such defaulted obligation and ending on (and including) the day on which
the Borrower or Guarantor performs all such defaulted obligations (hereinafter
referred to as the “Defaulted Obligations” in this Article 13.1), pay default
interest calculated by multiplying the amount of the Defaulted Obligations by
the rate of fourteen percent (14%) per annum (to the extent not in violation of
the Laws and Ordinances).



13.2
The calculation method for default interest under Article 13.1 shall be on a
day-to-day basis, inclusive of the first and the last days, and on the basis of
a year of 365 days, wherein divisions shall be done at the end of the
calculation, and fractions less than one yen (JPY 1) shall be rounded down.




14.
FEES



14.1
The Borrower shall pay the Agent Fee to the Agent as separately agreed between
the Borrower and the Agent, for the performance by the Agent of the Agent
Services set forth in this Agreement.



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
20

--------------------------------------------------------------------------------

Exhibit 10.42





15.
EXPENSES, TAXES AND PUBLIC CHARGES



15.1
All reasonable expenses (including reasonable attorneys’ fees) incurred in
connection with the preparation, revision or amendment of this Agreement and any
documents related hereto, and all reasonable expenses (including reasonable
attorneys’ fees) incurred in relation to the maintenance or enforcement of the
rights or the performance of the obligations by any Lender or the Agent pursuant
to this Agreement and the documents related hereto shall be borne by the
Borrower to the extent not in violation of the Laws and Ordinances. If any
Lender or the Agent has paid these expenses in place of the Borrower, the
Borrower shall, promptly upon the Agent’s reasonable request, pay the same in
accordance with the provisions of Article 17.



15.2
The stamp duties and any other similar Taxes and Public Charges incurred in
relation to the preparation, amendment or enforcement of this Agreement and any
documents related hereto shall be borne by the Borrower. If any Lender or the
Agent has paid these stamp duties or any other similar Taxes and Public Charges
in place of the Borrower, the Borrower shall, promptly upon the Agent’s request,
pay the same in accordance with the provisions of Article 17.




16.
GUARANTEE



16.1
The Borrower shall, on the date of this Agreement, cause each Japanese Guarantor
and US Guarantor to submit a Letter of Guarantee to the Agent, and cause such
Japanese Guarantor or US Guarantor to submit all of the documents set forth
below with respect to such Japanese Guarantor or US Guarantor to the Agent by
the day of submission of the Letter of Guarantee, the content of which shall be
reasonably satisfactory to the Agent; provided, however, that in case of a US
Guarantor, it will be sufficient to submit documents set forth below only in PDF
format as the conditions precedent, to be followed by its original (where
applicable) promptly after the date of submission of the Letter of Guarantee.
Through the submission of the Letter of Guarantee, a joint and several guarantee
agreement under which each such Japanese Guarantor and US Guarantor guarantees
any and all obligations, which are owed, or will be owed in the future, by the
Borrower and other Guarantor (only to the extent of the Guarantor Obligations)
to each Lender and the Agent under this Agreement shall be formed:



(a)
a certified copy of the commercial registration (shogyo tokibo tohon), or the
certificate of all matters presently recorded (genzaijiko zembu shomeisho) or
the certificate of all matters historically recorded (rirekijiko zembu
shomeisho) or, in case of US company, a certified copy of the certification of
incorporation and the certificate of good standing (provided, however, that the
certified copy or certificate shall be issued within three (3) months before the
date of the submission);



(b)
a certificate of registered seal impression or, in case of US company, an
incumbency certificate signed by an authorized officer certifying the authority
and the genuineness of the signature of its signer to the Letter of Guarantee
(provided, however, that the certificate shall be issued within three (3) months
before the date of the submission);



(c)
a certified copy of the articles of incorporation (or its equivalent document
for US Guarantors) and the rules of the board of directors (if any);



(d)
a notification of the seal impression or signature in the form prescribed by the
Agent;





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
21

--------------------------------------------------------------------------------

Exhibit 10.42


(e)
a certified copy or certified extract copy of the minutes of the meeting of the
board of directors or minutes of the equivalent body or a confirmation letter in
the form attached hereto as Exhibit B that approved the execution of and
performance of the obligations under the Loan Documents;



(f)
in case of a Japanese Guarantor, the Japan Accounting Documents prepared by such
Japanese Guarantor as of the latest fiscal year end;



(g)
a legal opinion prepared by legal counsel to the Guarantor, which includes the
statement opining that (i) the Guarantor has been validly existing, (ii) the
execution of the Loan Documents to which the Guarantor is a party has been duly
authorized, and (iii) the Loan Documents to which the Guarantor is a party are
legal, valid, binding and enforceable.



16.2
If, on or after the date of this Agreement, a Subsidiary of the Borrower newly
becomes a Material Subsidiary, the Borrower shall promptly following the
submission of the Japan Accounting Documents for the fiscal year in which such
Subsidiary first becomes a Material Subsidiary cause such new Material
Subsidiary to submit the Letter of Guarantee to the Agent, and cause such new
Material Subsidiary to submit all of the documents set forth in Article 16.1
with respect to such new Material Subsidiary to the Agent by the day of
submission of the Letter of Guarantee, the contents of which shall be reasonably
satisfactory to the Agent. Through the submission of the Letter of Guarantee, a
joint and several guarantee agreement under which such new Material Subsidiary
guarantees any and all obligations, which are owed, or will be owed in the
future, by the Borrower and other Guarantors (only to the extent of the
Guarantor Obligations) to each Lender and the Agent under this Agreement shall
be formed.



16.3
Each Guarantor shall, respectively, jointly and severally with the Borrower and
other Guarantors, guarantee to each Lender and the Agent any and all
obligations, which are owed, or will be owed in the future, by the Borrower and
other Guarantors (only to the extent of the Guarantor Obligations) to each
Lender and the Agent under this Agreement. Each Lender and the Agent may,
without making any exercise of rights or demand to the Borrower or other
Guarantors, request each Guarantor to perform the guarantee obligations. If a
payment that has already been made by the Borrower or each other Guarantor
pursuant to this Agreement is not approved due to the liquidation, dissolution,
commencement of Insolvency Proceedings of the Borrower or such other Guarantor,
or is cancelled or returned for any other reason, each Guarantor shall,
respectively, in the same manner as the case where the payment is not performed,
assume the guarantee obligations with respect to such payment obligation, to the
extent permitted under the Laws and Ordinances.



16.4
To the extent permitted under the Laws and Ordinances, each Guarantor shall not
assert any exemption of its obligations against any Lender or the Agent, even if
such Lender or the Agent, for its convenience, decrease obligations of
guarantee, or otherwise raise any objection to, such Lender or the Agent, even
if such Lender or the Agent, for its own convenience, alters (only to the extent
it does not provide additional obligations or burdens on such Guarantor) or
releases all or part of guarantee held by such Lender or the Agent with respect
to any and all of the obligations that are, or will be in the future, owed to
such Lender or the Agent by the Borrower under this Agreement. Each Guarantor
shall not make any claim for damages sustained therefrom against each Lender and
the Agent.



16.5
Even in the cases where a Guarantor has performed all or part of the guarantee
obligations to any Lender or the Agent , if there is any continuing transaction
between the Borrower and any Lender or the Agent (not limited to the Lender or
the Agent to which the guarantee obligations have been performed), such
Guarantor shall not exercise any right that has been obtained from such Lender



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
22

--------------------------------------------------------------------------------

Exhibit 10.42


or the Agent as applicable, by subrogation under the performance of the
guarantee obligations, without the approval of such Lender and the Agent, as
applicable. Until the Loans have been paid in full or fully discharged, each
Guarantor shall, upon the request of the Agent or the Majority Lender(s), assign
such right or priority without compensation to the Agent or the Lender that is
designated by the Agent or the Majority Lender(s). Any costs and expenses for
such assignment of right or priority shall be borne by the Borrower.


16.6
If any Guarantor provides any Lender or the Agent with any guarantee other than
the guarantee obligations set forth in Article 16.3 with respect to the
transactions between the Borrower and such Lender or the Agent, such guarantee
shall not be altered at all due to the assumption of the guarantee obligations
pursuant to Article 16.3. If any Guarantor provides any Lender or the Agent with
a continuing guarantee (ne-hosho) under which the commitment amount has been set
up with respect to the transactions between the Borrower and such Lender or the
Agent, the Loan Amount of such Lender shall be added to the commitment amount of
such guarantee. If any Guarantor provides any guarantee to any Lender or the
Agent with respect to transactions between the Borrower and such Lender or the
Agent in the future, the foregoing shall also apply.



16.7
Except as permitted pursuant to Article 22, each Guarantor shall not assert that
the receivables of the Borrower or any other Guarantor due from any Lender or
the Agent shall be set off against the obligations that are, or will be in the
future, owed to such Lender or the Agent by the Borrower under this Agreement.



16.8
(i)    Each Guarantor shall perform its guarantee obligations in the same
currency as the obligations of the Borrower to be paid under this Agreement.



(ii)
In the event that the Borrower pays or tenders any payment to the Lenders or the
Agent in any currency (hereinafter referred to as the “Other Currency” in this
Article 16.8) other than the currency set forth in Item (i) above, such tender
or payment shall not reduce, discharge or otherwise affect in any manner the
obligations of each Guarantor under Item (i) above to make payments in the
currency as set forth therein, whether or not such tender or payment by the
Borrower is given any effect under the Laws and Ordinances. Each Guarantor shall
continue to owe obligations to make payments as set forth in Item (i) above
regardless of any such tender or payment by the Borrower as if no such tender or
payment by the Borrower had been made.



(iii)
In the event that Item (ii) above is applicable, a Lender or the Agent may, upon
acknowledging the full performance by each Guarantor of its obligations under
this Agreement (including the obligations set forth in Item (i) of Article
31.3), pay to such Guarantor the amount that such Lender or the Agent has been
paid or tendered and has actually received in any Other Currency; provided,
however, that this shall not apply when such Guarantor assigns, upon the request
of the Agent or the Majority Lender(s), the right to receive such payment to the
Agent or the Lender that is designated by the Agent or the Majority Lender(s) in
accordance with Article 16.5.



(iv)
Regardless of any material or critical change in financial environments or
circumstances or in the Laws and Ordinances, any governmental (including
quasi-governmental) orders, rules, so-called rescheduling or other dispositions,
or else (including any non-enforceable dispositions), which may take place
whether in Japan or abroad, and whether or not it affects any of the obligations
of the Borrower or any Guarantor in any manner, the obligations of each
Guarantor to perform the guaranteed obligations in accordance with this Article
16 shall not be affected thereby in any manner and each Guarantor shall remain
fully responsible and liable to perform its obligations under this Agreement
(including its obligations under Items (i) through (iii) above) in accordance
with this



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
23

--------------------------------------------------------------------------------

Exhibit 10.42


Agreement. Notwithstanding the foregoing, if any Guarantor may not perform any
of its obligations under this Agreement in the currency as set forth in Item (i)
above or otherwise in accordance with this Item (iv) due to any restriction
binding upon such Guarantor under the Foreign Exchange and Foreign Trade Law or
any other applicable Laws and Ordinances or any governmental order or
disposition, such Guarantor shall indemnify the Lenders or the Agent against any
and all Damages incurred or suffered by the Lenders or the Agent within
reasonable cause due to such order or restriction.


(v)
The obligations which each Guarantor owes pursuant to Items (i) through (iv)
above are indemnity obligations which are independent from the Borrower’s
principal obligations and each Guarantor hereby consents that Article 448 of the
Civil Code of Japan does not apply to such obligations.



16.9
If the Borrower or any Guarantor divests 100% of the shares or assets of any
Material Subsidiary pursuant to any Mergers and Consolidations (other than
Permitted Intercompany Mergers and Consolidations) that are permitted under
Article 20.1(3)(f) or 20.2(3)(g), All Lenders and the Agent shall execute an
instrument releasing such Material Subsidiary from its obligations under the
Letter of Guarantee concurrently with such divestiture, on the condition that
(A)(i) the consideration for such divestiture is a fair market value and, upon
the Agent’s reasonable request, supporting materials with respect to such
consideration reasonably satisfactory to the Agent have been provided to the
Agent and All Lenders and (ii) the cash proceeds of such divestiture less
reasonable expenses and any Taxes and Public Charges incurred in connection with
such divestiture and the amount of indebtedness secured by shares of such
Material Subsidiary or assets held by such Material Subsidiary that is required
to be paid upon consummation of such sale, are applied to make a mandatory
prepayment of the Loan to the extent, if any, required by Article 12, or (B) (in
the case of divesture of assets) (i) a transferee is a Person incorporated in
Japan that is Substantially Wholly-Owned by the Borrower and (ii) such
transferee becomes a new Guarantor by following substantially the same process
as provided in Article 16.2.




17.
PERFORMANCE OF OBLIGATIONS BY BORROWER AND EACH GUARANTOR



17.1
In order to repay the obligations under this Agreement, the Borrower and each
Guarantor shall, to the extent not in violation of the Laws and Ordinances,
deposit the relevant amount in the Agent Account (i) by the Due Time, for those
obligations the Due Dates of which are set forth herein, or (ii) promptly upon
the Agent’s request, for those obligations the Due Dates of which are not set
forth herein. In such case, the obligations of the Borrower or each Guarantor to
the Agent or a Lender shall have been performed at the time of such deposit in
the Agent Account.



17.2
Unless otherwise set forth in this Agreement, none of the Borrower or the
Guarantors may make payments of its obligations under this Agreement directly to
any Lender other than the Agent, contrary to Article 17.1. A Lender receiving
such payment shall immediately pay the money it has received to the Agent, and
the obligations with respect to such money shall have been performed upon
receipt of such money by the Agent. In addition, none of the Borrower or the
Guarantors may perform its obligations under this Agreement by accord and
satisfaction (daibutsu bensai) unless the Agent or the Majority Lender(s) give
their prior approval in writing.



17.3
The payments by the Borrower and each Guarantor under this Agreement shall be
applied to the obligations in the order set forth below (with respect to each
Guarantor, including the guarantee obligations for the Borrower’s obligations
set forth in each item below):



(i)
those expenses to be borne by the Borrower or each Guarantor under this
Agreement, which the Agent has incurred in place of such Borrower or Guarantor,
and the Agent Fee, and default interest thereon;



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
24

--------------------------------------------------------------------------------

Exhibit 10.42




(ii)
those expenses to be borne by the Borrower or each Guarantor under this
Agreement, payable to a third party;



(iii)
those expenses to be borne by the Borrower or each Guarantor under this
Agreement, which any Lender has incurred in place of such Borrower or Guarantor,
and default interest thereon;



(iv)
the default interest (other than the default interest set forth in Items (i) and
(iii) of this Article 17.3) and the Break Funding Cost;



(v)
the interest on the Loan; and



(vi)
the principal of the Loan.



17.4
Upon the application under Article 17.3, if the amount to be applied falls short
of the amount outlined in any of the items thereunder, with respect to the first
item not fully covered (hereinafter referred to as the “Item Not Fully
Covered”), the remaining amount after the application to the item of the
previous highest order of priority shall be applied to the Item Not Fully
Covered, in proportion to the amount of the individual payment obligations owed
by the Borrower or each Guarantor regarding the Item Not Fully Covered, which
have become due and payable.



17.5
Unless otherwise required by the Laws and Ordinances, the Borrower and each
Guarantor shall not deduct Taxes and Public Charges from the amount of
obligations to be paid pursuant to this Agreement. If the Borrower or any
Guarantor is required to deduct Taxes and Public Charges from the amount payable
by such Borrower or Guarantor, such Borrower or Guarantor shall additionally pay
the amount necessary in order for the relevant Lender or the Agent to be able to
receive the amount that it would receive if no Taxes and Public Charges were
imposed. In such case, such Borrower or Guarantor shall, within thirty (30) days
from the date of payment, directly send to the relevant Lender or the Agent the
certificate of such tax payment issued by the tax authorities in Japan or other
competent Governmental Authorities.



17.6
If it is determined that the rate of the tax to be withheld from the interest
payable by the Borrower to the Lenders will be changed on or after the date of
the execution of this Agreement, the Borrower shall notify the Agent thereof
promptly after such determination.




18.
DISTRIBUTION TO LENDERS



18.1
If there are any remaining amounts after deducting the amounts set forth in
Items (i) through (iii) of Article 17.3 from the amount paid by the Borrower or
any Guarantor pursuant to Article 17, the Agent shall immediately distribute any
such remaining amounts to the Lenders in accordance with the provisions of this
Article 18.



18.2
If, prior to distribution by the Agent to the Lenders pursuant to this Article
18, (a) an order for provisional attachment (kari sashiosae), preservative
attachment (hozen sashiosae) or attachment (sashiosae) in relation to the Loan
Receivables or a right to claim the performance of the guarantee obligations is
served on the Borrower or any Guarantor, (b) an assignment in relation to the
Loan Receivables is made, or (c) a repayment of the obligations of the Borrower
or any Guarantor by a third party is made, the rights and obligations of the
Borrower, each Guarantor, the Agent and the Lenders shall be regulated in
accordance with the following provisions:



(a)
(1)    If the Agent completes the distribution to the Lenders pursuant to this
Article 18 before the Agent receives notice from the Borrower or any Guarantor
pursuant to



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
25

--------------------------------------------------------------------------------

Exhibit 10.42


Article 20.1(4) or 20.2(4) that it has received service of an order for
provisional attachment (kari sashiosae), preservative attachment (hozen
sashiosae) or attachment (sashiosae) with respect to the Loan Receivables or a
right to claim the performance of the guarantee obligations:


In this case, even if the creditor which obtains an order for provisional
attachment (kari sashiosae), preservative attachment (hozen sashiosae) or
attachment (sashiosae), the Borrower, each Guarantor, the Lenders or any other
third party suffers Damages as a result of such distribution by the Agent, the
Agent shall not be liable in relation thereto, and such Borrower or Guarantor
shall deal with such Damages at its own cost and liability. Such Borrower or
Guarantor shall compensate the Agent for any Damages incurred by the Agent due
to such distribution.


(2)
If, after the performance by the Borrower or any Guarantor of its obligations in
accordance with the provisions of Articles 17.1 and 17.2 and before the
completion of the distributions to the Lenders by the Agent pursuant to this
Article 18, the Agent receives notice from the Borrower or any Guarantor
pursuant to Article 20.1(4) or 20.2(4) that it has received service of an order
for provisional attachment (kari sashiosae), preservative attachment (hozen
sashiosae) or attachment (sashiosae) with respect to the Loan Receivables or the
right to claim the performance of the guarantee obligations for which such
distribution is made:



In this case, (i) with respect to the money subject to such notice, the Agent
shall withhold the distributions pursuant to this Article 18, and may take other
measures in the manner that the Agent deems reasonable, and (ii) the Agent shall
distribute the money paid by such Borrower or Guarantor, excluding the money
subject to such notice, in accordance with the order of application set forth in
Articles 17.3 and 17.4. If the creditor which obtains an order for provisional
attachment (kari sashiosae), preservative attachment (hozen sashiosae) or
attachment (sashiosae), the Borrower, each Guarantor, the Lenders or any other
third party suffers any Damages as a result of the measures taken by the Agent
pursuant to (i) above or the distribution by the Agent pursuant to (ii) above,
the Agent shall not be liable in relation thereto, and such Borrower or
Guarantor shall deal with such Damages at its own cost and liability. Such
Borrower or Guarantor shall compensate the Agent for any Damages incurred by the
Agent due to such measures or distribution.


(3)
If the Agent receives notice from the Borrower or any Guarantor pursuant to
Article 20.1(4) or 20.2(4) that it has received service of an order for
provisional attachment (kari sashiosae), preservative attachment (hozen
sashiosae) or attachment (sashiosae) before the performance by the Borrower or
any Guarantor of the obligations in accordance with the provisions of Articles
17.1 and 17.2:



In this case, the Agent shall make distributions in accordance with the order of
application set forth in Articles 17.3 and 17.4 on the premise that no
receivables subject to such notice exist. If the creditor which obtains an order
for provisional attachment (kari sashiosae), preservative attachment (hozen
sashiosae) or attachment (sashiosae), the Borrower, each Guarantor, the Lenders
or any other third party suffers any Damages as a result of the distribution by
the Agent, the Agent shall not be liable in relation thereto, and such Borrower
or Guarantor shall deal with such Damages at its own cost and liability. Such
Borrower or Guarantor shall compensate the Agent for any Damages incurred by the
Agent due to such distribution.




Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
26

--------------------------------------------------------------------------------

Exhibit 10.42


(b)
If the Assignor and the Assignee, under their joint names, notify the Agent of
an assignment of the Loan Receivables in accordance with Article 29.1:



In this case, the Agent shall, after receiving such notice, immediately commence
all administrative procedures necessary in order to treat such Assignee as the
creditor of such Loan Receivables, and the Agent shall be exempt from its
obligations insofar as the Agent treats the previous Lender as the party of
interest until the Agent notifies the Borrower, All Guarantors, the Assignor and
the Assignee to the effect that such procedures have been completed. If the
Assignee or any other third party suffers Damages due to such treatment by the
Agent, the Agent shall not be liable in relation thereto, and the Borrower and
the Assignor of such Loan Receivables shall deal with such Damages at their own
cost and liability. The Borrower and the Assignor of such Loan Receivables shall
jointly and severally compensate the Agent for any Damages incurred by the Agent
arising out of this Item (b).


(c)
If a third party making a repayment in accordance with the provisions of Article
30.2 and a Lender receiving such repayment, under their joint names, or the
Borrower or each Guarantor, under its sole name, notifies the Agent of such
repayment in accordance with Article 30.2:



In this case, the Agent shall, after receiving either of these notices,
immediately commence all administrative procedures necessary in order to treat
such right to receive indemnification obtained by the third party and such
receivables obtained by subrogation in the same manner as the Loan Receivables
subject to such repayment, and the Agent shall be exempt from its obligations
insofar as the Agent treats the repayment by such third party as not having been
made until the Agent notifies such Borrower or Guarantor, such third party and
the Lender receiving the repayment by such third party to the effect that such
procedures have been completed. If such third party or any other third party
suffers Damages due to such treatment by the Agent, the Agent shall not be
liable in relation thereto, and such Borrower or Guarantor and the Lender
receiving such repayment shall deal with such Damages at their own cost and
liability. Such Borrower or Guarantor and the Lender receiving such repayment
shall jointly and severally compensate the Agent for any Damages incurred by the
Agent arising out of this Item (c).


18.3
The distributions by the Agent to the Lenders shall be made in order, starting
from Items (iv) to (vi) of Article 17.3. If there is an Item Not Fully Covered
regarding the amounts to be distributed, the application and distribution with
respect to such Item Not Fully Covered shall be made in accordance with the
provisions of Article 17.4. In this case, each Lender, notwithstanding the
provisions of Articles 17.3 and 17.4, may, at its sole discretion, determine the
order of and procedures for the application of the amount so distributed to a
repayment of obligations owed by the Borrower and each Guarantor to such Lender,
and none of the Borrower or the Guarantors shall raise any objection to such
determination; provided, however, that even if any Lender has made an
application in an order different from that set forth in Articles 17.3 and 17.4,
the Agent may deem such application to have been made in accordance with the
provisions of Articles 17.3 and 17.4; and thereafter, the Agent may make
distributions to each Lender on the premise that All Lenders have made
applications in accordance with the provisions of Articles 17.3 and 17.4, and so
far as the Agent makes distributions in such manner, it shall not be liable for
any difference between the amount of such distributions and the amount applied
to each Lender.



18.4
If the deposit of money by the Borrower or each Guarantor set forth in Article
17.1 fails to be completed by the Due Time, the Agent shall be under no
obligation to make the distributions set forth in Article 18.1 on the same date.
In such case, the Agent shall make such distributions



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
27

--------------------------------------------------------------------------------

Exhibit 10.42


immediately after receiving the deposit from such Borrower or Guarantor, and
such Borrower or Guarantor shall bear any Damages incurred by the Lender or the
Agent in connection therewith.


18.5
Upon the request of the Agent which is based on a reasonable cause, the Lenders
which receive such request shall immediately notify the Agent of the amount
(including details) of the receivables they hold against the Borrower or each
Guarantor under this Agreement. In this case, the obligation of the Agent to
make the distributions set forth in Article 18.1 shall arise at the time all
such notices reach the Agent. In the cases where a Lender delays this notice
without reasonable cause, such Lender shall bear all Damages incurred by any
Lender or the Agent due to such delay.



18.6
The Agent may (but shall not be obliged to) make the distributions to the
Lenders by Temporary Advancement. Such Temporary Advancement shall not
constitute the performance of an obligation of the Borrower or each Guarantor.
In the cases where a Temporary Advancement is made, if the Borrower or each
Guarantor fails to perform its obligations in relation to such Temporary
Advancement by the Due Time, the Lender who received such Temporary Advancement
pursuant to this Article 18.6 shall, immediately upon the Agent’s request,
reimburse the Agent for the amount of such Temporary Advancement that such
Lender received. In addition, the Lender shall, immediately upon the Agent’s
request, pay to the Agent any Temporary Advancement Costs required in making
such Temporary Advancement, depending on the amount of Temporary Advancement
that such Lender received. If a Lender has paid any Temporary Advancement Costs
to the Agent, the Borrower or each Guarantor shall reimburse the Lender for such
Temporary Advancement Costs. In the cases where the Agent completes the
distributions to Lenders by Temporary Advancement before the Agent receives the
notice from the Borrower or any Guarantor pursuant to Article 20.1(4) or 20.2(4)
that it has received service of an order for provisional attachment (kari
sashiosae), preservative attachment (hozen sashiosae) or attachment (sashiosae),
even if the creditor which obtains an order for provisional attachment (kari
sashiosae), preservative attachment (hozen sashiosae) or attachment (sashiosae),
the Borrower, each Guarantor, the Lenders or any other third party suffers
Damages as a result of such distribution by Temporary Advancement by the Agent,
the Agent shall not be liable in relation thereto, and such Borrower or
Guarantor shall deal therewith at its own cost and liability. Such Borrower or
Guarantor shall compensate the Agent for any Damages incurred by the Agent due
to such distribution by Temporary Advancement (including, without limitation,
the money set forth in the third and fourth sentences of this Article 18.6,
which should be refundable or payable by the Lender to the Agent, but which has
not yet been refunded or paid).




19.
REPRESENTATIONS AND WARRANTIES BY THE BORROWER AND GUARANTOR



19.1
The Borrower represents and warrants to each Lender and the Agent that each of
the matters set forth below is true and correct as of the date of the execution
of this Agreement and (except in the case of clause (xi) below) the Drawdown
Date:



(i)
the Borrower is a corporation duly incorporated and validly existing under the
Laws and Ordinances of Japan;



(ii)
the execution and delivery of, and the performance of the obligations under,
this Agreement, and the consummation of any transactions contemplated hereby, by
the Borrower are within the corporate purposes of the Borrower, and the Borrower
has duly completed all procedures necessary therefor under the Laws and
Ordinances, the articles of incorporation and other internal rules of the
Borrower;



(iii)
the execution and delivery of, and the performance of the obligations under,
this Agreement, and the consummation of any transactions contemplated hereby, by
the



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
28

--------------------------------------------------------------------------------

Exhibit 10.42


Borrower do not result in any violation or breach of (a) the Laws and
Ordinances, (b) the articles of incorporation and other internal rules of the
Borrower, or (c) any material contract which binds the Borrower or the assets of
the Borrower;


(iv)
the person who signed or attached his/her name and seal to this Agreement as the
representative of the Borrower is authorized to sign or attach his/her name and
seal to this Agreement as the representative of the Borrower by all procedures
necessary pursuant to the Laws and Ordinances, the regulations equivalent to the
articles of incorporation or other internal rules of the Borrower;



(v)
this Agreement constitutes legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with the terms of this Agreement;



(vi)
the latest Japan Accounting Documents prepared by the Borrower and submitted to
the Lender in accordance with Articles 4.1 (iv)(g) and 20.1(1)(b) were
accurately and duly prepared in light of Japan GAAP or US GAAP, as the case may
be, and have been audited as required in accordance with the Laws and Ordinances
if an accounting auditor (kaikei kansanin) is appointed as required under the
Laws and Ordinances;



(vii)
to its knowledge, after the last day of the immediately preceding fiscal term,
there has occurred no material change, which is reasonably expected to result in
a material adverse effect on the business, assets, or financial condition of the
Borrower or any Japanese Guarantor reflected in the Japan Accounting Documents
for the immediately preceding fiscal term or which may materially adversely
affect the performance of the obligations of the Borrower or any Japanese
Guarantor under this Agreement (it being understood that no Permitted
Intercompany Mergers and Consolidations, Exempted Restructuring Share Transfers
or transfer or divestiture of the shares or assets of Terra Power or its
Subsidiaries shall be deemed to have material adverse effect on the business,
assets, or financial condition of the Borrower or any Japanese Guarantor
reflected in the Japan Accounting Documents for the immediately preceding fiscal
term or to materially adversely affect the performance of the obligations of the
Borrower or any Japanese Guarantor under this Agreement);



(viii)
no lawsuit, arbitration, administrative procedure or any other dispute has
commenced or to its knowledge, is likely to commence with respect to the
Borrower, which is reasonably expected to materially adversely affect the
performance by the Borrower of the obligations under this Agreement;

 
(ix)
no Event of Default nor Default has occurred;



(x)
The Borrower is not an Antisocial Force Related Party; and



(xi)
the outstanding balances of the Hybrid Loans as of the date of the execution of
this Agreement shown in Schedule 2 are true and accurate.



19.2
Each Guarantor (if a certain Guarantor is specifically referred to in each of
the following items, that Guarantor) represents and warrants to each Lender and
the Agent (only with respect to itself) that each of the matters set forth below
is true and correct as of the date of the submission of the Letter of Guarantee
and the Drawdown Date:



(i)
such Guarantor is a legal entity duly incorporated and validly existing under
the Laws and Ordinances of place of incorporation of such Guarantor;





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
29

--------------------------------------------------------------------------------

Exhibit 10.42


(ii)
the execution and delivery of, and the performance of the obligations under,
this Agreement, and the consummation of any transactions contemplated hereby, by
such Guarantor are within the corporate purposes of such Guarantor, and such
Guarantor has duly completed all procedures necessary therefor under the Laws
and Ordinances, the articles of incorporation and other internal rules of such
Guarantor;



(iii)
the execution and delivery of, and the performance of the obligations under,
this Agreement, and the consummation of any transactions contemplated hereby, by
such Guarantor do not result in any violation or breach of (a) the Laws and
Ordinances, (b) the articles of incorporation and other internal rules of such
Guarantor, or (c) any material contract which binds such Guarantor or the assets
of such Guarantor;



(iv)
the person who signed or attached his/her name and seal to this Agreement as the
representative of such Guarantor is authorized to sign or attach his/her name
and seal to this Agreement as the representative of such Guarantor by all
procedures necessary pursuant to the Laws and Ordinances, the articles of
incorporation or other internal rules of such Guarantor;



(v)
this Agreement constitutes legal, valid and binding obligations of such
Guarantor, enforceable against such Guarantor in accordance with the terms of
this Agreement;



(vi)
if such Guarantor is a Japanese Guarantor, the latest Japan Accounting Documents
prepared by such Guarantor and submitted to the Lender in accordance with
Article 16.1(f) (including as applied under Article 16.2) or Article 20.2(1)(c)
are accurately and duly prepared in light of Japan GAAP or US GAAP, as the case
may be;



(vii)
if such Guarantor is a US Guarantor, the latest consolidated financial
statements for the latest fiscal year and all the fiscal quarters following the
end of the latest fiscal year that were filed by US Parent with the United
States Securities and Exchange Commission (a) were prepared in accordance with
US GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (b) fairly present in all material
respects the financial condition of US Parent and its subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with US GAAP consistently applied throughout the period covered
thereby, except, with respect to US GAAP application only, as otherwise
expressly noted therein and subject, in the case of unaudited financial
statements, to the absence of footnotes and to normal year-end audit
adjustments;



(viii)
if such Guarantor is a Japanese Guarantor, to its knowledge, after the last day
of the immediately preceding fiscal term, there has occurred no material change,
which is reasonably expected to result in a material adverse effect on the
business, assets, or financial condition of the Borrower or any Japanese
Guarantor reflected in the Japan Accounting Documents for the immediately
preceding fiscal term or which may materially adversely affect the performance
of the obligations of the Borrower or any Japanese Guarantor under this
Agreement (it being understood that no Permitted Intercompany Mergers and
Consolidations, Exempted Restructuring Share Transfers or transfer or
divestiture of the shares or assets of Terra Power or its Subsidiaries shall be
deemed to have material adverse effect on the business, assets, or financial
condition of the Borrower or any Japanese Guarantor reflected in the Japan
Accounting Documents for the immediately preceding fiscal term or to materially
adversely affect the performance of the obligations of the Borrower or any
Japanese Guarantor under this Agreement);





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
30

--------------------------------------------------------------------------------

Exhibit 10.42


(ix)
if such Guarantor is a US Guarantor, to its knowledge, after the last day of the
fiscal term ending in December 2015, there has occurred no change that has not
been publically disclosed in filings by US Parent with the United States
Securities and Exchange Commission, which is reasonably expected to result in a
material adverse effect on the business, assets, or financial condition of the
Borrower or Guarantor or which may materially adversely affect the performance
of the obligations of the Borrower or Guarantor under this Agreement (it being
understood that no Permitted Intercompany Mergers and Consolidations, Exempted
Restructuring Share Transfers or transfer or divestiture of the shares or assets
of Terra Power or its Subsidiaries shall be deemed to have material adverse
effect on the business, assets, or financial condition of the Borrower or any
Guarantor or to materially adversely affect the performance of the obligations
of the Borrower or any Guarantor under this Agreement);



(x)
no lawsuit, arbitration, administrative procedure or any other dispute has
commenced or, to its knowledge, is threatened in writing with respect to such
Guarantor, which is reasonably expected to materially adversely affect the
performance by such Guarantor of its obligations under this Agreement;



(xi)
no Event of Default nor Default has occurred;



(xii)
such Guarantor is not an Antisocial Force Related Party; and



(xiii)
if such Guarantor is a Japanese Guarantor, such Guarantor is (a) directly or
indirectly wholly owned by US Parent and (b) Substantially Wholly-Owned by the
Borrower.




20.
COVENANTS OF THE BORROWER AND EACH GUARANTOR



20.1
(1)    The Borrower covenants to perform, at its expense, the matters set forth
in each of the following items on and after the date of the execution of this
Agreement and until the Borrower and All Guarantors complete the performance of
all of their obligations under this Agreement to each Lender and the Agent:



(a)
if the Borrower becomes aware that any Event of Default or Default has occurred,
or is likely to occur, the Borrower shall promptly notify the Agent and All
Lenders thereof;



(b)
the Borrower shall submit to the Agent and All Lenders its Japan Accounting
Documents within two (2) months following the end of each of the first, second
and third fiscal quarters and within three (3) months following each fiscal year
end;



(c)
the Borrower shall submit to the Agent and All Lenders a copy of its tax return
submitted to the tax authority of Japan within three (3) months following each
fiscal year end;



(d)
the Borrower shall submit to the Agent and All Lenders a document in the form
attached hereto as Exhibit E whereby the situation of compliance with each of
the matters set forth in Articles 20.1(2), 20.3 and 30.1 may be confirmed within
three months following each fiscal year end;



(e)
the Borrower shall promptly provide the Agent and All Lenders such additional
information regarding the business or financial affairs of the Borrower as is
reasonably available, regarding compliance with the terms of this Agreement, or



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
31

--------------------------------------------------------------------------------

Exhibit 10.42


regarding the status of the restructuring among the Borrower and its
Subsidiaries as the Agent or a Lender through the Agent may from time to time
reasonably request;


(f)
if the Borrower’s Officer becomes aware of occurrence of any material change
with respect to the conditions of the assets, management or businesses of the
Borrower or Japanese Guarantor (it being understood that Permitted Intercompany
Mergers and Consolidations, Exempted Restructuring Share Transfers and transfers
or divestitures of the shares, business or assets of Terra Power or its
Subsidiaries shall not be deemed to be a material change with respect to the
conditions of the assets, management or businesses of the Borrower or any
Japanese Guarantor), or commencement of any lawsuit, which may materially affect
the performance of the obligations of the Borrower or Japanese Guarantor under
this Agreement, the Borrower shall promptly notify the Agent and All Lenders
thereof;



(g)
if the Borrower’s Officer becomes aware of that any of the matters set forth in
each item of Article 19.1 (other than clause (xi) thereof) or 19.2 is untrue,
the Borrower shall promptly notify the Agent and All Lenders thereof;



(h)
if the restructuring of the Borrower and its Subsidiaries are materially
deviated from that described in the Restructuring Plan, or if the Borrower or
its Subsidiaries otherwise consummate any Permitted Intercompany Mergers and
Consolidations, Exempted Restructuring Share Transfers or transfers or
divestitures of the shares, business or assets of Terra Power or its
Subsidiaries, the Borrower shall notify the Agent and All Lenders thereof
concurrently with the delivery of the Japan Accounting Documents for the
immediately succeeding quarter end; provided that the Borrower shall provide
updates on the status of the Restructuring Plan as may be reasonably requested
by the Agent from time to time; and



(i)
the Borrower shall submit to the Agent and All Lenders a document reporting the
balance of the Hybrid Loans and other intercompany loans as of the end of each
fiscal quarter in the form attached hereto as Exhibit G, together with a copy of
any agreements related to any such loan entered into during such fiscal quarter,
within two (2) months following the end of each of the first, second and third
fiscal quarters and within three (3) months following each fiscal year end.



(2)
The Borrower shall not grant any security to secure any obligations of the
Borrower, any Guarantor or any third party; provided, however, that this
provision shall not apply to the cases where such granting falls under any of
the following items and, in the case of any transaction under item (e) below,
the Borrower has given a prior written notice to the Agent thereof. For the
purpose of this Article 20.1(2), the granting of security shall mean the
granting of security interests (including a continuing collateral security
interest (ne-tanpo-ken); the same shall apply hereinafter in this Article
20.1(2)) on any assets of the Borrower, or the pre-engagement agreement for the
granting of security interests on any assets of the Borrower, and does not
include any security interest granted pursuant to the Laws and Ordinances, such
as lien (sakidori tokken) or possessory lien (ryuchiken):



(a)
the cases where such granting of security is required by the Laws and
Ordinances;



(b)
the cases where the Borrower acquires assets on which security interests have
already been granted (including the cases where the Borrower acquires assets on



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
32

--------------------------------------------------------------------------------

Exhibit 10.42


which security interests have already been granted, upon its merger, demerger,
or business transfer);


(c)
the cases where the Borrower grants any security over any cargo or the bill of
lading relevant to the import and export when entering into any foreign exchange
transaction in respect of the import and export;



(d)
the cases where the Borrower grants any security in accordance with a
pre-engagement agreement for the granting of security interests without a breach
of this Agreement;



(e)
the cases where any of the Borrower or Japanese Guarantors, individually or
jointly, grants any security securing any obligation to the extent that funds
obtained by owing such obligation shall be used solely for the purpose of
maintenance capital expenditures, integration capital expenditures, growth
capital expenditures or acquisition made by the Borrower or Japanese Guarantors;
and



(f)
the cases where the Borrower grants any security over the subject assets of any
Permitted Financial Obligations to secure the Permitted Financial Obligations.



(3)
The Borrower covenants to comply with the matters set forth in each of the
following items, on and after the date of the execution of this Agreement, and
until the Borrower and All Guarantors complete the performance of all of their
obligations under this Agreement to each Lender and the Agent:



(a)
the Borrower shall maintain licenses and other similar permits that are
necessary to conduct its main business, and continue to carry out the business
in compliance with all Laws and Ordinances, except where the failure to maintain
such licenses or permits could not reasonably be expected to result in a
material adverse effect on the Borrower’s business, assets or financial
condition or ability to satisfy its obligations under this Agreement;



(b)
the Borrower shall not change its main business in any material respect (it
being understood that the sale or divestiture of the shares or assets of Terra
Power or its Subsidiaries shall not constitute a change in the main business of
the Borrower);



(c)
unless otherwise specified in the Laws and Ordinances, the Borrower shall not
subordinate the payments of any and all of its debts under this Agreement to the
payments of any unsecured and unsubordinated debts (including any secured debts
that will not be fully collected after the foreclosure sale of the security), or
at least shall treat them pari passu;



(d)
(i)    the Borrower shall not bear any new Financial Obligations having a third
party outside Equinix Group as creditor except:



(A)
the Permitted Financial Obligations;



(B)
the cases where the Borrower bears any new Financial Obligations having a third
party outside Equinix Group as creditor to the extent that that funds obtained
by owing such obligation shall be used solely for the purpose of maintenance



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
33

--------------------------------------------------------------------------------

Exhibit 10.42


capital expenditures, integration capital expenditures, growth capital
expenditures or acquisitions by the Borrower; provided that if the principal
amount of Financial Obligations that Borrower proposes to incur under this
clause (B) in any single transaction or series of related transactions exceeds
1.0 billion yen (JPY 1,000,000,000), the Borrower shall provide a right of first
offer for such Financial Obligations to the Lenders. If no or insufficient
offers to satisfy in full such Financial Obligations requirements are made
within twenty five (25) Business Days of the date on which the Lenders are
offered the right to participate in any such Financial Obligations, together
with information and materials sufficient for credit analysis, the Borrower or
the Japan Guarantors may seek offers from third party finance providers to
provide such Financial Obligations;


(C)
the Permitted Treasury Obligations;



(D)
the existing Financial Obligations of any Person who has been acquired by the
Borrower;



(E)
the Financial Obligations borne as the result of refinancing of the Financial
Obligations set forth in (A) through (D) above; and



(ii)
the Borrower shall not bear or maintain any intercompany loan (including
corporate bonds and notes but excluding accounts payable incurred in the
ordinary course of business which do not take a form of a loan) obligations
having Equinix Group as creditor other than Permitted Intercompany Loans;



(e)
unless the Borrower gives prior written notice to the Agent and All Lenders, the
Borrower will not issue shares (of any type; including stock acquisition rights)
other than to the Equinix Group.



(f)
Unless the Agent and the Majority Lenders give their prior consent (such consent
not to be unreasonably withheld), the Borrower shall not implement (x) any
merger (gappei), demerger (kaisha bunkatsu), share exchange (kabushiki kokan) or
share transfer (kabushiki iten), (y) any transfer or acceptance of all or
substantially all of the business or assets (excluding the Material Assets) or
(z) any transfer of shares of a Subsidiary to a third party that results in such
entity ceasing to be a Subsidiary or any acceptance of shares of an entity from
a third party that results in such entity becoming a Subsidiary (collectively,
“Mergers and Consolidations”), which transaction will or may materially cause
adverse effects on the performance by the Borrower or any Guarantor of the
obligations under this Agreement except:



(i)
intercompany Mergers and Consolidations among the Borrower, Japanese Guarantors
and/or any other Person incorporated in Japan that is Substantially Wholly-Owned
by the Borrower provided that if such Person remains existing after the
completion of the Mergers and Consolidations, it shall become a new Guarantor by
following substantially the same process as provided in Article 16.2. (such
intercompany Mergers and Consolidations, “Permitted Intercompany Mergers and
Consolidations”);



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
34

--------------------------------------------------------------------------------

Exhibit 10.42




(ii)
Exempted Restructuring Share Transfers; and



(iii)
transfers or divestitures of the business (for the avoidance of doubt, including
any assets) or shares of Terra Power and its Subsidiaries;



(g)
the Borrower shall not be an Antisocial Force Related Party;



(h)
the Borrower shall not commit, or cause any third party to commit, any of the
Antisocial Acts;



(i)
Unless the Agent and the Majority Lenders give their prior consent, the Borrower
shall not (i) transfer or assign its loan receivables or rights and obligations
in relation to Permitted Intercompany Loans to any Person (other than a Japanese
Guarantor, so long as such loan receivables or rights qualify as Permitted
Intercompany Loans after giving effect to such transfer or assignment) or (ii)
alter the terms of Permitted Intercompany Loans to the extent that such
alteration would adversely affect the Lenders in material respects; provided
however that alterations of the terms which will not satisfy the Subordination
Requirements are deemed to be a breach of this item (i)(ii);



(j)
the Borrower shall not sell or otherwise dispose of any Material Asset to any
Person (including a member of the Equinix Group) other than (x) the Borrower,
(y) a Japanese Guarantor or (z) a Person incorporated in Japan that is
Substantially Wholly-Owned by the Borrower and that becomes a new Guarantor by
following substantially the same process as provided in Article 16.2, unless (i)
such sale or disposal is made on the terms and conditions that are arm’s length,
(ii) the Borrower notifies the Agent and All Lenders in writing at least thirty
(30) days (or such shorter period of time approved by the Agent) prior to such
sale or disposal of the intention of the sale or disposal together with
materials that reasonably evidence the fairness of the price of the sale or
disposal and (iii) the proceeds from such sale or disposal are applied to make a
mandatory prepayment of the Loan to the extent, if any, required by Article
12.1;



(k)
the Borrower shall repay in full or otherwise extinguish the Existing Financial
Obligations on the Drawdown Date; and



(l)
the Borrower shall maintain each Japanese Guarantor as a Substantially
Wholly-Owned Subsidiary of the Borrower. For the avoidance of doubt, this item
(l) shall not be interpreted to prohibit Permitted Intercompany Mergers and
Consolidations;



(4)
If the Borrower receives any service of an order for provisional attachment
(kari sashiosae), preservative attachment (hozen sashiosae), or attachment
(sashiosae) with respect to the Loan Receivables (including any similar
procedure taken in any jurisdiction outside Japan), the Borrower shall promptly
notify in writing the Agent and All Lenders to that effect, together with a copy
of such order.





20.2
(1)    Each Guarantor (or, if a certain Guarantor is specifically referred to in
each of the following items, that Guarantor) covenants to perform, at its
expense, the matters set forth in each of the following items on and after the
date of the execution of this Agreement



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
35

--------------------------------------------------------------------------------

Exhibit 10.42


and until the Borrower and All Guarantors complete the performance of all of
their obligations under this Agreement to each Lender and the Agent:


(a)
if any Guarantor becomes aware that any Event of Default or Default has
occurred, or is likely to occur, such Guarantor shall promptly notify the Agent
and All Lenders thereof;



(b)
US Parent shall promptly provide to the Agent and All Lenders a copy of the
financial statements that US Parent files with the United States Securities and
Exchange Commission or shall promptly notify the Agent and All Lenders when such
financial statements have been posted to an internet website accessible by the
Agent and All Lenders, which financial statements shall (i) be prepared in
accordance with US GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (ii) fairly present in
all material respects the financial condition of US Parent and its subsidiaries
as of the date thereof and their results of operations for the period covered
thereby in accordance with US GAAP consistently applied throughout the period
covered thereby, except, with respect to US GAAP application only, as otherwise
expressly noted therein and subject, and in the case of unaudited financial
statements, to the absence of footnotes and to normal year-end audit
adjustments;



(c)
For fiscal year 2016, each Japanese Guarantor shall submit to the Agent and All
Lenders its Japan Accounting Documents within two months following the end of
third fiscal quarter of fiscal year 2016 and within three months following the
end of fiscal year 2016;



(d)
each Japanese Guarantor shall submit to the Agent and All Lenders a copy of its
tax return submitted to the tax authority of Japan within 3 months following
each fiscal year end;



(e)
each Japanese Guarantor shall submit to the Agent and All Lenders a document in
the form attached hereto as Exhibit F whereby the situation of compliance with
the matter set forth in Article 20.2(2) may be confirmed within three months
following each fiscal year end;



(f)
each Guarantor shall promptly provide the Agent and All Lenders with such
additional information regarding the business or financial affairs of such
Guarantor as is reasonably available or regarding compliance with the terms of
Agreement, as the Agent or a Lender through the Agent may from time to time
reasonably request;



(g)
if any Japanese Guarantor’s Officer becomes aware of occurrence of any material
change with respect to the conditions of the assets, management or businesses of
the Borrower or any Japanese Guarantor (it being understood that Permitted
Intercompany Mergers and Consolidations, Exempted Restructuring Share Transfers
and transfers or divestitures of the shares, the business or assets of Terra
Power or its Subsidiaries shall not be deemed to be a material change with
respect to the conditions of the assets, management or businesses of the
Borrower or any Japanese Guarantor), or commencement of any lawsuit, which may
materially affect the performance of the obligations of the Borrower or any
Japanese Guarantor under this Agreement, such Japanese Guarantor shall promptly
notify the Agent and All Lenders thereof;





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
36

--------------------------------------------------------------------------------

Exhibit 10.42


(h)
if any Japanese Guarantor’s Officer becomes aware that any of the matters set
forth in each item of Article 19.1 (other than clause (xi) thereof) or 19.2 is
untrue, such Japanese Guarantor shall promptly notify the Agent and All Lenders
thereof;



(i)
each US Guarantor shall submit to the Agent and All Lenders on a quarterly
basis, a certificate of the US Guarantor’s Officer certifying whether or not
such US Guarantor’s Officer is aware that any of the matters set forth in each
item of Article 19.1 or 19.2 is untrue; and



(j)
if any change has occurred with respect to the rating of US Parent for its
long-term unsecured and non-credit enhanced debt obligations by any Rating
Agency (including the cases where the rating is newly given or the rating is
withdrawn), US Parent shall promptly notify the Agent and All Lenders to that
effect.



(2)
Each Japanese Guarantor shall not grant any security to secure any obligations
of the Borrower, any Guarantor or any third party; provided, however, that this
provision shall not apply to the cases where such granting falls under any of
the following items and, in the case of any transaction under item (e) below,
such Japanese Guarantor has given a prior written notice to the Agent thereof.
For the purpose of this Article 20.2(2), the granting of security shall mean the
granting of security interests (including a continuing collateral security
interest (ne-tanpo-ken); the same shall apply hereinafter in this Article
20.2(2)) on any assets of such Japanese Guarantor, or the pre-engagement
agreement for the granting of security interests on any assets of such Japanese
Guarantor, and does not include any security interest granted pursuant to the
Laws and Ordinances, such as lien (sakidori tokken) or possessory lien
(ryuchiken):



(a)
the cases where such granting of security is required by the Laws and
Ordinances;



(b)
the cases where such Japanese Guarantor acquires assets on which security
interests have already been granted (including the cases where such Japanese
Guarantor acquires assets on which security interests have already been granted,
upon its merger, demerger, or business transfer);



(c)
the cases where such Japanese Guarantor grants any security over any cargo or
the bill of lading relevant to the import and export when entering into any
foreign exchange transaction in respect of the import and export;



(d)
the cases where such Japanese Guarantor grants any security in accordance with a
pre-engagement agreement for the granting of security interests without a breach
of this Agreement;



(e)
the cases where any of the Borrower or Japanese Guarantors, individually or
jointly, grants any security securing any obligation to the extent that funds
obtained by owing such obligation shall be used solely for the purpose of
maintenance capital expenditures, integration capital expenditures, growth
capital expenditures or acquisition made by the Borrower or Japanese Guarantors;
and



(f)
the cases where such Japanese Guarantor grants any security over the subject
assets of any Permitted Financial Obligations to secure the Permitted Financial
Obligations.





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
37

--------------------------------------------------------------------------------

Exhibit 10.42


(3)
Each Guarantor (or, if a certain Guarantor is specifically referred to in each
of the following items, that Guarantor) covenants to comply with the matters set
forth in each of the following items, on and after the date of the execution of
this Agreement, and until the Borrower and All Guarantors complete the
performance of all of their obligations under this Agreement to each Lender and
the Agent:



(a)
each Guarantor shall maintain licenses and other similar permits that are
necessary to conduct its main business, and continue to carry out the business
in compliance with all Laws and Ordinances, except where the failure to maintain
such licenses or permits could not reasonably be expected to result in a
material adverse effect on such Guarantor’s business, assets or financial
condition or ability to satisfy its obligations under this Agreement; provided,
however, that nothing in this clause (a) shall be interpreted to prohibit any
Mergers and Consolidations of the Borrower and the Japanese Guarantors permitted
without the consent of the Lenders pursuant to Article 20.2 (3)(g);



(b)
each Guarantor shall not change its main business in any material respect (it
being understood that the sale or divestiture of the shares or assets of Terra
Power and its Subsidiaries shall not constitute a change in the main business of
any Guarantor);



(c)
US Parent shall cause its Subsidiaries and Affiliates to carry out their
businesses so as to satisfy the REIT Requirements;



(d)
unless otherwise specified in the Laws and Ordinances, each Guarantor shall not
subordinate the payments of any and all of its debts under this Agreement to the
payments of any unsecured and unsubordinated debts (including any secured debts
that will not be fully collected after the foreclosure sale of the security), or
at least shall treat them pari passu;



(e)
QAON, in its capacity as the borrower of the Existing Financial Obligations,
shall repay in full or otherwise extinguish the Existing Financial Obligations
on the Drawdown Date using the proceeds of intercompany loans with the
Subordination Requirements (the “Closing Date Intercompany Loans”) made by the
Borrower to QAON (indirectly through Subsidiaries of the Borrower) from the
proceeds of the Loans made on the Drawdown Date;



(f)
(i)    each Guarantor shall not bear any new Financial Obligations having a
third party outside Equinix Group as creditor, except:



(A)
in the case of US Guarantors, Financial Obligations that are not prohibited from
being incurred under the US Guarantor Existing Material Debt Documents; and



(B)
in the case of Japanese Guarantors, (1) the Permitted Financial Obligations, (2)
any of the Japanese Guarantors may bear any new Financial Obligations having a
third party outside Equinix Group as creditor to the extent that that funds
obtained by owing such obligation shall be used solely for the purpose of
maintenance capital expenditures, integration capital expenditures, growth
capital expenditures or acquisition by the Japanese Guarantor; provided that if
the principal amount of Financial Obligations that a Japanese Guarantor proposes
to



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
38

--------------------------------------------------------------------------------

Exhibit 10.42


incur under this clause (B) in any single transaction or series of related
transactions exceeds 1.0 billion yen (JPY 1,000,000,000), the Japanese Guarantor
shall provide a right of first offer for such Financial Obligations to the
Lenders (if no or insufficient offers to satisfy in full such Financial
Obligations requirements are made within twenty five (25) Business Days of the
date on which the Lenders are offered the right to participate in any such
Financial Obligations, together with information and materials sufficient for
credit analysis, the Japanese Guarantor may seek offers from third party finance
providers to provide such Financial Obligations), (3) the Permitted Treasury
Obligations, (4) the existing Financial Obligations of any Person who has been
acquired by such Guarantor and (5) the Financial Obligations borne as the result
of refinancing of the Financial Obligations set forth in (1) through (4) above.


(ii)
each Guarantor shall not bear or maintain any intercompany loan (including
corporate bonds and notes but excluding accounts payable incurred in the
ordinary course of business which do not take a form of a loan) obligations
having Equinix Group as creditor unless such intercompany loans are Permitted
Intercompany Loans;



(g)
Unless the Agent and the Majority Lenders give their prior consent (such consent
not to be unreasonably withheld), each Japanese Guarantor shall not implement
any Mergers and Consolidations, which transaction will or may materially cause
adverse effects on the performance by the Borrower or any Guarantor of the
obligations under this Agreement, except:



(i)
Permitted Intercompany Mergers and Consolidations;



(ii)
Exempted Restructuring Share Transfers; and



(iii) transfers or divestitures of the business (for the avoidance of doubt,
including any assets) or the shares of Terra Power and its Subsidiaries;


(h)
each Guarantor shall not become an Antisocial Force Related Party;



(i)
each Guarantor shall not commit, or cause any third party to commit, any of the
Antisocial Acts;



(j)
US Parent shall maintain its direct or indirect ownership of the shares of the
Borrower and Japanese Guarantors at 100%. For the avoidance of doubt, this item
(j) shall not be interpreted to prohibit Permitted Intercompany Mergers and
Consolidations;



(k)
Unless the Agent and the Majority Lenders give their prior consent, each
Guarantor shall not (i) transfer or assign its loan receivables or rights and
obligations in relation to Permitted Intercompany Loans to any Person (other
than a member of the Equinix Group so long as such loan receivables or rights
qualify as a Permitted Intercompany Loans after giving effect to such transfer
or assignment) or (ii) alter the terms of Permitted Intercompany Loans to the
extent that such alternation would adversely affect the Lenders in material



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
39

--------------------------------------------------------------------------------

Exhibit 10.42


respects; provided however that alterations of the terms which will not satisfy
the Subordination Requirements are deemed to be a breach of this item(k)(ii);
and


(l)
each Japanese Guarantor shall not sell or otherwise dispose of any Material
Asset to any Person (including a member of the Equinix Group) other than the (x)
Borrower, (y) a Japanese Guarantor or (z) a Person incorporated in Japan that is
Substantially Wholly-Owned by the Borrower and that becomes a new Guarantor by
following substantially the same process as provided in Article 16.2, unless (i)
such sale or disposal is made on the terms and conditions that are arm’s length,
(ii) the Japanese Guarantor notifies the Agent and All Lenders in writing at
least thirty (30) days (or such shorter period of time approved by the Agent)
prior to such sale or disposal of the intention of the sale or disposal together
with materials that reasonably evidence the fairness of the price of the sale or
disposal and (iii) the proceeds from such sale or disposal are applied to make a
mandatory prepayment of the Loan to the extent, if any, required by Article
12.1.



(4)
If each Guarantor receives any service of an order for provisional attachment
(kari sashiosae), preservative attachment (hozen sashiosae), or attachment
(sashiosae) with respect to the right to claim the performance of the guarantee
obligations against such Guarantor (including any similar procedure taken in any
jurisdiction outside Japan), such Guarantor shall promptly notify in writing the
Agent and All Lenders to that effect, together with a copy of such order.



20.3
(1)    The Consolidated Fixed Charge Coverage Ratio as of the end of the fiscal
year ending on December 2017 shall not be less than 1.20 to 1.00 and the
Consolidated Fixed Charge Coverage Ratio as of the end of any subsequent fiscal
year shall not be less than 1.50 to 1.00.



(2)
The Consolidated Net Lease Adjusted Leverage Ratio as of the end of any fiscal
year commencing with the fiscal year ending on December 2017 shall not exceed
6.00 to 1.00.



(3)
The Consolidated Net Worth as of the end of any fiscal year commencing with the
fiscal year ending on December 2017 shall be greater than or equal to 75% of the
FY 2015 Total Net Worth.



(4)
The Consolidated Income from Operations as of the end of any fiscal year
commencing with the fiscal year ending on December 2017 shall not be negative in
any two consecutive full fiscal years.




21.
EVENT OF DEFAULT



21.1
If any of the events set forth in the items below has occurred, all of the
obligations of the Borrower under this Agreement payable to All Lenders and the
Agent shall automatically become due and payable without any notice or demand by
a Lender or the Agent, and the Borrower and All Guarantors shall immediately pay
the principal of and interest on the Loan and the Break Funding Cost and any
other payment obligation that the Borrower and All Guarantors owe pursuant to
this Agreement, in accordance with the provisions of Article 17:



(i)
if any payment by the Borrower or any Guarantor has been suspended (shiharai
teishi), or if a petition (including any similar petition filed in any
jurisdiction outside Japan) for the commencement of any Insolvency Proceedings
is filed against the Borrower or any



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
40

--------------------------------------------------------------------------------

Exhibit 10.42


Guarantor except the cases where such petition for the commencement of
Insolvency Proceedings is frivolous or abusive on its face;


(ii)
if the Borrower or any Guarantor adopts a resolution for dissolution or is given
an order for dissolution, except as a result of Mergers and Consolidations or a
dissolution of such Borrower or Guarantor that, in each case, is permitted under
this Agreement;



(iii)
if the Borrower or any Guarantor abolishes its major business, except as a
result of Mergers and Consolidations or a dissolution of such Borrower or
Guarantor that, in each case, is permitted under this Agreement;



(iv)
if the Borrower or any Guarantor has received a disposition to suspend
transactions with a clearinghouse (including any similar disposition in any
jurisdiction outside Japan), or a disposition to suspend transactions by
densai.net Co., Ltd. or a similar disposition by any other electronic monetary
claim recording institution (including any similar disposition in any
jurisdiction outside Japan); or



(v)
if any order or notice of provisional attachment (kari sashiosae), preservative
attachment (hozen sashiosae) or attachment (sashiosae) (including any similar
procedure taken in any jurisdiction outside Japan) has been sent out, or any
adjudication that orders an enforcement of preservative attachment (hozen
sashiosae) or attachment (sashiosae) (including any similar adjudication
rendered in any jurisdiction outside Japan) has been rendered, with respect to
the deposit receivables or other receivables held by the Borrower or any
Guarantor against a Lender, and such order or notice has not been cancelled
within ten (10) days.



21.2
If any of the events set forth in the items below has occurred, all of the
obligations of the Borrower under this Agreement payable to All Lenders and the
Agent shall become due and payable upon notice to the Borrower and All
Guarantors from the Agent based on the request of the Majority Lenders, and the
Borrower and All Guarantors shall immediately pay the principal of and interest
on the Loan and the Break Funding Cost and any other payment obligation that the
Borrower and All Guarantors owe pursuant to this Agreement, in accordance with
the provisions of Article 17:



(i)
if the Borrower or any Guarantor has defaulted in performing when due its
monetary obligations, whether under this Agreement or not, payable to a Lender
or the Agent in whole or in part;



(ii)
if any of the matters set forth in the items of Article 19.1 or 19.2 has been
found to be untrue, except in minor respects, and it has not been cured within
ten (10) Business Days;



(iii)
except for the cases set forth in Item (i) of this Article 21.2, if the Borrower
or any Guarantor has breached any of its obligations under this Agreement (or,
in the case such breach is curable, if the Borrower or any Guarantor has
committed such breach and such breach has not been cured within ten (10)
Business Days);



(iv)
if any of the outstanding corporate bonds issued by the Borrower or any Japanese
Guarantor has been accelerated;



(v)
if (a)(i) the Borrower or any Guarantor has defaulted in performing all or part
of the payment of its monetary obligations (in the case of the Borrower or any
Japanese Guarantor, limited to the monetary obligations whose amount is three
hundred million yen (JPY 300,000,000) or more in the aggregate; in the case of
any US Guarantor, limited



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
41

--------------------------------------------------------------------------------

Exhibit 10.42


to those monetary obligations a default by such US Guarantor in the payment of
which results in an event of default under any of the US Guarantor Existing
Material Debt Documents) other than those under this Agreement, or any of such
obligations has been accelerated or (ii) if the Borrower or any Guarantor has
defaulted in performing its guarantee obligations (in the case of the Borrower
or any Japanese Guarantor, limited to the guarantee whose amount is three
hundred million yen (JPY 300,000,000 ) or more in the aggregate; in the case of
any US Guarantor, limited to those guarantee obligations a default by such US
Guarantor in the performance of which results in an event of default under any
of the US Guarantor Existing Material Debt Documents) for the benefit of a third
party when such guarantee obligations have become due and payable; and (b) such
default has not been cured within two (2) Business Days;


(vi)
if the Borrower or any Guarantor has suspended its material business or received
dispositions, such as a suspension of business or the like (including any
similar disposition in any jurisdiction outside Japan), from the competent
Government Authority;



(vii)
if a petition for specific conciliation (tokutei chotei) (including any similar
petition filed in any jurisdiction outside Japan) has been filed with respect to
the Borrower or any Guarantor; or



(viii)
except for each of the foregoing items, if the business or financial condition
of the Borrower or any Guarantor has deteriorated, and the necessity arises to
preserve its receivables.



21.3
If a notice dispatched by the Agent to the Borrower pursuant to Article 21.2 has
been delayed or has not been delivered due to the fault of the Borrower or any
Guarantor, all of the obligations of the Borrower under this Agreement shall
become due and payable at the time when such notice should have been delivered
to the Borrower, and the Borrower shall immediately pay the principal of and
interest on the Loan and the Break Funding Cost and any other payment
obligations that the Borrower and All Guarantors owe pursuant to this Agreement,
in accordance with the provisions of Article 17.



21.4
If a Lender has become aware of the occurrence of any of the events set forth in
Items (i) through (iv) of Article 21.1 or each item of Article 21.2, the Lender
shall immediately notify the Agent of such occurrence, and the Agent shall
notify all of the other Lenders of the occurrence of such event. If the event
set forth in Item (v) of Article 21.1 has occurred, the relevant Lender that
falls under the obligor of such receivables with respect to such event shall
notify the Borrower, All Guarantors, all of the other Lenders and the Agent of
such occurrence of the event when such Lender becomes aware of the occurrence.




22.
SET-OFF



22.1
When the Borrower or any Guarantor is required to perform its obligations to the
Agent or a Lender upon their due date, or upon acceleration or otherwise, (a)
the Agent or the Lender may set off the receivables that it has against such
Borrower or Guarantor under this Agreement, against its deposit obligations, the
obligations under an insurance contract or other obligations that it owes to
such Borrower or Guarantor, regardless of whether or not such obligations are
due and payable, notwithstanding the provisions of Article 17.2, and (b) the
Agent or the Lender may also omit giving prior notice and following the
prescribed procedures, receive a refund of the deposited amount on behalf of
such Borrower or Guarantor and apply this amount to the payment of obligations.
The interest, Break Funding Cost and default interest and other payment for the
receivables and obligations involved in such a set-off or application to payment
shall be calculated on the premise that such receivables and obligations shall
be extinguished on the day of such



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
42

--------------------------------------------------------------------------------

Exhibit 10.42


calculation. In such calculation, the rate therefor shall be in accordance with
the provisions of the agreements related to the rate therefor, and the foreign
exchange rate at the time such calculation is made, as reasonably determined by
the Agent or the Lender, shall be applied. The application in such cases shall
be made in accordance with the provisions of Articles 17.3 and 17.4.


22.2
If it is necessary for the Borrower or each Guarantor to preserve its
receivables, such Borrower or Guarantor may set off (i) the deposit receivables,
the receivables under the insurance contract or any other receivables that it
has against the Agent or a Lender and that became due, against (ii) the
obligations that it owes to the Agent or the Lender under this Agreement and
that became due and payable, notwithstanding the provisions of Article 17.2. In
this case, such Borrower or Guarantor shall give written set-off notice to the
Agent and promptly submit to the Agent or the Lender the receivable certificates
for the deposit receivables, the receivables under the insurance contract or
other receivables being set off and the passbook impressed with the seal of the
seal impression submitted. The interest and default interest for the receivables
and obligations involved in such a set-off shall be calculated on the premise
that such receivables and obligations shall be extinguished on the day of
receipt of such set-off notice. In such calculation, the interest rate and
default interest rate shall be in accordance with the provisions of the
agreements related to such interest rate and default interest rate, and the
foreign exchange rate at the time such calculation is made, as reasonably
determined by the Agent or the Lender, shall be applied. The application in such
cases shall be made in accordance with the provisions of Articles 17.3 and 17.4.



22.3
In the cases where the principal of an Individual Loan of a Lender is repaid or
set off (including, without limitation, the cases where the principal of such
Individual Loan is extinguished as a result of a set-off in accordance with the
provisions of Article 22.1 and the cases where the guarantee obligation of any
Guarantor for the principal of such Individual Loan is repaid or set off) on any
day other than an Interest Payment Date due to a reason not attributable to such
Lender, if the Reinvestment Rate related to the Individual Loan so repaid or set
off falls below the Applicable Interest Rate for the Interest Calculation Period
to which the date of such repayment or set-off belongs, the Borrower shall, in
accordance with the provisions of Article 17, pay to such Lender the Break
Funding Cost in relation to such repayment or set-off, on the same day as such
repayment or set-off, unless otherwise set forth in this Agreement.



22.4
Upon any set-off or application of the sales proceeds to the payment pursuant to
Article 22.1 or 22.2, the relevant Lender in the cases set forth in Article
22.1, or the relevant Borrower or Guarantor in the cases set forth in Article
22.2, shall promptly notify the Agent of the details thereof in writing. In the
event any Damages are incurred by a Lender or the Agent due to the delay of such
notice without any reasonable cause, either the Lender or such Borrower or
Guarantor that failed to give such notice shall bear such Damages.




23.
ARRANGEMENTS AMONG LENDERS AND AGENT



23.1
If the obligations of the Borrower or any Guarantor under this Agreement owed to
any Lender (hereinafter referred to as the “Extinguished-Obligation Lender” in
this Article 23.1) are extinguished other than in accordance with Articles 17
and 18 (including the cases where a set-off or application to payment is
performed pursuant to Article 22.1 or 22.2), unless otherwise set forth in this
Agreement, All Lenders and the Agent shall make arrangements among the Lenders
and the Agent by way of assignment or purchase of receivables pursuant to the
procedures set forth in each item below or any other measures similar thereto,
in order that such arrangements shall achieve the same results whereby the
repayment has been completed in accordance with the provisions of Articles 17
and 18 and the obligations owed to the Agent and the Lender have been
extinguished. If All Lenders and the Agent do not agree upon such assignment or
purchase



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
43

--------------------------------------------------------------------------------

Exhibit 10.42


or any other measures similar thereto, All Lenders shall abide by such measures
as determined by the Agent at its sole discretion; provided, however, that if
the assignment of the receivables is expected as the arrangement among the
Lenders and the Agent set forth in this Article 23.1 (including, without
limitation, such cases set forth in Item (ii) below), the Lender who is the
potential assignor of such receivables may refuse the assignment:


(i)
the Agent shall identify, and calculate each amount of, the receivables that the
other Lenders and the Agent (hereinafter referred to in this Article 23.1 as the
“Remaining Lenders, etc.”) should have received pursuant to the provisions of
Articles 17 and 18 assuming that the amount of obligations so extinguished had
been paid to the Agent in accordance with the provisions of Article 17.1 at the
time of such extinguishment;



(ii)
the Extinguished-Obligation Lender shall purchase, from the Remaining Lenders,
etc., the receivables, which are identified by the Agent in accordance with the
provisions of Item (i) above, the amount of which is equivalent to the amount
calculated by the Agent in accordance with the provisions of Item (i) above, at
their face value; and



(iii)
if the purchase of receivables in accordance with the provisions of Item (ii)
above is made, the Remaining Lenders, etc. who sold such receivables shall, at
their own expense, notify such Borrower or Guarantor, promptly after the sale,
by means of a document bearing the notarized date (kakutei hizuke) prescribed in
Article 467 of the Civil Code of Japan.




24.
RIGHTS AND OBLIGATIONS OF AGENT



24.1
The Agent shall, pursuant to the entrustment by All Lenders, perform the Agent
Services and exercise rights for the benefit of All Lenders, and shall exercise
the rights deemed by the Agent to be ordinarily necessary or appropriate when
performing the Agent Services. The Agent shall not be liable for the obligations
other than those expressly specified in each provision of this Agreement, nor
shall it be liable for any non-performance of obligations by any Lender under
this Agreement. In addition, the Agent shall be an agent of the Lenders and,
unless otherwise set forth herein, shall never act as an agent of the Borrower
or each Guarantor.



24.2
The Agent may rely upon any communication, instrument and document which are
deemed to be true and correct, and to have been signed by or to have the name
and seal attached by, and to have been delivered by, the appropriate persons,
and may act in reliance upon any written opinion or explanatory letter of
experts appointed by the Agent to the extent reasonably necessary in relation to
this Agreement.



24.3
The Agent shall perform its duties and exercise its authorities set forth in
this Agreement with due care of a good manager.



24.4
Neither the Agent nor any of its directors, employees or agents shall be liable
to the Lenders for any acts or omissions conducted thereby pursuant to, or in
connection with, this Agreement, except for its willful misconduct or gross
negligence. The Lenders shall jointly and severally indemnify the Agent for any
and all liabilities and Damages (including, without limitation, any expenses
paid to avoid any damages or losses and paid in order to recover any damages or
losses (including attorneys’ fees)) incurred by the Agent in the course of the
performance of its duties under this Agreement, to the extent not reimbursed by
the Borrower or any Guarantor; provided, however, that in the cases where the
Agent is also acting as a Lender, the Lenders other than the Agent shall jointly
and severally indemnify the Agent for the amount remaining after deducting the
portion for which the Agent should contribute, calculated pursuant to the
Participation Ratio of the Agent acting as a Lender (or, if any of the Lenders
cannot perform the indemnity for which



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
44

--------------------------------------------------------------------------------

Exhibit 10.42


it is liable, the ratio calculated by dividing the Participation Ratio of the
Agent acting as a Lender by the aggregate of the Participation Ratio of the
Lenders other than such Lender which cannot perform the indemnity).


24.5
When the Agent receives written instructions from the Majority Lender(s), the
Agent shall take action in compliance with such instructions so far as such
instructions are lawful. In this case, the Agent shall not be liable to the
Borrower, each Guarantor or the Lenders for any results of such actions to the
extent it would not constitute a breach of due care of a good manager.



24.6
Unless the Agent receives from the Borrower, any Guarantor or a Lender a notice
of the existence of any of the Events of Default or Defaults, the Agent shall be
deemed to have been unable to become aware of such existence.



24.7
The Agent shall not be liable for the validity of this Agreement, nor shall it
guarantee any matters represented by the parties in this Agreement. The Lenders
shall enter into and conduct the transactions contemplated under this Agreement
at their sole discretion by investigating the necessary matters including the
creditworthiness of the Borrower and each Guarantor based on the documents,
information and other data as they have deemed appropriate.



24.8
In the cases where the Agent is also acting as a Lender, the Agent shall have
the same rights and obligations as each of the other Lenders, irrespective of
the Agent’s obligations under this Agreement. In addition, the Agent may engage
in commonly accepted banking transactions with the Borrower or each Guarantor
other than under this Agreement. Furthermore, the Agent shall not be obliged to
disclose to the other Lenders the information concerning the Borrower or each
Guarantor that it has obtained through the transactions with such Borrower or
Guarantor other than under this Agreement (any information that has been
disclosed to the Agent by such Borrower or Guarantor shall, unless expressly
identified as being made in relation to this Agreement, be deemed to be provided
in relation to the transactions with such Borrower or Guarantor other than under
this Agreement), nor shall the Agent be obliged to distribute to the other
Lenders any money that it has received from the Borrower or each Guarantor
through the transactions with such Borrower or Guarantor other than under this
Agreement.



24.9
The calculation of the Individual Loan Amount and the calculation of the amounts
to be distributed to each Lender pursuant to the provisions of Article 18 shall
be made in accordance with the following: (i) for the amounts to be distributed
to each Lender other than the Lender designated by the Agent (hereinafter
referred to as the “Fraction Integrating Lender” in this Article 24.9; provided,
however, that if the Agent is also acting as a Lender, the Lender who is also
appointed as the Agent will be the Fraction Integrating Lender), any amount less
than one yen (JPY 1) shall be rounded down, and (ii) for the amounts to be
distributed to the Fraction Integrating Lender, such amounts shall be the
difference between the aggregate of the amounts to be distributed to All Lenders
and the aggregate of the amounts distributed to the other Lenders. Except for
such cases, all calculations of fractions less than one yen (JPY 1) that are
required under this Agreement shall be made in the manner deemed appropriate by
the Agent.



24.10
Any determination of interest rates, Interest Calculation Periods and repayment
dates, any other determination and the amounts payable under this Agreement,
which are included in a notice given by the Agent to the Borrower, the
Guarantors or the Lenders, shall be conclusive and binding on the Borrower, the
Guarantors and the Lenders, in the absence of manifest error.



24.11
If the Agent receives any notice from the Borrower or any Guarantor which is
required to be given to each Lender under this Agreement, the Agent shall
promptly inform All Lenders of the details of such notice, and if the Agent
receives any notice from a Lender which is required to be given to the Borrower,
All Guarantors or the other Lenders under this Agreement, the Agent



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
45

--------------------------------------------------------------------------------

Exhibit 10.42


shall promptly inform the Borrower, All Guarantors or All Lenders, as the case
may be, of the details of such notice. The Agent shall make any documents, which
the Agent has obtained from the Borrower or any Guarantor and keeps, available
to the Lenders during its ordinary business hours.



25.
RESIGNATION AND DISMISSAL OF AGENT



25.1
The procedures for the resignation of the Agent shall be as follows:



(i)
the Agent may resign from its position as the Agent by giving written notice to
All Lenders, the Borrower and All Guarantors; provided, however, that such
resignation shall not become effective until a successor Agent is appointed and
such successor Agent accepts such appointment;



(ii)
if the Agent gives notice pursuant to Item (i) above, the Majority Lender(s)
shall appoint a successor Agent upon obtaining the consent of the Borrower; and



(iii)
if a successor Agent is not appointed by the Majority Lender(s) within thirty
(30) days after the notice of resignation is given as set forth in Item (i)
above (including the day of such notice), or if the entity being appointed by
the Majority Lender(s) as a successor Agent does not accept such assumption of
office of the Agent, the Agent in office at that time may, upon obtaining the
consent of the Borrower, appoint a successor Agent on behalf of the Majority
Lender(s).



25.2
The procedures for the dismissal of the Agent shall be as follows:



(i)
the Majority Lender(s) may dismiss the Agent by giving written notice to all of
the other Lenders, the Borrower, All Guarantors and the Agent; provided,
however, that such dismissal shall not become effective until a successor Agent
is appointed and such successor Agent accepts such appointment; and



(ii)
if the Majority Lender(s) gives notice pursuant to Item (i) above, the Majority
Lender(s) shall appoint a successor Agent upon obtaining the consent of the
Borrower.



25.3
If the entity appointed as the successor Agent pursuant to Article 25.1 or 25.2
accepts the assumption of office, the former Agent shall deliver to the
successor Agent all the documents and materials it has kept as the Agent under
this Agreement, and shall give all the support necessary for the successor Agent
to perform the duties of the Agent under this Agreement.



25.4
The successor Agent shall succeed to the rights and obligations of the former
Agent under this Agreement, and the former Agent shall be exempted from all of
its obligations as the Agent at the time of the assumption of office by the
successor Agent; provided, however, that the provisions of this Agreement
relevant to any actions (including omissions) conducted by the former Agent
during the period it was in office shall remain in full force and effect.



25.5
If any of the following events occurs, notwithstanding the provisions of
Articles 25.1 through 25.4, the Agent may resign from its position as the Agent
upon agreement with the Majority Lender(s). If the Agent resigns from its
position as the Agent pursuant to this Article 25.5, the resigning Agent shall
promptly notify the Borrower and All Guarantors of such resignation, and the
Borrower and the Guarantors shall not object to such resignation. Even if the
Agent resigns from its position as the Agent pursuant to this Article 25.5, the
Borrower shall not be released from its obligations to pay the Agent Fee that
has already accrued:





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
46

--------------------------------------------------------------------------------

Exhibit 10.42


(i)
if a petition (including any similar petition filed in any jurisdiction outside
Japan) for the commencement of bankruptcy procedures (hasan tetsuzuki kaishi),
commencement of civil rehabilitation procedures (minji saisei tetsuzuki kaishi),
commencement of corporate reorganization procedures (kaisha kosei tetsuzuki
kaishi), commencement of special liquidation (tokubetsu seisan kaishi), or
commencement of any other similar statutory insolvency procedures is filed
against the Borrower; or



(ii)
if the Borrower fails to pay the Agent Fee and the Agent requests the Borrower
to pay the Agent Fee by setting a reasonable period of time but the Borrower
fails to pay the Agent Fee within such period.




26.
CLARIFICATION OF INTENTION OF LENDERS



26.1
The procedures for the clarification of the intention of the Majority Lender(s)
and All Lenders shall be as follows:



(i)
if a Lender deems that any event which requires the instructions of the Majority
Lender(s) or All Lenders set forth in this Agreement has occurred, such Lender
may give notice to the Agent to request the clarification of the intention of
the Majority Lender(s) or All Lenders, as the case may be;



(ii)
the Agent shall, upon receipt of the notice set forth in Item (i) above,
promptly give notice to All Lenders to seek the clarification of the intention
of the Majority Lender(s) or All Lenders, as the case may be;



(iii)
upon receipt of the notice set forth in Item (ii) above, each Lender shall make
its decision on the relevant event and inform the Agent of its decision within
ten (10) Business Days after the receipt of such notice; and



(iv)
if a clarification of the intention of the Majority Lender(s) or All Lenders is
made pursuant to Items (i) through (iii) above, the Agent shall promptly notify
the Borrower, All Guarantors and All Lenders of the result thereof as the
instruction of the Majority Lender(s) or All Lenders, as the case may be.



26.2
If the Agent deems that any event which requires the clarification of the
intention of the Majority Lender(s) or All Lenders other than in the case of
Article 26.1 has occurred, the Agent may give notice to All Lenders to seek such
clarification. Furthermore, the provisions of Items (iii) and (iv) of Article
26.1 shall apply to the procedures to be taken after such notice is given.




27.
AMENDMENT TO THIS AGREEMENT



27.1
The terms of this Agreement may be amended or supplemented by the written
agreement of the Borrower, All Guarantors, the Majority Lenders and the Agent
and waived by the written agreement of the Majority Lenders and the Agent;
provided, however, that the matters set forth in the following items may be
amended or supplemented only by the written agreement of the Borrower, All
Guarantors, All Lenders and the Agent and waived only by written agreement of
All Lenders and the Agent; provided, further, that notwithstanding items (8)
through (10) below the covenants and/or representations and warranties set forth
in Article 16 or the Letter of Guarantee (except for an obligation to be a
Guarantor), the covenants set forth in Article 20, and the events of default set
forth in Article 21 may be waived by the written agreement of only the Majority
Lenders and the Agent:

(1)
The imposition of additional duties on Lenders including increases of the Loan
Amount;



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
47

--------------------------------------------------------------------------------

Exhibit 10.42


(2)
Reduction of loan principal, interest, or other amounts to be paid by Borrower
pursuant to this Agreement;

(3)
Extension of any Due Date;

(4)
Reduction of the Spread or the Base Rate;

(5)
Amendment to the definition of “Majority Lender”;

(6)
Modification of Article 3.1;

(7)
Modification to the conditions precedent set forth in Article 4;

(8)
Modification of Article 16 or release of any Guarantor from the guarantee
obligations under the Letter of Guarantee (except for release of such Guarantor
from its obligations under the Letter of Guarantee as permitted herein, which
shall not require written agreements of any Lenders or Agent (including, without
limitation, in connection with the Permitted Intercompany Mergers and
Consolidations, or Mergers and Consolidations pursuant to Article 16.9));

(9)
Modification to the covenants set forth in Article 20;

(10)
Modification to the events of default set forth in Article 21;

(11)
Amendment of this article; and

(12)
Amendment to any provision concerning which the consent of All Lenders is
required by this Agreement.



27.2
Notwithstanding the provisions of Article 27.1, if the Agent resigns in
accordance with Article 25.5 and a successor of the Agent is not immediately
appointed through an agreement of the Majority Lender(s), this Agreement may be
amended, upon a written agreement of the Majority Lender(s) and the Agent (or a
written agreement of the Majority Lender(s) if the Agent has already resigned),
to the extent reasonably necessary to make it possible for each Lender to
exercise its rights individually. The party that amended this Agreement in
accordance with this Article 27.2 shall provide the other parties hereto with a
written notice of the details of the amendment without delay.




28.
ASSIGNMENT OF STATUS AS A PARTY



28.1
The Borrower may not assign to any third party its status as a party under this
Agreement, or its rights and obligations under this Agreement, unless All
Lenders, All Guarantors and the Agent give their prior consent in writing.



28.2
No Guarantor may transfer its status as a party under this Agreement, or its
rights and obligations under this Agreement, unless the Borrower, other
Guarantors, All Lenders and the Agent give their prior consent in writing;
provided, however, that (x) any direct or indirect wholly-owned subsidiary of US
Parent may assume the obligations of a US Guarantor (other than US Parent) in
connection with the consolidation or merger of such US Guarantor with such
direct or indirect wholly-owned subsidiary resulting in such direct or indirect
wholly-owned subsidiary as the surviving company and (y) any Japanese Guarantor
may complete Permitted Intercompany Mergers and Consolidations.



28.3
Unless otherwise set forth in this Agreement, a Lender may not assign to any
third party all or part of its status as a party under this Agreement, along
with its rights and obligations associated therewith, if the Lending Obligations
have not been completed, unless all the requirements set forth in the items
below have been fulfilled (provided, however, that if an Event of Default has
occurred and is continuing, only the fulfillment of the requirements set forth
in items (i), (ii) and (v) below is required) (hereinafter in this Article 28,
any Lender who makes such assignment in accordance with this Article 28 shall be
referred to as an “Assigning Lender,” and any Lender who accepts such assignment
in accordance with this Article 28 shall be referred to as a “Successive
Lender”). The Assigning Lender and the Successive Lender shall, under their
joint



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
48

--------------------------------------------------------------------------------

Exhibit 10.42


names, immediately send to the Agent a notice of assignment of status as a
party. All of the other Lenders and the Agent hereby express their consent to
such assignment in advance:


(i)
the Successive Lender shall not be an Antisocial Force Related Party;



(ii)
if such assignment is made with respect to a part of the status as a party under
this Agreement, both the Assigning Lender and the Successive Lender shall become
the Lenders under this Agreement and each of the provisions of this Agreement
shall apply to these Lenders on and after the assignment date, and thereafter
the Individual Loan Amount of the Assigning Lender prior to such assignment of
the status shall be partially reduced and the portion of the Individual Loan
Amount so reduced shall apply to the Successive Lender as its Individual Loan
Amount (provided, however, that, if such Successive Lender has already been a
Lender under this Agreement prior to such assignment, the amount that shall
apply to such Successive Lender thereafter shall be the total of the amount
equivalent to such reduced Individual Loan Amount and its Individual Loan Amount
prior to such assignment);



(iii)
the Successive Lender shall be a Qualified Assignee or an assignee proposed by
the Agent and approved by the Borrower and All Guarantors (such approval not to
be unreasonably withheld);



(iv)
if such assignment is made with respect to part of the status as a party under
this Agreement, both the amount to be reduced from the Individual Loan Amount
and the Individual Loan Amount of the Assigning Lender after such reduction
shall be not less than one hundred million yen (JPY 100,000,000);



(v)
no withholding tax or other taxes shall arise from the assignment, and there
shall be no increase in the amount of interest expense payable by the Borrower
or any Guarantor to the Successive Lender in accordance with the provisions of
Article 17.5 (provided, however, that any assignment of the status as a party
under this Agreement from a Lender to any of its foreign Subsidiaries or
Affiliates as a result of any revocation of the Lender’s lending business in
Japan shall be excluded); and



(vi)
the Borrower and All Guarantors shall consent in writing to such assignment
(such consent not to be unreasonably withheld if the requirement set forth in
item (iii) above is satisfied).



28.4
All expenses incurred from the assignment made pursuant to Article 28.3 shall be
borne by the Assigning Lender; provided, however, that if an Event of Default
has occurred and is continuing, all expenses shall be borne by the Borrower. The
Assigning Lender shall pay to the Agent, by the actual date of such assignment,
the amount of five hundred thousand yen (JPY 500,000), together with the
applicable consumption tax and local consumption tax, as a consideration for the
administrative procedures performed in connection with the assignment.




29.
ASSIGNMENT OF LOAN RECEIVABLES, ETC.



29.1
Unless otherwise set forth in this Agreement, a Lender may not assign all or
part of its Loan Receivables, or its rights and obligations or any other status
as a party under this Agreement associated with such Loan Receivables, if the
Lending Obligations have been completed or terminated unless all the
requirements set forth in the items below are fulfilled (provided, however, that
if an Event of Default has occurred and is continuing, only the fulfillment of
the requirement set forth in items (i), (ii) and (v) below is required). The
Assignor and the Assignee shall perfect the assignment against third parties and
the obligor regarding the assignment of receivables as



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
49

--------------------------------------------------------------------------------

Exhibit 10.42


of the date of the assignment. In this case, the Assignor and the Assignee
shall, under their joint names, immediately send to the Agent and All Guarantors
a notice of assignment of loan receivables, etc. All of the other Lenders, the
Borrower, All Guarantors and the Agent hereby express their consent to such
assignment in advance. In this case, the Assignee shall be treated as a Lender
in connection with the application of each provision of this Agreement to the
assigned portion of such Loan Receivables, any and all rights and obligations
associated therewith and any other status as a party under this Agreement:


(i)    the Assignee shall not be an Antisocial Force Related Party;
 
(ii)
with respect to the Loan Receivables to which the Assignee has succeeded, as
well as any and all rights and obligations and other status as a party under
this Agreement associated with such Loan Receivables, the Assignee shall be
bound upon by each provision of this Agreement related thereto;



(iii)
the Assignee shall be a Qualified Assignee;



(iv)
if such assignment is made by way of splitting, each split amount of the
principal of the Loan Receivables of the Assignor and the Assignee shall be not
less than one hundred million yen (JPY 100,000,000);



(v)
no withholding tax or other taxes shall arise from the assignment, and there
shall be no increase in the amount of interest expense payable by the Borrower
or any Guarantor to the Assignee in accordance with the provisions of Article
17.5 (provided, however, that any assignment from a Lender to any of its foreign
Subsidiaries or Affiliates as a result of any revocation of the Lender’s lending
business in Japan shall be excluded); and



(vi)
the Borrower and All Guarantors shall consent in writing to such assignment
(such consent not to be unreasonably withheld if the requirement set forth in
item (iii) above is satisfied).



29.2
All expenses incurred from the assignment made pursuant to Article 29.1 shall be
borne by the Assignor; provided, however, that if an Event of Default has
occurred and is continuing, all expenses shall be borne by the Borrower. The
Assignor shall pay to the Agent, by the actual date of such assignment, the
amount of five hundred thousand yen (JPY 500,000), together with the applicable
consumption tax and local consumption tax, as a consideration for the
administrative procedures performed in connection with the assignment.




30.
COLLECTION FROM A THIRD PARTY



30.1
Other than the guarantee provided by each Guarantor under this Agreement, the
Borrower shall not, on or after the date of the execution of this Agreement,
consign any third party to guarantee (including any guarantee by encumbrance of
property but not including any continuing guarantee (ne-hosho) or any guarantee
by encumbrance of property that is a continuing collateral security (ne-tanpo))
the performance of obligations by the Borrower under this Agreement, nor shall
the Borrower make any third party assume or perform its obligations under this
Agreement, unless it obtains prior consent in writing from the Agent and All
Lenders.



30.2
A Lender may receive the repayment of the obligations of the Borrower or a
Guarantor under this Agreement from a third party (provided, however, that such
third party does not include any Guarantor defined as such in this Agreement),
if all the requirements set forth in the items below are fulfilled. If a Lender
receives any repayment from a third party in accordance with the provisions of
this Article 30.2, the Lender shall, under the joint name with such third party,
and



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
50

--------------------------------------------------------------------------------

Exhibit 10.42


the Borrower and each Guarantor shall, respectively, under its sole name,
immediately notify the Agent of the fact that such repayment was made. The
provisions of Article 17.2 shall not apply to the receipt of the repayment in
accordance with this Article 30.2, and with respect to the extinguishment of the
obligations of the Borrower or any Guarantor under this Agreement resulting from
the receipt of the repayment, no arrangement among the Lenders and the Agent set
forth in Article 23.1 shall be made:


(i)
when the third party exercises against the Borrower or any Guarantor its right
to receive indemnification from such Borrower or Guarantor obtained as a result
of the repayment made by it to the Lender and its right to the receivables to
which it has become entitled by subrogating the Lender, it shall consent in
writing to treat such rights in the same way as the receivables in relation to
such repayment and to be bound by the provisions of this Agreement to such
extent, and to submit such written consent to the Agent for the benefit of the
Lender and the Agent;



(ii)
the third party is a Qualified Assignee, and is not a Subsidiary or an Affiliate
of such Borrower or Guarantor, and such Borrower or Guarantor is not a
Subsidiary or an Affiliate of such third party;



(iii)
if the repayment is made for the obligations with respect to the Loan
Receivables, one hundred million yen (JPY 100,000,000) or more of the principal
of the relevant Loan Receivables shall be repaid; and



(iv)
no withholding tax or other taxes shall arise from the repayment, and there will
be no increase in the amount of the interest expense payable by the Borrower or
any Guarantor to the third party in accordance with the provisions of Article
17.5.



In the case of any exercise of the right to receive indemnification or any
obtainment by subrogation of the Loan Receivables by the third party, such
obtainment of the right to receive indemnification or such obtainment by
subrogation shall be considered to be the assignment of the Loan Receivables
pursuant to the provisions of Article 29, and the provisions of Article 29.2
shall apply mutatis mutandis.



31.
GENERAL PROVISIONS



31.1
Confidentiality Obligations



The Lenders and the Agent shall maintain the confidentiality of all information
provided by the Borrower or the Guarantors to the Lenders and the Agent in
connection with the Agreement, except:


(i)
If the notice of failure to make an Individual Loan has been given pursuant to
the provisions of Article 6.1, or if any of Events of Default or Defaults has
occurred, or if the clarification of the intention of the Majority Lender(s) has
been required pursuant to the provisions of Article 26, the Agent and a Lender
may disclose to each other any information with regard to the Borrower or any
Guarantor or the transactions with the Borrower or any Guarantor, which either
party has obtained in connection with this Agreement or an agreement other than
this Agreement, to the extent reasonably necessary.



(ii)
Upon the assignment of status as a party pursuant to the provisions of Article
28 or an assignment of the Loan Receivables, etc. pursuant to the provisions of
Article 29, a Lender may disclose any information with regard to this Agreement
to the Assignee (including the Successive Lender set forth in Article 28) or a
person considering becoming an



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
51

--------------------------------------------------------------------------------

Exhibit 10.42


Assignee (including an intermediary of such assignment), on the condition that
such Lender imposes the confidentiality obligations on the other party. The
information with regard to this Agreement referred to in this Item (ii) shall
mean any information regarding the credit of the Borrower and each Guarantor
that has been obtained in connection with this Agreement, any information
regarding the content of this Agreement and other information incidental
thereto, and any information regarding the content of the Loan Receivables, etc.
to be assigned and other information incidental thereto, and shall not include
any information regarding the credit of the Borrower and each Guarantor that has
been obtained in connection with any agreement other than this Agreement.


(iii)
A Lender or the Agent may disclose information with regard to this Agreement, to
the extent reasonably necessary, upon an order, direction, request, or the like
made pursuant to applicable laws or made by administrative agencies, judicial
agencies or other relevant authorities, or central banks or self-regulatory
agencies in or outside Japan, or may disclose information with regard to this
Agreement to an attorney, judicial scrivener, certified public accountant,
accounting firm, tax accountant, rating agency, or any other expert who needs to
receive the disclosure of confidential information in relation to his/her work.
A Lender or the Agent may also disclose information with regard to this
Agreement to its Parent Company, Subsidiary, and Affiliate to the extent
necessary and appropriate for internal control purposes.



31.2
Risk Bearing, Exemption, and Compensation and Indemnification



(i)
If any documents furnished by the Borrower or any Guarantor to the Agent or each
Lender have been lost, destroyed or damaged for any unavoidable reasons, such as
an incident or a natural disaster, such Borrower or Guarantor shall, upon
consultation with the Agent, perform its obligations under this Agreement based
on the records, such as books and vouchers, of the Agent or the Lender. Such
Borrower or Guarantor shall, upon the request of the Agent or a Lender through
the Agent, promptly prepare substitute documents and furnish them to the Agent
or the Lender through the Agent.



(ii)
If a Lender or the Agent performs transactions after comparing, with due care,
the signature or seal impression of the representative or agent of the Borrower
or each Guarantor to be used for the transactions in relation to this Agreement
with the signature or seal impression submitted by such Borrower or Guarantor in
advance, such Borrower or Guarantor shall bear any Damages incurred as a result
of an event such as forgery, alteration or theft of the seals.



(iii)
The Borrower or any Guarantor will not make any claim against a Lender or the
Agent for any Damages incurred by such Borrower or Guarantor as a result of such
Lender or the Agent taking any actions permitted under this Agreement to the
extent such actions are not made with gross negligence (including deciding not
to make the Individual Loan, providing the Borrower and All Guarantors with a
notice in accordance with Article 21.2, and disclosing information in accordance
with Item (i) of Article 31.1) due to a violation of this Agreement by such
Borrower or Guarantor or the fact that any of the items in Article 19.1 or 19.2
is not true (including the fact that any of the matters set forth in Item (x) of
Article 19.1 or Item (xii) of Article 19.2 is not true, a violation of Item (g)
or (h) of Article 20.1(3) by the Borrower, or a violation of Item (h) or (i) of
Article 20.2(3) by any Guarantor; hereinafter referred to as a “Breach of
Obligations by Borrower, Etc.” in this Item (iii)). The Borrower or any
Guarantor shall bear any Damages incurred by a Lender and/or the Agent that
arise as a result of a Breach of Obligations by Borrower, Etc. or as a result of
a Lender not performing the indemnity pursuant to the provisions of Article
24.4.



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
52

--------------------------------------------------------------------------------

Exhibit 10.42




31.3
Currency Indemnity



(i)
In the event that a judgment or order is rendered or issued by any court for the
payment of the principal of or interest on the Loan or any other amount payable
to a Lender or the Agent under this Agreement, and such judgment or order is
expressed in a currency other than the currency in which the obligations of the
Borrower under this Agreement must be paid (hereinafter referred to as the
“Currency of Payment” in this Item (i)), or is expressed in the Currency of
Payment but is to be enforced in a currency other than the Currency of Payment,
any amount received or recovered in such other currency by such Lender or the
Agent in respect of such judgment or order shall only constitute a discharge to
the Borrower or each Guarantor to the extent of the amount received or recovered
in the Currency of Payment and the Borrower and each Guarantor shall undertake
to pay to such Lender or the Agent the amount necessary to make up any
deficiency arising or resulting from any variation in rates of exchange between
(a) the date as of which any amount expressed in the Currency of Payment is (or
is to be treated as) converted into such other currency for the purposes of any
such judgment or order and (b) the date or dates of discharge of such judgment
or order (or a part thereof). The undertaking in this Item (i) shall constitute
a separate and independent obligation of the Borrower or each Guarantor from its
other obligations, shall give rise to a separate and independent cause of action
against the Borrower or each Guarantor, shall apply irrespective of any
indulgence granted by any Lender or the Agent from time to time, and shall
continue in full force and effect notwithstanding any judgment or order.



(ii)
Each Guarantor hereby agrees that Article 448 of the Civil Code of Japan does
not apply to such obligations.



31.4
Severability



Even if any provision which constitutes a part of this Agreement becomes null,
illegal or unenforceable, the validity, legality and enforceability of all the
other provisions shall in no way be prejudiced or affected.


31.5
Exception to Application of Bank Transactions Agreements



The Agreement on Bank Transactions (ginko torihiki yakujosho) and the Agreement
on Financial Transactions (kinyu torihiki yakujosho) shall not apply to this
Agreement or the transactions contemplated under this Agreement.


31.6
Notices



(i)
Any notice under this Agreement shall be made in writing expressly stating that
it is made for the purpose of this Agreement, and shall be given by any of the
methods set forth in Sub-items (a) through (d) below to the address or the
facsimile number of the receiving party set forth in “Contact Information” of
Schedule 1 attached hereto. Each party to this Agreement may change its contact
information by giving notice thereof to the Agent:



(a)
personal delivery;



(b)
registered mail or courier service;



(c)
transmission by facsimile; or



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
53

--------------------------------------------------------------------------------

Exhibit 10.42




(d)
exchange service (only for any notice between the Lenders and the Agent).



(ii)
The notice pursuant to Item (i) above shall be deemed to have been delivered at
the time, in the case of transmission by facsimile, when the receipt of the
facsimile is confirmed by the facsimile transmitter of the sender, and in the
case of any other methods, when actually received.



(iii)
Any notice, information, or report (including any Japan Accounting Documents) to
be sent from the Borrower or a Guarantor to the Agent and All Lenders hereunder
must be given to the Agent which shall be forwarded by the Agent to All Lenders
(unless the Agent is unable due to circumstances outside of its control to
forward such items to All Lenders, in which case the Borrower or such Guarantor
shall send such items directly to All Lenders).



31.7
Changes in Notified Matters



(i)
In the case of any changes to the matters for which a Lender, the Borrower or
each Guarantor has given notice to the Agent (such as the trade name or name,
representative, agent, signature, seal or address), such Lender, Borrower or
Guarantor shall immediately notify the Agent of such changes in writing.



(ii)
If any notice to be given under this Agreement is delayed or not delivered as a
result of the failure to comply with the notice requirements set forth in Item
(i) above, such notice shall be deemed to have been provided as of the date and
time when it should have been received under normal circumstances.



31.8
Funds Transfer



Fees for the payments made under this Agreement from a party to this Agreement
to any of the other parties to this Agreement shall be borne by the party who
makes such payment.


31.9
Calculations



Unless otherwise expressly set forth with respect to any calculation made under
this Agreement, all calculations shall be made on a day-to-day basis, inclusive
of the first day and exclusive of the last day, and on the basis of a year of
365 days, wherein the division shall be done at the end of the calculation, and
fractions less than one yen (JPY 1) shall be rounded down.


31.10
Preparation of Notarized Deeds



The Borrower and each Guarantor shall, at any time upon the request of the Agent
or the Majority Lender(s), take the necessary procedures to cause a notary
public to execute a notarized deed in which such Borrower or Guarantor
acknowledges its obligations under this Agreement and agrees to compulsory
execution with regard thereto (including any similar procedure taken in any
jurisdiction outside Japan). The expenses for the execution of such notarized
deed shall be borne by such Borrower or Guarantor.


31.11
Governing Law and Jurisdiction



This Agreement shall be governed by the laws of Japan, and the Tokyo District
Court shall be the competent court of non-exclusive agreed jurisdiction over any
disputes arising in connection with this Agreement.


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
54

--------------------------------------------------------------------------------

Exhibit 10.42




31.12
Language



This Agreement shall be prepared in the English language, and the English
language version shall be deemed to be the original.


31.13
Consultation



In the event that any matter not set forth in this Agreement or any doubt with
respect to the interpretation of this Agreement arises among the parties, the
Borrower, each Guarantor and the Lenders shall hold consultations and determine
the response thereto.


31.14
Time



All references to time in this Agreement shall mean Tokyo time, unless otherwise
expressly set forth in this Agreement.


31.15
Accounting Standards for Financial Covenants; Changes in US GAAP



(a)    Accounting Standards for Financial Covenants. All accounting terms used
in the calculation of the Financial Covenants shall be construed in conformity
with, and all financial data (including financial statements, financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement to calculate the Financial Covenants, shall be prepared in conformity
with, US GAAP applied on a consistent basis, as in effect from time to time,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any Financial Covenant) contained herein, indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.


(b)    Changes in US GAAP. If at any time any change in US GAAP would affect the
computation of any Financial Covenant, and either the Borrower or the Majority
Lenders shall so request, the Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such Financial Covenant to preserve the
original intent thereof in light of such change in US GAAP (subject to the
approval of the All Lenders); provided that, until so amended, (i) such
Financial Covenant shall continue to be computed in accordance with US GAAP
prior to such change therein and (ii) the Borrower shall provide to the Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such Financial Covenant made before and after giving
effect to such change in US GAAP.





  


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
55

--------------------------------------------------------------------------------

Exhibit 10.42


IN WITNESS WHEREOF, one (1) original of this Agreement has been executed, the
representatives, or any agent of such representatives, of the Borrower, each
Lender and the Arranger and the Agent have signed or affixed their names and
seals hereto, and the Agent shall retain such original. Furthermore, each
Lender, the Borrower and the Arranger shall receive a copy hereof from the
Agent.




September 30, 2016




Revenue

Stamp




Borrower (address, name, and seal):










_/s/_Kei Furuta, Representative Director
World Trade Center Bldg., 2-4-1, Hamamatsu-cho, Minato-ku, Tokyo________
(Equinix Japan K.K.)


  


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
56

--------------------------------------------------------------------------------

Exhibit 10.42


Arranger and Agent (address, name, and seal):










_____/s/_Takashi Oyamada, President____________
(The Bank of Tokyo-Mitsubishi UFJ, Ltd.)
  


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
57

--------------------------------------------------------------------------------

Exhibit 10.42


Lender (address, name, and seal):










_____/s/_Takashi Oyamada, President____________
(The Bank of Tokyo-Mitsubishi UFJ, Ltd.)
  


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
58

--------------------------------------------------------------------------------

Exhibit 10.42


Lender (address, name, and seal):










_/s/Hideaki Sakai, General Manager__________
(Mizuho Bank, Ltd.)
  


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
59

--------------------------------------------------------------------------------

Exhibit 10.42


Lender (address, name, and seal):










_/s/ Takeshi Kunibe, President and Chief Executive Officer
(Sumitomo Mitsui Banking Corporation)
  


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
60

--------------------------------------------------------------------------------

Exhibit 10.42


Lender (address, name, and seal):










/s/ Shinichiro Seto, Senior Managing Executive Officer
(Shinsei Bank, Limited)
  


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
61

--------------------------------------------------------------------------------

Exhibit 10.42


Lender (address, name, and seal):










_/s/ Hiroshi Sato, General Manager_____________
(IBJ Leasing Company, Limited)
  


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
62

--------------------------------------------------------------------------------

Exhibit 10.42


Lender (address, name, and seal):










/s/ Masahito Shimamura, Business Department No.4
(Mitsubishi UFJ Lease & Finance Company Limited)
  


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
63

--------------------------------------------------------------------------------

Exhibit 10.42


Lender (address, name, and seal):










_/s/ Atsushi Nii, General Manager_______________
(Sumitomo Mitsui Trust Bank, Limited)
  


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
64

--------------------------------------------------------------------------------

Exhibit 10.42


Lender (address, name, and seal):










__/s/ Masaru Irie, Chief Executive Officer_______
(The Tokyo Star Bank, Limited)
  


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
65

--------------------------------------------------------------------------------

Exhibit 10.42


Lender (address, name, and seal):










_/s/ Haruyuki Urata, President_________________
(ORIX Bank Corporation)
  


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
66

--------------------------------------------------------------------------------

Exhibit 10.42


Lender (address, name, and seal):










_/s/ Takashi Ogasawara, General Manager_______
(Resona Bank, Ltd.)
  


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
67

--------------------------------------------------------------------------------

Exhibit 10.42


Lender (address, name, and seal):










__/s/ Kenichi Kawamura, President______________
(The Bank of Yokohama, Ltd.)
  


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
68

--------------------------------------------------------------------------------

Exhibit 10.42


Lender (address, name, and seal):










__/s/ Shinsuke Baba, Representative Director, President and Chief Executive
Officer______
(Aozora Bank, Ltd.)
  


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
69

--------------------------------------------------------------------------------

Exhibit 10.42


Lender (address, name, and seal):










/s/ Hiroyuki Sekihara, General Manager________
(The Shoko Chukin Bank, Ltd.)
 


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
70

--------------------------------------------------------------------------------

Exhibit 10.42


Schedule 1    (List of Parties)


List of Parties


1.    Borrower


Corporate Name
Equinix Japan K.K.
Address
World Trade Center Bldg., 4-1, Hamamatsucho 2-chome, Minato-ku, Tokyo, Japan
Contact Information
World Trade Center Bldg., 4-1, Hamamatsucho 2-chome, Minato-ku, Tokyo 105-6133,
Japan
Hideho TSUJI (Finance Manager)
Hideo FUKAI (Senior General Manager)
Syuichi YAMANAKA (General Manager)
Telephone No.: 03-6402-6970
Facsimile No.: 03-3436-6775



2.    Agent


Corporate Name
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Address
JP Tower, 7-2, Marunouchi 2-Chome, Chiyoda-ku, Tokyo, Japan
Office
Financial Solutions Division, Administration Office
Contact Information
JP Tower, 7-2, Marunouchi 2-Chome, Chiyoda-ku 100-0005, Tokyo, Japan
Telephone No.: 03-6259-7688
Facsimile No.: 03-5252-5941



3.    Lenders


Corporate Name
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
Address
4-2, Toranomon 1-Chome, Minato-ku, Tokyo, Japan
Lending Office
Toranomon Branch
Contact Information
4-2, Toranomon 1-Chome, Minato-ku, Tokyo 105-0001, Japan
・Tomoyuki KURATA (Chief Manager)
・Ayano NAKAJIMA (Manager)
Telephone No.: 03-3591-3780
Facsimile No.: 03-3591-3953
Individual Loan Amount
JPY 10,000,000,000





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
71

--------------------------------------------------------------------------------

Exhibit 10.42


Corporate Name
Mizuho Bank, Ltd.
Address
5-5, Otemachi 1-Chome, Chiyoda-ku, Tokyo, Japan
Lending Office
Head Office
Contact Information
5-5, Otemachi 1-Chome, Minato-ku, Tokyo 100-8176, Japan
・Shunsuke AOYAMA (Manager, Corporate Banking Team No.1, Corporate Banking
Division No.18)
Telephone No.: 03-5222-4478
Facsimile No.: 03-3214-0710
・Takahiro HIGASHI (Senior Manager, Corporate Banking Team No.1, Corporate
Banking Division No.18)
Telephone No.: 03-5252-8844
Facsimile No.: 03-3214-0710
Individual Loan Amount
JPY 5,000,000,000



Corporate Name
Sumitomo Mitsui Banking Corporation
Address
1-2, Marunouchi 1-Chome, Chiyoda-ku, Tokyo, Japan
Lending Office
Mitadori Corporate Business Office
Contact Information
28-1, Shiba 5-Chome, Minato-ku, Tokyo 108-0014, Japan
・Junya SUZUKI (Assistant Vice President)
・Yuko MATSUHASHI (Deputy General Manager)Telephone No.: 03-3453-1552
Facsimile No.: 03-3453-3917
Individual Loan Amount
JPY 5,000,000,000



Corporate Name
Shinsei Bank, Limited
Address
4-3, Nihonbashi-muromachi 2-Chome, Chuo-ku, Tokyo, Japan
Lending Office
Corporate Banking Business Division I
Contact Information
4-3, Nihonbashi-muromachi 2-Chome, Chuo-ku, Tokyo 103-8303, Japan
・Ryuhei NAKAMARU (Manager)
・Yusuke IKEDA
Telephone No.: 03-6880-8420
Facsimile No.: 03-4560-1728
Individual Loan Amount
JPY 5,000,000,000



Corporate Name
IBJ Leasing Company, Limited
Address
2-6, Toranomon 1-Chome, Minato-ku, Tokyo, Japan
Lending Office
Corporate Business Department (Tokyo Regional No.1)
Contact Information
2-6, Toranomon 1-Chome, Minato-ku, Tokyo 105-0001, Japan
・Daisuke NISHIMURA (Manager)
・Yushiro MORI (Assistant General Manager)
Telephone No.: 03-5253-6650
Facsimile No.: 03-5253-6595
Individual Loan Amount
JPY 3,000,000,000





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
72

--------------------------------------------------------------------------------

Exhibit 10.42


Corporate Name
Mitsubishi UFJ Lease & Finance Company Limited
Address
5-1, Marunouchi 1-Chome, Chiyoda-ku, Tokyo, Japan
Lending Office
Head Office
Contact Information
5-1, Marunouchi 1-Chome, Chiyoda-ku, Tokyo 100-6525, Japan
・Takaaki KONO (Chief Manager, Section No. 1, Business Department No. 4)
・Hiromi SHIBATA (Assistant Manager, Section No. 1, Business Department No. 4)
Telephone No.: 03-6865-3019
Facsimile No.: 03-6865-3964
Individual Loan Amount
JPY 3,000,000,000



Corporate Name
Sumitomo Mitsui Trust Bank, Limited
Address
4-1, Marunouchi 1-Chome, Chiyoda-ku, Tokyo, Japan
Lending Office
Corporate Business Department, Tokyo
Contact Information
4-1, Marunouchi 1-Chome, Chiyoda-ku, Tokyo 100-8233, Japan
・Hirofumi TAKAKU (Manager)
Telephone No.: 03-6256-5204
Facsimile No.: 03-3286-8839
・Yasue KURIHARA (Officer)
Telephone No.: 03-6256-5198
Facsimile No.: 03-3286-8839
Individual Loan Amount
JPY 3,000,000,000



Corporate Name
The Tokyo Star Bank, Limited
Address
3-5, Akasaka 2-Chome, Minato-ku, Tokyo, Japan
Lending Office
Institutional Strategic Development Department
Contact Information
3-5, Akasaka 2-Chome, Minato-ku, Tokyo 107-8480, Japan
・Ichizo KOBAYASHI (Vice President, Corporate Strategic Development)
Telephone No.: 03-3224-6045
Facsimile No.: 03-3224-1305
・Yukiko HAGINO (Assistant Vice President, Corporate Strategic Development)
Telephone No.: 03-3224-3810
Facsimile No.: 03-3224-1305
Individual Loan Amount
JPY 3,000,000,000



Corporate Name
ORIX Bank Corporation
Address
22-8, Shiba 3-Chome, Minato-ku, Tokyo, Japan
Lending Office
Head Office
Contact Information
22-8, Shiba 3-Chome, Minato-ku, Tokyo 105-0014, Japan
Attention:
・Kazuya TAKAHASHI (Assistant Manager, Division II, Corporate Business Division
I)
・Tomoki TABUCHI (Assistant Manager, Division II, Corporate Business Division I)
Telephone No.: 03-6722-3674
Facsimile No.: 03-6722-3699
Individual Loan Amount
JPY 2,500,000,000





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
73

--------------------------------------------------------------------------------

Exhibit 10.42


Corporate Name
Resona Bank, Ltd.
Address
2-1, Bingomachi 2-Chome, Chuo-ku, Osaka, Japan
Lending Office
Shinjuku Branch
Contact Information
2-1, Shinjuku 3-Chome, Shinjuku-ku, Tokyo 160-0022, Japan
・Tomoko KUNII (Sales Division I)
Telephone No.: 03-3356-3232
Facsimile No.: 03-3354-0188
・Hiroyuki ONO (Manager, Sales Division I)
Telephone No.: 03-3356-3493
Facsimile No.: 03-3354-0188
Individual Loan Amount
JPY 2,500,000,000



Corporate Name
The Bank of Yokohama, Ltd.
Address
1-1, Minatomirai 3-Chome, Nishi-ku, Yokohama, Kanagawa, Japan
Lending Office
Shinagawa Branch
Contact Information
3-6, Minami-shinagawa 2-Chome, Shinagawa-ku, Tokyo 140-0004, Japan
・Nobuyuki IMAI (Acting Head of Section, Public Relation Section)
・Yoshihiro SHIRAI (Section Chief, Public Relation Section)
Telephone No.: 03-3472-3911
Facsimile No.: 03-3472-3916
Individual Loan Amount
JPY 2,500,000,000



Corporate Name
Aozora Bank, Ltd.
Address
3-1, Kudan-minami 1-Chome, Chiyoda-ku, Tokyo, Japan
Lending Office
Corporate Business Division IV
Contact Information
3-1, Kudan-minami 1-Chome, Chiyoda-ku, Tokyo 102-8660, Japan
・Kentaro FUJIMORI (Manager)
・Kenji MAEKAWA (Assistant Manager)
Telephone No.: 03-5212-9532
Facsimile No.: 03-3239-9543
Individual Loan Amount
JPY 2,000,000,000



Corporate Name
The Shoko Chukin Bank, Ltd.
Address
10-17, Yaesu 2-Chome, Chuo-ku, Tokyo, Japan
Lending Office
Kanda Branch
Contact Information
3-12, Kandakajicho 3-Chome, Chiyoda-ku, Tokyo 101-0045, Japan
・Makoto MATSUURA (Secretary, First Section)
・Kenji YAMADA (Manager, First Section)
Telephone No.: 03-3254-6814
Facsimile No.: 03-3254-2544
Individual Loan Amount
JPY 1,000,000,000







Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
74

--------------------------------------------------------------------------------

Exhibit 10.42


5.    Summary of Loan Amount


(1)    Loan Amount


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
JPY 10,000,000,000
Mizuho Bank, Ltd.
JPY 5,000,000,000
Sumitomo Mitsui Banking Corporation
JPY 5,000,000,000
Shinsei Bank, Limited
JPY 5,000,000,000
IBJ Leasing Company, Limited
JPY 3,000,000,000
Mitsubishi UFJ Lease & Finance Company Limited
JPY 3,000,000,000
Sumitomo Mitsui Trust Bank, Limited
JPY 3,000,000,000
The Tokyo Star Bank, Limited
JPY 3,000,000,000
ORIX Bank Corporation
JPY 2,500,000,000
Resona Bank, Ltd.
JPY 2,500,000,000
The Bank of Yokohama, Ltd.
JPY 2,500,000,000
Aozora Bank, Ltd.
JPY 2,000,000,000
The Shoko Chukin Bank, Ltd.
JPY 1,000,000,000







 


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
75

--------------------------------------------------------------------------------

Exhibit 10.42


Schedule 2    (Hybrid Loan Agreements)


List of Hybrid Loan Agreements


 
Contract
Borrower
Lender
Outstanding Balance as of September 30, 2016
1
Memorandum of an Agreement dated as of October 23, 2015, by and among US Parent,
EPLLC, EJKK, EJE, EJAE2 and QAON
QAON
EJAE2
JPY 12,300,000,000
EJAE2
EPLLC
JPY 615,000,000
EJAE2
EJE
JPY 11,685,000,000
EJE
EJKK
JPY 11,685,000,000
EJKK
US Parent
JPY 11,685,000,000
2
Memorandum of an Agreement dated as of May 31, 2015, by and between US Parent
and EJKK
EJKK
US Parent
JPY 15,737,126,334
3
Memorandum of an Agreement dated as of June 26, 2015, by and between US Parent
and EJKK
EJKK
US Parent
JPY 300,000,000
4
Memorandum of an Agreement dated as of August 26, 2015, by and between US Parent
and EJKK
EJKK
US Parent
JPY 800,000,000
5
Memorandum of an Agreement dated as of December 9, 2015, by and between QAON and
Bit-isle
Bit-isle
QAON
JPY 21,115,419,473
6
Memorandum of an Agreement dated as of May 25, 2015, by and between EJKK and EJE
EJE
EJKK
JPY 1,600,000,000



  


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
76

--------------------------------------------------------------------------------

Exhibit 10.42


Schedule 3    (Material Assets)


List of Material Assets


Owner
Location
Details of the Material Assets
EJKK
5-1 Heiwajima 6-Chome
Ota-Ku, Tokyo, Japan
TY1 – Tokyo IBX First Data Center
EJKK
8-21 Higashi Shinagawa 3-Chome
Shinagawa-ku, Tokyo, Japan
TY2 – Tokyo IBX Second Data Center
EJKK
9-20 Edagawa 1-Chome
Koto-ku, Tokyo, Japan
TY3 – Tokyo IBX Third Data Center
EJKK
9-5 Otemachi, 1-Chome
Chiyoda-ku, Tokyo, Japan
TY4 – Tokyo IBX Fourth Data Center
EJKK
10-19 Edagawa, 1-Chome
Koto-ku, Tokyo, Japan
TY5 – Tokyo IBX Fifth Data Center
Bit-isle
2-43 Higashi-shinagawa 2-Chome
Shinagawa-ku, Tokyo, Japan
TY6 – Sinagawa Area First Data Center
Bit-isle
2-43 Higashi-shinagawa 2-Chome
Shinagawa-ku, Tokyo, Japan
TY7 – Sinagawa Area Second Data Center
Bit-isle
1-7 Higashi-shinagawa 2-Chome Shinagawa-ku, Tokyo, Japan
TY8 – Sinagawa Area Third Data Center
Bit-isle
12-3 Suido 1-Chome
Bunkyo-ku, Tokyo, Japan
TY9 – Bunkyo Area Fourth Data Center
Bit-isle
12-6 Suido 1-Chome
Bunkyo-ku, Tokyo, Japan
TY10 – Bunkyo Area Fifth Data Center
EJKK
26-1 Shinmachi 1-Chome
Nishi-ku, Osaka City, Osaka
Japan
OS1- Osaka Data Center
Bit-isle
3-30 Kawaramachi 1-Chome
Chuo-ku, Osaka City, Osaka,
Japan
OS2 – Osaka Data Center



 


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
77

--------------------------------------------------------------------------------

Exhibit 10.42


Schedule 4    (Payment Schedule)


Payment Schedule




Principal Repayment Date
Repayment Amount of Principal
of Loan
January 31, 2017
JPY 625,000,000
April 30, 2017
JPY 625,000,000
July 31, 2017
JPY 625,000,000
October 31, 2017
JPY 625,000,000
January 31, 2018
JPY 625,000,000
April 30, 2018
JPY 625,000,000
July 31, 2018
JPY 625,000,000
October 31, 2018
JPY 625,000,000
January 31, 2019
JPY 625,000,000
April 30, 2019
JPY 625,000,000
July 31, 2019
JPY 625,000,000
October 31, 2019
JPY 625,000,000
January 31, 2020
JPY 625,000,000
April 30, 2020
JPY 625,000,000
July 31, 2020
JPY 625,000,000
October 31, 2020
JPY 625,000,000
January 31, 2021
JPY 625,000,000
April 30, 2021
JPY 625,000,000
July 31, 2021
JPY 625,000,000
October 29, 2021
JPY 35,625,000,000







Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
78

--------------------------------------------------------------------------------

Exhibit 10.42


Exhibit A    (Letter of Guarantee)






Revenue

Stamp
¥200
Letter of Guarantee












To:
Lenders

(meaning the Lenders under the Agreement set forth below at the time of
submission hereof)


c/o:
The Bank of Tokyo-Mitsubishi UFJ, Ltd. as the Agent

Attention: Financial Solutions Division, Administration Office


Date:    [Month, Date, Year]






Term Loan Agreement (JPY 47,500,000,000)
dated September 30, 2016


We hereby submit this letter of guarantee (the “Letter of Guarantee”) to you in
connection with the Term Loan Agreement (JPY 47,500,000,000) dated September 30,
2016 among Equinix Japan K.K. (the “Borrower”) as Borrower, The Bank of
Tokyo-Mitsubishi UFJ, Ltd. as arranger and agent, and the financial institutions
set forth in Schedule 1 attached thereto as lenders (the “Lenders”), as amended
from time to time (the “Agreement”). Terms defined in the Agreement have the
same meaning in this Letter of Guarantee unless given a different meaning in
this Letter of Guarantee.
1.    GUARANTEE


1.1
Pursuant to Article [16.1/16.2] of the Agreement, we shall, jointly and
severally with the Borrower and each other Guarantor, guarantee to each Lender
and the Agent any and all obligations, which are owed, or will be owed in the
future, by the Borrower and each other Guarantor (only to the extent of the
Guarantor Obligations) to each Lender and the Agent under the Agreement.



1.2
We agree to become a party to the Agreement and be bound by the terms of the
Agreement as a Guarantor on and after the date hereof.



2.    REPRESENTAIONS AND WARRANTIES


2.1
Pursuant to Article 19.2 of the Agreement, we represent and warrant to each
Lender and the Agent that each of the matters set forth therein is true and
correct with respect the Guarantor as of the date hereof.





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
79

--------------------------------------------------------------------------------

Exhibit 10.42


3.    NOTICES


3.1
The contact information of the Guarantor set forth in Schedule 1 attached to the
Agreement shall be as follows:



Corporate Name
[Guarantor]
Address
●
Contact Information
●
●
Telephone No.: ●
Facsimile No.: ●



4.    GENERAL PROVISIONS


4.1
Governing Law and Jurisdiction



This Letter of Guarantee shall be governed by the laws of Japan, and the Tokyo
District Court shall be the competent court of non-exclusive agreed jurisdiction
over any disputes arising in connection with this Letter of Guarantee.


4.2
Language



This Letter of Guarantee shall be prepared in the English language, and the
English language version shall be deemed to be the original.


4.3
Consultation



In the event that any matter not set forth in this Letter of Guarantee or any
doubt with respect to the interpretation of this Letter of Guarantee arises
among the parties, the Guarantor may directly or through the Borrower consult
with the Agent and the Lenders.




 
[Name of Guarantor]
 
 
 


By: ________________________











Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
80

--------------------------------------------------------------------------------

Exhibit 10.42


Exhibit B    (Confirmation Letter)


Confirmation Letter


Date: ________________


To:
Lenders

(meaning the Lenders under the Agreement set forth below at the time of
submission hereof)


c/o:
The Bank of Tokyo-Mitsubishi UFJ, Ltd. as the Agent

Attention: Financial Solutions Division, Administration Office






__________________ [Seal]
(Borrower/Guarantor)




Term Loan Agreement (JPY 47,500,000,000)


In reference to the execution of, and the drawdown of the Loans pursuant to, the
Term Loan Agreement (hereinafter referred to as the “Agreement”) dated September
30, 2016 for Equinix Japan K.K. (hereinafter referred to as the “Borrower”), in
which The Bank of Tokyo-Mitsubishi UFJ, Ltd. acts as the agent, we, in our
capacity as the [Borrower / Guarantor], hereby confirm that we have completed
all the necessary procedures in accordance with the Laws and Ordinances and our
internal rules. The capitalized terms used herein shall have the same meanings
as defined in the Agreement unless otherwise defined herein.


[End of Document]
 


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
81

--------------------------------------------------------------------------------

Exhibit 10.42


Exhibit C    (Receipt)




Revenue

Stamp
¥200
Receipt


Date: ________________




To:
Lenders

(meaning the Lenders set forth in the table below; the same shall apply
hereinafter)


c/o:
The Bank of Tokyo-Mitsubishi UFJ, Ltd. as the Agent

Attention: Financial Solutions Division, Administration Office






__________________ [Seal]
(Borrower)




Term Loan Agreement (JPY 47,500,000,000)
Receipt of Loan


We hereby confirm that we borrowed the following Loan from each Lender, and have
duly received the Loan money as of today.


Description


Total: JPY ________________


Lenders
Borrowed Amount
 
JPY
 
JPY
 
JPY
 
JPY
 
JPY
 
JPY
 
JPY
 
JPY
 
JPY





[End of Document]
  


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
82

--------------------------------------------------------------------------------

Exhibit 10.42


Exhibit D    (Certificate on Conditions Precedent for Drawdown)




Certificate on Conditions Precedent for Drawdown




To:
Lenders

(meaning the Lenders under the Agreement set forth below at the time of
submission hereof)


c/o:
The Bank of Tokyo-Mitsubishi UFJ, Ltd. as the Agent

Attention: Financial Solutions Division, Administration Office


Date:    [Month, Date, Year]






Equinix Japan K.K. – Term Loan Agreement (JPY 47,500,000,000)
dated September 30, 2016


We hereby confirm that all the conditions precedent for the Loan Drawdown
stipulated in Article 4.1 of the Term Loan Agreement (JPY 47,500,000,000) dated
September 30, 2016 among Equinix Japan K.K. (the “Borrower”) as Borrower, The
Bank of Tokyo-Mitsubishi UFJ, Ltd. as arranger and agent, and the financial
institutions set forth in Schedule 1 attached thereto as lenders (the
“Lenders”), as amended from time to time (the “Agreement”) have been satisfied
as of the date hereof. The capitalized terms used herein shall have the same
meanings as defined in the Agreement unless otherwise defined herein.




 
Equinix Japan K.K.
 
 
 


By: ________________________





 


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
83

--------------------------------------------------------------------------------

Exhibit 10.42


Exhibit E
(Report on the Situation of Compliance with the Negative Pledge Provisions,
Financial Covenants and the Provisions for Collection from a Third Party)



Report on the Situation of Compliance with the Negative Pledge Provisions,
Financial Covenants and the Provisions for Collection from a Third Party




To:
Lenders

(meaning the Lenders under the Agreement set forth below at the time of
submission hereof)


c/o:
The Bank of Tokyo-Mitsubishi UFJ, Ltd. as the Agent

Attention: Financial Solutions Division, Administration Office


Date:    [Month, Date, Year]






__________________ [Seal]
(Borrower)




Equinix Japan K.K. – Term Loan Agreement (JPY47,500,000,000)
dated September 30, 2016


In accordance with the provisions of Item (d) of Article 20.1(1) of the Term
Loan Agreement (JPY 47,500,000,000) dated September 30, 2016 among Equinix Japan
K.K. (the “Borrower”) as Borrower, The Bank of Tokyo-Mitsubishi UFJ, Ltd. as
arranger and agent, and the financial institutions set forth in Schedule 1
attached thereto as lenders (the “Lenders”), as amended from time to time (the
“Agreement”), we, as the Borrower, hereby report to the Agent and All Lenders on
the situation of compliance with each of the matters set forth in Articles
20.1(2) and, 20.3 and 30.1 of the Agreement during the period commencing on (and
including) [the date of the execution of the Agreement/the first day of the
relevant fiscal term set forth in 1. below] [Select “the date of the execution
of the Agreement” only in the case of the first report] and ending on (and
including) the date of submission hereof (hereinafter referred to as the
“Reporting Period”), as follows. The capitalized terms used herein shall have
the same meanings as defined in the Agreement unless otherwise defined herein.


Description


1.
Relevant Fiscal Term: Fiscal term ending on [Month] [Day], [Year]



2.
Report on the Negative Pledge Provisions in Article 20.1(2) during the Reporting
Period:



( )
A.    We have not granted any security (other than those granted pursuant to the
Laws and Ordinances or any other security granted pursuant to Items (a) to (d),
or (f) of Article 20.1(2)).



( )
B.    We have granted security pursuant to Item (e) of Article 20.1(2) or with
written consent of the Majority Lenders as stated below.





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
84

--------------------------------------------------------------------------------

Exhibit 10.42


(Millions of yen)
Details of the Obligation (*1)
Amount of the Obligation (*2)
Details of the Assets Granted as Security (*3)
Book Value of the Assets Granted as Security (*4)
Grant of Security pursuant to Item (e) or with Written Consent of Lender




 
 
 
 
Total
 
Total
 
 



3.
Report on the Financial Covenants in Article 20.3 during the Reporting Period:



Following are the calculations of the Borrower’s financial covenants. Unless
otherwise defined, all items shall be calculated in accordance with US GAAP,
consistently applied from one period to the next. In the event of a conflict
between the Agreement and this Schedule, the terms of the Agreement shall
govern.


A. Article 20.3(1) – CONSOLIDATED FIXED CHARGE COVERAGE RATIO




A.1.
Consolidated Net Income1


$                          


A.2.
EJKK’s and the Japanese Guarantors’ consolidated interest expense (to the extent
deducted in calculating Line A.1)


$                          


A.3.
EJKK’s and the Japanese Guarantors’ consolidated income tax expense (to the
extent deducted in calculating Line A.1)


$                          


A.4.
EJKK’s and the Japanese Guarantors’ consolidated depreciation expense (to the
extent deducted in calculating Line A.1)


$                          


A.5.
EJKK’s and the Japanese Guarantors’ consolidated amortization expense (to the
extent deducted in calculating Line A.1)


$                          


A.6.
EJKK’s and the Japanese Guarantors’ consolidated non-cash stock based
compensation expense (to the extent deducted in calculating Line A.1)


$                          


A.7.
EJKK’s and the Japanese Guarantors’ consolidated rent expense (to the extent
deducted in calculating Line A.1)


$                          


A.8.
Consolidated EBITDAR (the sum of Lines A.1 through A.7)1&2


$                          


A.9.
EJKK’s and the Japanese Guarantors’ consolidated current maturities of long-term
debt for the next 12 months (but excluding the final installment of the Loan)


$                          


A.10.
EJKK’s and the Japanese Guarantors’ consolidated principal portion of the
current maturity of Capital Lease obligations for the next 12 months


$               


A.11.
EJKK’s and the Japanese Guarantors’ consolidated interest expense


$               


A.12.
EJKK’s and the Japanese Guarantors’ consolidated rent expense


$               


A.13.
Consolidated Fixed Charges (sum of Lines A.9 through A.12)


$                          


A.14.
Consolidated Fixed Charge Coverage Ratio (Line A.8 divided by Line A.13)


      : 1.00



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
85

--------------------------------------------------------------------------------

Exhibit 10.42




1 FOOTNOTE REGARDING CERTAIN EXPENSE ITEMS: For purposes of calculating
Consolidated EBITDAR, Consolidated Net Income shall be determined without
deduction for any of the following items: (a) noncash expenses, charges and
losses (including the write-down of any unamortized transaction costs, fees,
original issue or underwriting discounts and expenses as a result of the
redemption, refinancing, refunding, prepayment or exchange of, or modification
to the terms of, any indebtedness, to the extent not prohibited by the
Agreement) not to exceed JPY1,500,000,000 in the aggregate in any fiscal year of
EJKK and the Japanese Guarantors on a consolidated basis, (b) one-time costs,
fees, original issue or underwriting discounts, premiums, expenses, charges and
losses incurred in connection with any actual or proposed (1) issuance of
indebtedness or equity securities, (2) redemptions, refinancings, refundings,
prepayments or exchanges of, or modifications to the terms of, any indebtedness,
(3) restructurings of or modifications to any operating leases, (4)
acquisitions, (5) investments or (6) dispositions, in each case to the extent
not prohibited by the Agreement (including, for the avoidance of doubt, the
entry by EJKK into the Agreement and the other Loan Documents) and (c) ongoing
expenses relating to the maintenance of US Parent’s status as a REIT and
compliance with REIT rules and regulations. Attached as Schedule 1-A hereto is a
detailed calculation of such Consolidated Net Income showing an accounting of
the foregoing expense items (described in clauses (a) through (c), inclusive),
if any, as part of such Consolidated Net Income amount.


2 FOOTNOTE REGARDING PERMITTED MERGERS AND CONSOLIDATIONS: For purposes of
calculating Consolidated EBITDAR for any period in which an acquisition has been
consummated, Consolidated EBITDAR shall be adjusted to include the historical
EBITDAR (to be calculated in accordance with the US GAAP in the same method as
Consolidated EBITDAR to the extent applicable; the same applies hereinafter) of
the Person acquired in such acquisition for the applicable Measurement Period on
a pro forma basis as if such acquisition had been consummated on the first day
of the applicable Measurement Period, as the EBITDAR of such acquired Person is
reflected in its historical audited financial statements for the most recently
ended fiscal year, and management prepared unaudited statements for any periods
following the end of such fiscal year. In the event that there are only
unaudited financial statements prepared in accordance with US GAAP or no
financial statements prepared in accordance with US GAAP available for such
acquired Person, then the pro forma adjustments described in the preceding
sentence shall be made based on such unaudited financial statements or
reasonable estimates as may be agreed between the Borrower and the Agent based
on good faith discussion between the Borrower and the Agent.


B. Article 20.3(2) – CONSOLIDATED NET LEASE ADJUSTED LEVERAGE RATIO


B.1.
EJKK’s and the Japanese Guarantors’ Consolidated Funded Indebtedness3


$               


B.2.
EJKK’s and the Japanese Guarantors’ consolidated rent expense


$               


B.3.


Line B.2 multiplied by 6


$               


B.4.
The amount of unencumbered and unrestricted cash, cash equivalents, freely
tradable and liquid short term investments, and freely tradable and liquid long
term investments of EJKK and the Japanese Guarantors


$               


B.5.
Consolidated Net Lease Adjusted Indebtedness (Line B.1 plus Line B.3, then minus
Line B.4)


$               
B.6.
Consolidated EBITDAR (Line A.8)
$               


B.7.
Consolidated Net Lease Adjusted Leverage Ratio (Line B.5 divided by Line B.6)


      : 1.00



3 FOOTNOTE REGARDING REDEMPTION OF CERTAIN DEBT SECURITIES: “Consolidated Funded
Indebtedness” shall not include, as of any date of determination, (x) Permitted
Intercompany Loans or (y) the outstanding principal amount of any debt
securities issued by EJKK to the extent that (i) as of such date, EJKK shall
have delivered (or the indenture trustee under the applicable indenture shall
have delivered on EJKK’s behalf) to the holders of such debt securities an
irrevocable notice of redemption with respect to all of such debt securities and
shall have deposited funds with the indenture trustee or into an escrow account
in an amount


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
86

--------------------------------------------------------------------------------

Exhibit 10.42


required to effect such redemption, unless any portion of such debt securities
shall not in fact be redeemed within 35 days of such notice of redemption and
deposit of funds or (ii) the proceeds of such debt securities are held by the
trustee of the related indenture and have not been released to EJKK or are
deposited into an escrow account pending the closing of an acquisition or the
redemption of other debt securities solely until such proceeds are released, it
being understood that any such proceeds shall not be included in the calculation
of clause (iii) of the definition of Consolidated Net Lease Adjusted
Indebtedness.


C. Article 20.3(3) – CONSOLIDATED NET WORTH




C.1.
The total equity of EJKK and the Japanese Guarantors which would be shown as
total equity on a consolidated balance sheet of EJKK and the Japanese Guarantors
as of such time prepared in accordance with the US GAAP, but without elimination
of amounts attributable to minority interests, if any, in the stock of
Subsidiaries


$               


C.2.
The outstanding amount of the Permitted Intercompany Loans advanced by any US
Guarantor to EJKK or the Japanese Guarantors as of the date of the consolidated
balance sheet of EJKK


$               
C.3.
The outstanding amount of loans advanced by EJKK or the Japanese Guarantors to
any Person in which US Parent directly or indirectly has any interest (except
for EJKK and Japanese Guarantor) as of the date of the consolidated balance
sheet of EJKK


$               


C.4.
Consolidated Net Worth (Line C.1 plus Line C.2 minus Line C.3.)


$               



D. Article 20.3(4) – CONSOLIDATED INCOME FROM OPERATIONS




D.1.
Consolidated Income from Operations of the previous Reporting Period


$               


D.2.
Consolidated Income from Operations of the Reporting Period


$               



4.
Report on the Provisions for Collection from a Third Party in Article 30.1
during the Reporting Period



( )
Other than the guarantee provided by each Guarantor under the Agreement, we have
not consigned any third party (other than a party that is or becomes part of the
Equinix Group) to guarantee (including any guarantee by encumbrance of property
but not including any continuing guarantee (ne-hosho) or any guarantee by
encumbrance of property that is a continuing collateral security (ne-tanpo)) our
performance of obligations under the Agreement, nor have we made any third party
(other than a party that is or becomes part of the Equinix Group) assume or
perform our obligations under the Agreement.



( )
Other than the guarantee provided by each Guarantor under the Agreement, we have
consigned a third party (other than a party that is or becomes part of the
Equinix Group) to guarantee (including any guarantee by encumbrance of property
but not including any continuing guarantee (ne-hosho) or any guarantee by
encumbrance of property that is a continuing collateral security (ne-tanpo)) our
performance of obligations under the Agreement, or made a third party (other
than a party that is or becomes part of the Equinix Group) assume or perform our
obligations under the Agreement, with the prior consent in writing from the
Agent and All Lenders.



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
87

--------------------------------------------------------------------------------

Exhibit 10.42




[End of Document]
_________________________________________________________________________________
< Instructions for completing the items>
2.
Situation of Granting of Security during the Reporting Period: Circle either A
or B, and if B is applicable, fill in the table below.

*1 and *2:
If the relevant security was granted for a loan or business transaction, state
the details of such loan or business transaction.


If there is no such loan or business transaction, fill in the columns “Details
of the Assets Granted as Security (*3)” and “Book Value of the Assets Granted as
Security (*4)” only.
(Example) *1:
Loan on bill (loan on deed, overdraft, etc.) dated [Month] [Day], [Year]; sale
and purchase of products dated [Month] [Day], [Year]

*3:
(Example) Real estate, time deposit, shares

*4:
State the book value of the relevant assets granted as security as of the end of
the relevant fiscal term.



Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
88

--------------------------------------------------------------------------------

Exhibit 10.42


Schedule 1-A
Consolidated Net Income Detail
 


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
89

--------------------------------------------------------------------------------

Exhibit 10.42


Exhibit F    (Report on the Situation of Compliance with the Negative Pledge
Provisions)


Report on the Situation of Compliance with the Negative Pledge Provisions




To:
Lenders

(meaning the Lenders under the Agreement set forth below at the time of
submission hereof)


c/o:
The Bank of Tokyo-Mitsubishi UFJ, Ltd. as the Agent

Attention: Financial Solutions Division, Administration Office


Date:    [Month, Date, Year]






__________________ [Seal]
(Guarantor)




Equinix Japan K.K. – Term Loan Agreement (JPY 47,500,000,000)
dated September 30, 2016


In accordance with the provisions of Item (e) of Article 20.2(1) of the Term
Loan Agreement (JPY 47,500,000,000) dated September 30, 2016 among Equinix Japan
K.K. (the “Borrower”) as Borrower, The Bank of Tokyo-Mitsubishi UFJ, Ltd. as
arranger and agent, and the financial institutions set forth in Schedule 1
attached thereto as lenders (the “Lenders”), as amended from time to time (the
“Agreement”), we, as a Guarantor, hereby report to the Agent and All Lenders on
the situation of compliance with the matter set forth in Article 20.2(2) of the
Agreement during the period commencing on (and including) [the date of the
execution of the Agreement/the first day of the relevant fiscal term set forth
in 1. below] [Select “the date of the execution of the Agreement” only in the
case of the first report] and ending on (and including) the date of submission
hereof (hereinafter referred to as the “Reporting Period”), as follows. The
capitalized terms used herein shall have the same meanings as defined in the
Agreement unless otherwise defined herein.


Description


1.
Relevant Fiscal Term: Fiscal term ending on [Month] [Day], [Year]



2.
Report on the Negative Pledge Provisions in Article 20.2(2) during the Reporting
Period:



( )
A.    We have not granted any security (other than those granted pursuant to the
Laws and Ordinances or any other security granted pursuant to Items (a) to (d),
or (f) of Article 20.2(2)).



( )
B.    We have granted security pursuant to Item (e) of Article 20.2(2) or with
written consent of the Agent and the Majority Lenders as stated below.





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
90

--------------------------------------------------------------------------------

Exhibit 10.42


(Millions of yen)
Details of the Obligation (*1)
Amount of the Obligation (*2)
Details of the Assets Granted as Security (*3)
Book Value of the Assets Granted as Security (*4)
Grant of Security pursuant to Item (e) or with Written Consent of Lender




 
 
 
 
Total
 
Total
 
 



[End of Document]
_________________________________________________________________________________
< Instructions for completing the items>
2.
Situation of Granting of Security during the Reporting Period: Circle either A
or B, and if B is applicable, fill in the table below.

*1 and *2:
If the relevant security was granted for a loan or business transaction, state
the details of such loan or business transaction.


If there is no such loan or business transaction, fill in the columns “Details
of the Assets Granted as Security (*3)” and “Book Value of the Assets Granted as
Security (*4)” only.
(Example) *1:
Loan on bill (loan on deed, overdraft, etc.) dated [Month] [Day], [Year]; sale
and purchase of products dated [Month] [Day], [Year]

*3:
(Example) Real estate, time deposit, shares

*4:
State the book value of the relevant assets granted as security as of the end of
the relevant fiscal term.





 


Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
91

--------------------------------------------------------------------------------

Exhibit 10.42


Exhibit G    (Report on the Balance of the Hybrid Loans and Other Intercompany
Loans)




Report on the Balance of the Hybrid Loans and Other Intercompany Loans




To:
Lenders

(meaning the Lenders under the Agreement set forth below at the time of
submission hereof)


c/o:
The Bank of Tokyo-Mitsubishi UFJ, Ltd. as the Agent

Attention: Financial Solutions Division, Administration Office


Date:    [Month, Date, Year]






__________________ [Seal]
(Borrower)




Equinix Japan K.K. – Term Loan Agreement (JPY 47,500,000,000)
dated September 30, 2016


In accordance with the provisions of Item (i) of Article 20.1(1) of the Term
Loan Agreement (JPY 47,500,000,000) dated September 30, 2016 among Equinix Japan
K.K. (the “Borrower”) as Borrower, The Bank of Tokyo-Mitsubishi UFJ, Ltd. as
arranger and agent, and the financial institutions set forth in Schedule 1
attached thereto as lenders (the “Lenders”), as amended from time to time (the
“Agreement”), we, as the Borrower, hereby report to the Agent and All Lenders on
the balance of the Hybrid Loans and other intercompany loans as of the end of
[January/April/July/October] [Year], as follows. The capitalized terms used
herein shall have the same meanings as defined in the Agreement unless otherwise
defined herein.


Description


1.
List of Hybrid Loans





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
92

--------------------------------------------------------------------------------

Exhibit 10.42


 
Contract
Borrower
Lender
Outstanding Balance as of [●]
1
Memorandum of an Agreement dated as of October 23, 2015, by and among US Parent,
EPLLC, EJKK, EJE, EJAE2 and QAON
QAON
EJAE2
 
EJAE2
EPLLC
 
EJAE2
EJE
 
EJE
EJKK
 
EJKK
US Parent
 
2
Memorandum of an Agreement dated as of May 31, 2015, by and between US Parent
and EJKK
EJKK
US Parent
 
3
Memorandum of an Agreement dated as of June 26, 2015, by and between US Parent
and EJKK
EJKK
US Parent
 
4
Memorandum of an Agreement dated as of August 26, 2015, by and between US Parent
and EJKK
EJKK
US Parent
 
5
Memorandum of an Agreement dated as of December 9, 2015, by and between QAON and
Bit-isle Equinix Inc.
Bit-isle Equinix Inc.
QAON
 
6
Memorandum of an Agreement dated as of May 25, 2015, by and between EJKK and EJE
EJE
EJKK
 



2.
List of other intercompany loans



Date
Borrower
Lender
Amount
Contract
 
 
 
JPY ●
 
 
 
 
 
 





Term Loan Agreement for Equinix Japan K.K. dated September 30, 2016
93